Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

Dated as of March 11, 2016

BEAZER HOMES USA, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

Wilmington Trust, National Association,

as Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Accounting Terms

     33   

Section 1.03

 

Rules of Construction

     33   

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

     34   

Section 2.01

 

The Facility

     34   

Section 2.02

 

[Reserved]

     34   

Section 2.03

 

Conversions and Renewals

     34   

Section 2.04

 

Interest

     35   

Section 2.05

 

Interest Rate Determination

     35   

Section 2.06

 

Notes

     36   

Section 2.07

 

Repayment of Loans; Prepayments

     36   

Section 2.08

 

Method of Payment

     40   

Section 2.09

 

Use of Proceeds

     40   

Section 2.10

 

Yield Protection

     41   

Section 2.11

 

Changes in Capital Adequacy Regulations

     41   

Section 2.12

 

Availability of Eurodollar Loans

     42   

Section 2.13

 

Funding Indemnification

     42   

Section 2.14

 

Lender Statements; Survival of Indemnity

     42   

Section 2.15

 

Replacement of Certain Lenders

     42   

Section 2.16

 

Fees.

     43   

ARTICLE III CONDITIONS PRECEDENT

     44   

Section 3.01

 

Conditions Precedent to Closing Date

     44   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     46   

Section 4.01

 

Incorporation, Formation, Good Standing, and Due Qualification

     46   

Section 4.02

 

Power and Authority

     47   

Section 4.03

 

Legally Enforceable Agreement

     47   

Section 4.04

 

Financial Statements

     47   

Section 4.05

 

Labor Disputes and Acts of God

     48   

Section 4.06

 

Other Agreements

     48   

Section 4.07

 

Litigation

     48   

Section 4.08

 

No Defaults on Outstanding Judgments or Orders

     48   

Section 4.09

 

Properties and Liens

     49   

Section 4.10

 

Subsidiaries and Ownership of Stock

     49   

Section 4.11

 

ERISA

     49   

Section 4.12

 

Operation of Business

     50   

Section 4.13

 

Taxes

     50   

Section 4.14

 

Laws; Environment

     50   

Section 4.15

 

Investment Company Act

     51   

Section 4.16

 

OFAC; Foreign Corrupt Practices Act; USA Patriot Act

     51   

 

i



--------------------------------------------------------------------------------

Section 4.17

 

Accuracy of Information

     52   

Section 4.18

 

Security Documents

     52   

Section 4.19

 

Governmental Approvals

     52   

Section 4.20

 

Insurance

     53   

Section 4.21

 

Solvency

     53   

Section 4.22

 

Intellectual Property

     53   

Section 4.23

 

Margin Stock

     53   

Section 4.24

 

Non-EEA Financial Institution Status

     53   

ARTICLE V AFFIRMATIVE COVENANTS

     54   

Section 5.01

 

Maintenance of Existence

     54   

Section 5.02

 

Maintenance of Records

     54   

Section 5.03

 

Maintenance of Properties

     54   

Section 5.04

 

Conduct of Business

     54   

Section 5.05

 

Maintenance of Insurance

     54   

Section 5.06

 

Compliance with Laws

     54   

Section 5.07

 

Right of Inspection

     54   

Section 5.08

 

Reporting Requirements

     55   

Section 5.10

 

Environment

     57   

Section 5.11

 

Use of Proceeds

     57   

Section 5.12

 

Taxes

     57   

Section 5.13

 

New Restricted Subsidiaries

     57   

Section 5.14

 

Maintenance of Ratings

     58   

Section 5.15

 

After-Acquired Property; Collateral Requirements

     58   

Section 5.16

 

Post-Closing Matters

     58   

ARTICLE VI NEGATIVE COVENANTS

     58   

Section 6.01

 

Liens

     58   

Section 6.02

 

Debt

     58   

Section 6.03

 

Mergers, Etc.

     60   

Section 6.04

 

Sale of Assets

     61   

Section 6.05

 

Restricted Payments

     61   

Section 6.06

 

Minimum Total Inventory

     64   

ARTICLE VII EVENTS OF DEFAULT

     64   

Section 7.01

 

Events of Default; Remedies

     64   

Section 7.02

 

Set Off

     67   

ARTICLE VIII AGENCY PROVISIONS

     67   

Section 8.01

 

Authorization and Action

     67   

Section 8.02

 

Liability of Agent

     68   

Section 8.03

 

Rights of Agent Individually

     69   

Section 8.04

 

Independent Credit Decisions

     70   

Section 8.05

 

Indemnification

     70   

Section 8.06

 

Successor Agent

     71   

Section 8.07

 

Sharing of Payments, Etc.

     71   

Section 8.08

 

Withholding Tax Matters

     72   

Section 8.09

 

Releases of Guarantees and Liens

     74   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS

     74   

Section 9.01

 

Amendments, Etc.

     74   

Section 9.02

 

Notices, Etc.

     75   

Section 9.03

 

No Waiver

     77   

Section 9.04

 

Costs, Expenses, and Taxes

     77   

Section 9.05

 

Integration

     78   

Section 9.06

 

Indemnity

     78   

Section 9.07

 

CHOICE OF LAW

     79   

Section 9.08

 

Severability of Provisions

     79   

Section 9.09

 

Counterparts

     80   

Section 9.10

 

Headings

     80   

Section 9.11

 

CONSENT TO JURISDICTION

     80   

Section 9.12

 

WAIVER OF JURY TRIAL

     81   

Section 9.13

 

Governmental Regulation

     81   

Section 9.14

 

No Fiduciary Duty

     81   

Section 9.15

 

Confidentiality

     81   

Section 9.16

 

USA Patriot Act Notification

     83   

Section 9.17

 

Register

     83   

Section 9.18

 

Waiver of Consequential Damages, Etc.

     83   

Section 9.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     84   

ARTICLE X BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     84   

Section 10.01

 

Successors and Assigns

     84   

Section 10.02

 

Assignments

     85   

Section 10.03

 

Participations

     86   

Section 10.04

 

Pledge to Federal Reserve Bank

     86   

Section 10.05

 

Intercreditor Agreement

     86   

LIST OF SCHEDULES AND EXHIBITS

 

Schedule

  

Description

Schedule I

   Commitments

Schedule II

   Guarantors

Schedule 3.01

   Local Counsel

Schedule 4.07

   Claims

Schedule 4.10

   Subsidiaries of Borrower

Schedule 4.14

   Environmental Matters

Schedule 5.16

   Post-Closing Matters

 

iii



--------------------------------------------------------------------------------

Exhibit

  

Description

Exhibit A

   Form of Guaranty

Exhibit B

   Form of Note

Exhibit C

   Form of Closing Date Certificate

Exhibit D

   Assignment Agreement

Exhibits E-1 to E-4

   Form of Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT dated as of March 11, 2016, among BEAZER HOMES USA, INC.,
a Delaware corporation (the “Borrower”), the Lenders that are signatories hereto
and Wilmington Trust, National Association, as administrative agent (in such
capacity, the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS

WHEREAS, Lenders have agreed to extend a term loan credit facility to the
Borrower in an aggregate amount equal to $140,000,000, the proceeds of which
will be used in accordance with Section 2.09; and

WHEREAS, the Obligations of the Loan Parties shall be secured, on an equal and
ratable basis with all other Second Priority Obligations, by a Lien granted to
the Notes Collateral Agent, for the ratable benefit of the Secured Parties and
each other holder of Second Priority Obligations, on substantially all of the
assets (other than Excluded Property) of the Loan Parties;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the following meanings (terms defined in the singular shall have the same
meaning when used in the plural and vice versa):

“2016 Notes” has the meaning set forth in the definition of the term “Senior
Notes”.

“ABR Loan” means a Loan which bears interest at the Alternate Base Rate.

“Acquired Debt” means Debt of any Person and its Subsidiaries existing at the
time such Person became a Subsidiary of the Borrower (or such Person is merged
with or into the Borrower or one of the Borrower’s Subsidiaries) or assumed in
connection with the acquisition of assets from any such Person, including,
without limitation, Debt Incurred in connection with, or in contemplation of
(i) such Person being merged with or into or becoming a Subsidiary of the
Borrower or one of its Subsidiaries (but excluding Debt of such Person which is
extinguished, retired or repaid in connection with such Person being merged with
or into or becoming a Subsidiary of the Borrower or one of its Subsidiaries) or
(ii) such acquisition of assets from any such Person.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement by which the Borrower or any
of its Subsidiaries (i) acquires any going concern or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes or by percentage of voting power) of the
Common Equity of another Person.



--------------------------------------------------------------------------------

“Activities” is defined in Section 8.03(b).

“Adjusted Consolidated Tangible Net Worth” of the Borrower means Consolidated
Tangible Net Worth plus the amount of any Mandatory Convertible Notes and any
other instrument that is mandatorily convertible into Capital Stock.

“Adjusted Debt” of the Borrower means the Debt of the Borrower and its
Restricted Subsidiaries minus the amount of any Mandatory Convertible Notes;
provided that solely for purposes of calculating the ratio of Adjusted Debt to
Adjusted Consolidated Tangible Net Worth pursuant to Section 6.02(a), Adjusted
Debt shall be determined as of the last day of the most recently ended fiscal
quarter for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 5.08(a) or Section 5.08(b); provided, further,
that (i) with respect to any Debt Incurred, and remaining outstanding, after the
last day of the most recently ended fiscal quarter, such Debt will be assumed to
have been incurred as of the last day of the most recently ended fiscal quarter;
(ii) with respect to Debt repaid (other than a repayment of revolving credit
obligations repaid solely out of operating cash flows) after the last day of the
most recently ended fiscal quarter, such Debt will be assumed to have been
repaid on the last day of the most recently ended fiscal quarter; (iii) with
respect to the Incurrence of any Acquired Debt after the last day of the most
recently ended fiscal quarter, such Debt and any proceeds therefrom will be
assumed to have been Incurred and applied as of the last day of the most
recently ended fiscal quarter, and the results of operations of any Person and
any Subsidiary of such Person that, in connection with or in contemplation of
such Incurrence, becomes a Subsidiary of the Borrower or is merged with or into
the Borrower or one of the Borrower’s Subsidiaries or whose assets are acquired,
will be included, on a pro forma basis, in the calculation of the ratio of
Adjusted Debt to Adjusted Consolidated Tangible Net Worth pursuant to
Section 6.02(a) as if such transaction had occurred on the last day of the most
recently ended fiscal quarter; and (iv) with respect to any other transaction
pursuant to which any Person becomes a Subsidiary of the Borrower or is merged
with or into the Borrower or one of the Borrower’s Subsidiaries or pursuant to
which any Person’s assets are acquired after the last day of the most recently
ended fiscal quarter, such ratio of Adjusted Debt to Adjusted Consolidated
Tangible Net Worth pursuant to Section 6.02(a) shall be calculated on a pro
forma basis as if such transaction had occurred on the last day of the most
recently ended fiscal quarter, but only if such transaction would require a pro
forma presentation in financial statements prepared pursuant to Rule 11-02 of
Regulation S-X under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Lender” is defined in Section 2.15(a).

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly controls, or is controlled by, or is under common control
with, such Person or a

 

2



--------------------------------------------------------------------------------

Subsidiary of such Person; (ii) which directly or indirectly beneficially owns
or holds five percent (5%) or more of any class of voting equity interests of
such Person or any Subsidiary of such Person; or (iii) five percent (5%) or more
of the voting equity interests of which is directly or indirectly beneficially
owned or held by such Person or a Subsidiary of such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent” has the meaning assigned to such term in the opening paragraph of this
Agreement.

“Agent’s Fee Letter” means that certain fee letter dated March 11, 2016 between
the Agent and the Borrower.

“Agent’s Group” is defined in Section 8.03(b).

“Agreement” means this Credit Agreement, as may be amended, supplemented or
otherwise modified from time to time.

“Alternate Base Rate” means, for any day, the sum of (i) a rate per annum equal
to the greatest of (a) the Base Rate in effect on such day, (b) the Federal
Funds Effective Rate in effect on such day plus  1⁄2 of 1% and (c) the one-month
Adjusted LIBO Rate plus 1% plus (ii) the Applicable Margin. Any change in the
Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” is defined in Section 4.16(b).

“Applicable Margin” means, as at any date of determination, (i) 5.50% in the
case of any Eurodollar Loans and (ii) 4.50% in case of any ABR Loans.

“Approved Electronic Communications” means each Communication that the Borrower
or any Guarantor is obligated to, or otherwise chooses to, provide to the Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by the Borrower or any Guarantor
to the Agent and without limiting or otherwise affecting either the Agent’s
right to effect delivery of such Communication by posting such Communication to
the Approved Electronic Platform or the protections afforded hereby to the Agent
in connection with any such posting, “Approved Electronic Communications” shall
exclude (i) any notice of conversion or continuation, and any other notice,
demand, communication, information, document and other material relating to a
request for a conversion of the Loan, (ii) any notice of prepayment pursuant to
Section 2.07 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in ARTICLE III or any
condition precedent to the effectiveness of this Agreement.

 

3



--------------------------------------------------------------------------------

“Approved Electronic Platform” is defined in Section 9.02(d).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of business and that is administered or managed
by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means MCS Capital Markets LLC.

“Asset Sale” for any Person means the sale, transfer, lease, conveyance or other
disposition (including, without limitation, by merger, consolidation or sale and
leaseback transaction, and whether by operation of law or otherwise) of any of
that Person’s assets (including, without limitation, the sale or other
disposition of Capital Stock of any Subsidiary of such Person, whether by such
Person or such Subsidiary), whether owned on the Closing Date or subsequently
acquired in one transaction or a series of related transactions, in which such
Person and/or its Subsidiaries receive cash and/or other consideration
(including, without limitation, the unconditional assumption of Debt of such
Person and/or its Subsidiaries) having an aggregate Fair Market Value of
$5,000,000 or more as to each such transaction or series of related
transactions; provided, however, that none of the following transactions that
otherwise satisfy the above requirements shall constitute an Asset Sale:

(i) a transaction or series of related transactions that results in a Change of
Control;

(ii) sales of homes or land, including sales of real estate assets in bulk,
regardless of value, in the ordinary course of business (as determined in good
faith by the Borrower); provided that, any sales to a land bank of real estate
assets with a Fair Market Value in excess of $25 million in the aggregate for
any fiscal quarter (when taken together with all other sales to land banks made
during such fiscal quarter), shall not be deemed to be in the ordinary course of
business for purposes of this clause (ii);

(iii) sales, leases, conveyances or other dispositions, including, without
limitation, exchanges or swaps, of real estate or other assets, in each case in
the ordinary course of business (as determined in good faith by the Borrower),
for development or disposition of the Borrower’s or any of its Subsidiaries’
projects; provided that, any sales to a land bank of real estate assets with a
Fair Market Value in excess of $25 million in the aggregate for any fiscal
quarter (when taken together with all other sales to land banks made during such
fiscal quarter), shall not be deemed to be in the ordinary course of business
for purposes of this clause (iii);

(iv) sales, leases, sale-leasebacks or other dispositions of amenities, model
homes and other improvements at the Borrower’s or its Subsidiaries’ projects in
the ordinary course of business (as determined in good faith by the Borrower);

(v) transactions between the Borrower and any of its Restricted Subsidiaries
which are Wholly Owned Subsidiaries, or among such Restricted Subsidiaries which
are Wholly Owned Subsidiaries of the Borrower;

(vi) any disposition of Cash Equivalents or obsolete or worn out equipment, in
each case, in the ordinary course of business (as determined in good faith by
the Borrower);

 

4



--------------------------------------------------------------------------------

(vii) the sale or other disposition of assets, including real property, no
longer used or useful in the conduct of business of the Borrower or any of its
Restricted Subsidiaries;

(viii) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.05 hereof; and

(ix) a transaction involving the sale of Capital Stock of, or the disposition of
assets in, an Unrestricted Subsidiary.

“Asset Sale Offer Date” is defined in Section 2.07(d).

“Asset Sale Offer Price” is defined in Section 2.07(d).

“Assignment and Assumption” is defined in Section 10.02(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Base Indenture 2002” has the meaning set forth in the definition of the term
“Senior Notes”.

“Base Indenture 2012” has the meaning set forth in the definition of the term
“Senior Notes”.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Agent) or any similar release by the Federal
Reserve Board (as determined by the Agent).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Book Value” means, with respect to any asset of the Borrower or any of its
Subsidiaries, the book value thereof as reflected in the most recent
consolidated financial statements of the Borrower filed with the SEC (or if such
asset has been acquired after the date of such financial statements, the
then-current book value thereof as reasonably determined by the Borrower
consistent with recent practices).

 

5



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the opening paragraph of
this Agreement.

“Borrower Materials” is defined in Section 9.15(c).

“Business Day” means (i) with respect to any Loan, payment or rate selection of
Eurodollar Loans, a day (other than a Saturday or Sunday) on which banks
generally are open in New York City for the conduct of substantially all of
their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City for the conduct of substantially all of their commercial
lending activities.

“Capital Lease” means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP; provided that the adoption or
issuance of any accounting standards after the Closing Date will not cause any
lease that would not have been treated as a Capital Lease prior to such adoption
or issuance to be deemed a Capital Lease regardless of whether such lease was
entered into before or after such adoption or issuance.

“Capital Stock” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated and whether voting or
non-voting) the equity (which includes, but is not limited to, common stock,
Preferred Stock, membership interests, partnership interests and joint venture
interests) of such Person (excluding any debt securities that are convertible
into, or exchangeable for, such equity).

“Cash Equivalents” means:

(i) certificates of deposit, time deposits, bankers acceptances, and other
obligations placed with commercial banks organized under the laws of the United
States of America or any state thereof, or branches or agencies of foreign banks
licensed under the laws of the United States of America or any state thereof,
having a short-term rating of not less than A- by each of Moody’s and S&P at the
time of acquisition, and having a maturities of not more than one year; provided
that the aggregate principal Investment at any one time in any one such
institution shall not exceed the Borrower’s specified investment limit for such
institution under the Borrower’s investment policy as in effect from time to
time;

(ii) direct obligation of the United States or any agency thereof with
maturities of one year or less from the date of acquisition;

(iii) money market funds provided that such funds (a) have total net assets of
at least $2 billion, (b) have investment objectives and policies that
substantially conform with the Borrower’s investment policy as in effect from
time to time, (c) purchase only first-tier or U.S. government obligations as
defined by Rule 2a-7 of the Securities and Exchange Commission promulgated under
the Investment Company Act of 1940, and (d) otherwise comply with such Rule
2a-7; provided that the aggregate principal Investment at any one time in any
one such money market fund shall not exceed $100,000,000, if the Investment is
to be for more than three Business Days;

 

6



--------------------------------------------------------------------------------

(iv) commercial paper and other marketable debt obligations having a maturity
not longer than one year and rated at least A2, P2 or the equivalent thereof if
commercial paper and otherwise BBB+, Baa1 or the equivalent thereof, in each
case, by either S&P or Moody’s, respectively; and

(v) investments in other short-term securities permitted as investments under
the Borrower’s investment policy in effect from time to time and consented to by
the Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule,
regulation, policy, or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of the following: (i) the sale, transfer, lease,
conveyance or other disposition (in one transaction or a series of transactions)
of all or substantially all of the Borrower’s assets as an entirety or
substantially as an entirety to any Person or “group” (within the meaning of
Section 13(d)(3) of the Exchange Act); provided that a transaction where the
holders of all classes of Common Equity of the Borrower immediately prior to
such transaction own, directly or indirectly, 50% or more of the aggregate
voting power of all classes of Common Equity of such Person or group immediately
after such transaction will not be a Change of Control; (ii) the liquidation or
dissolution of the Borrower; provided that a liquidation or dissolution of the
Borrower which is part of a transaction or series of related transactions that
does not constitute a Change of Control under the “provided” clause of clause
(i) above will not constitute a Change of Control under this clause (ii);
(iii) any transaction or a series of related transactions (as a result of a
tender offer, merger, consolidation or otherwise) that results in, or that is in
connection with, any Person, including a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) acquiring “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% or
more of the aggregate voting power of all classes of Common Equity of the
Borrower or of any Person that possesses “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% or more of
the aggregate voting power of all classes of Common Equity of the Borrower;
(iv) a majority of the Board of Directors of the Borrower not being comprised of
Continuing Directors; or (v) a change of control shall occur as defined in the
instrument governing any publicly traded debt securities of the Borrower which
requires the Borrower to repay or repurchase such debt securities.

“Closing Date” is defined in Section 3.01.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document;
provided that in no event shall “Collateral” include any Excluded Property.

“Collateral Agreement” means the Collateral Agreement, dated as of July 18,
2012, by and among the Borrower, the Guarantors and the Notes Collateral Agent,
as amended by that certain Assumption Agreement, dated as of April 2, 2014, made
by Beazer-Inspirada LLC in favor of the Notes Collateral Agent, that certain
Certificate of Beazer Homes USA, Inc, dated as of the Closing Date, executed and
delivered by the Borrower pursuant to Section 7.19 of the Collateral Agreement
and acknowledged by the Agent and the Notes Collateral Agent and that certain
Other Pari Passu Lien Representative Consent, dated as of the Closing Date,
executed and delivered by the Agent pursuant to the Collateral Agreement and
acknowledged and agreed to by the Notes Collateral Agent and the Borrower.

“Commitment” means, for each of the Lenders, the obligation of such Lender to
make Loans in the aggregate not exceeding the amount set forth in Schedule I
hereto as its “Commitment”.

“Common Equity” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated) the equity (which
includes, but is not limited to, common stock, Preferred Stock and partnership
and joint venture interests) of such Person (excluding any debt securities
convertible into, or exchangeable for, such equity) to the extent that the
foregoing is entitled to (i) vote in the election of directors of such Person or
(ii) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or other persons that will
control the management and policies of such Person.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or 414(c) of the Code.

“Communications” means each notice, demand, communication, information, document
and other material provided for under this Agreement or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, the Borrower or any Guarantor or their
respective Affiliates, or the transactions contemplated by this Agreement or the
other Loan Documents including, without limitation, all Approved Electronic
Communications.

“Consolidated Cash Flow Available for Fixed Charges” of the Borrower and its
Restricted Subsidiaries means for any period, the sum of the amounts for such
period of:

(i) Consolidated Net Income, plus

 

8



--------------------------------------------------------------------------------

(ii) Consolidated Income Tax Expense (without regard to income tax expense or
credits attributable to extraordinary and nonrecurring gains or losses on the
sale, transfer, lease, conveyance or other disposition of assets), plus

(iii) Interest Expense, plus

(iv) all depreciation, and, without duplication, amortization (including,
without limitation, capitalized interest amortized to cost of sales), plus

(v) all other non-cash items reducing Consolidated Net Income during such
period,

minus all other non-cash items increasing Consolidated Net Income during such
period; all as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” of the Borrower means, with respect
to any determination date, the ratio of (i) Consolidated Cash Flow Available for
Fixed Charges of the Borrower and its Restricted Subsidiaries for the prior four
full fiscal quarter period for which financial results have been reported
immediately preceding the determination date, to (ii) the aggregate Interest
Incurred of the Borrower for the prior four full fiscal quarter period for which
financial results have been reported immediately preceding the determination
date; provided that:

(i) with respect to any Debt Incurred during, and remaining outstanding at the
end of, such four full fiscal quarter period, such Debt will be assumed to have
been incurred as of the first day of such four full fiscal quarter period;

(ii) with respect to Debt repaid (other than a repayment of revolving credit
obligations repaid solely out of operating cash flows) during such four full
fiscal quarter period, such Debt will be assumed to have been repaid on the
first day of such four full fiscal quarter period;

(iii) with respect to the Incurrence of any Acquired Debt, such Debt and any
proceeds therefrom will be assumed to have been Incurred and applied as of the
first day of such four full fiscal quarter period, and the results of operations
of any Person and any Subsidiary of such Person that, in connection with or in
contemplation of such Incurrence, becomes a Subsidiary of the Borrower or is
merged with or into the Borrower or one of the Borrower’s Subsidiaries or whose
assets are acquired, will be included, on a pro forma basis, in the calculation
of the Consolidated Fixed Charge Coverage Ratio as if such transaction had
occurred on the first day of such four full fiscal quarter period; and

(iv) with respect to any other transaction pursuant to which any Person becomes
a Subsidiary of the Borrower or is merged with or into the Borrower or one of
the Borrower’s Subsidiaries or pursuant to which any Person’s assets are
acquired, such Consolidated Fixed Charge Coverage Ratio shall be calculated on a
pro forma basis as if such transaction (and the change in Consolidated Cash Flow
Available for Fixed Charges resulting therefrom) had occurred on the first day
of such four full fiscal quarter period.

 

9



--------------------------------------------------------------------------------

“Consolidated Income Tax Expense” of the Borrower for any period means the
income tax expense of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” of the Borrower for any period means the aggregate net
income (or loss) of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that there will be excluded from such net income (to the extent otherwise
included therein), without duplication:

(i) the net income (or loss) of any Person (other than a Restricted Subsidiary)
in which any Person (including, without limitation, an Unrestricted Subsidiary)
other than the Borrower or any Restricted Subsidiary has an ownership interest,
except to the extent that any such income has actually been received by the
Borrower or any Restricted Subsidiary in the form of cash dividends or similar
cash distributions during such period, or in any other form but converted to
cash during such period;

(ii) except to the extent includable in Consolidated Net Income pursuant to the
foregoing clause (i), the net income (or loss) of any Person that accrued prior
to the date that (a) such Person becomes a Restricted Subsidiary or is merged
with or into or consolidated with the Borrower or any of its Restricted
Subsidiaries or (b) the assets of such Person are acquired by the Borrower or
any of its Restricted Subsidiaries;

(iii) the net income of any Restricted Subsidiary to the extent that (but only
so long as) the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of that income is not permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary during such period;

(iv) in the case of a successor to the Borrower by consolidation, merger or
transfer of its assets (other than as a result of a holding company
reorganization), any earnings of the successor prior to such merger,
consolidation or transfer of assets; and

(v) the gains (but not losses) realized during such period by the Borrower or
any of its Restricted Subsidiaries resulting from (a) the acquisition of
securities issued by the Borrower or extinguishment of Debt of the Borrower or
any of its Restricted Subsidiaries, (b) Asset Sales by the Borrower or any of
its Restricted Subsidiaries and (c) other extraordinary items realized by the
Borrower or any of its Restricted Subsidiaries.

Notwithstanding the foregoing, in calculating Consolidated Net Income, the
Borrower will be entitled to take into consideration the tax benefits associated
with any loss described in clause (v) of the preceding sentence, but only to the
extent such tax benefits are actually recognized by the Borrower or any of its
Restricted Subsidiaries during such period; provided, further, that there will
be included in such net income, without duplication, the net income of any
Unrestricted Subsidiary to the extent such net income is actually received by
the Borrower or any of its Restricted Subsidiaries in the form of cash dividends
or similar cash distributions during such period, or in any other form but
converted to cash during such period.

 

10



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” of the Borrower means, as of any date, the total
amount of assets of the Borrower and its Restricted Subsidiaries (less
applicable reserves) on a consolidated basis at the end of the fiscal quarter
immediately preceding such date (or on such date if such date is the last day of
the fiscal quarter), as determined in accordance with GAAP after giving effect
to any transaction occurring after the last day of the most recently ended
fiscal quarter pursuant to which any Person becomes a Subsidiary of the Borrower
or is merged with or into the Borrower or one of the Borrower’s Subsidiaries or
pursuant to which any Person’s assets are acquired, on a pro forma basis as if
such transaction had occurred as of the last day of the most recently ended
fiscal quarter, less (i) Intangible Assets and (ii) appropriate adjustments on
account of minority interests of other Persons holding equity Investments in
Restricted Subsidiaries, in the case of each of clauses (i) and (ii) above, as
would be reflected on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the fiscal quarter immediately
preceding such date (or on such date if such date is the last day of the fiscal
quarter), prepared in accordance with GAAP.

“Consolidated Tangible Net Worth” of the Borrower means, at any date, the
consolidated stockholders’ equity (including any Preferred Stock that is
classified as equity under GAAP, other than Disqualified Stock) of the Borrower
and its Restricted Subsidiaries determined in accordance with GAAP, plus any
amount of unvested deferred compensation included, in accordance with GAAP, as
an offset to stockholders’ equity, less Intangible Assets, all determined as of
the last day of the most recently ended fiscal quarter for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 5.08(a) or Section 5.08(b); provided that solely for purposes of
calculating the ratio of Adjusted Debt to Adjusted Consolidated Tangible Net
Worth pursuant to Section 6.02(a), Consolidated Tangible Net Worth shall be
calculated after giving effect to (i) the issuance of any Capital Stock
occurring after the last day of the most recently ended fiscal quarter, on a pro
forma basis assuming such Capital Stock had been issued and remains outstanding
as of the last day of the most recently ended fiscal quarter; (ii) any
redemption or repurchase of any Capital Stock occurring after the last day of
the most recently ended fiscal quarter, on a pro forma basis assuming such
Capital Stock had been redeemed or repurchased as of the last day of the most
recently ended fiscal quarter; and (iii) any other transaction occurring after
the last day of the most recently ended fiscal quarter pursuant to which any
Person becomes a Subsidiary of the Borrower or is merged with or into the
Borrower or one of the Borrower’s Subsidiaries or pursuant to which any Person’s
assets are acquired, on a pro forma basis as if such transaction had occurred as
of the last day of the most recently ended fiscal quarter, but only if such
transaction would require pro forma presentation in financial statements
prepared pursuant to Rule 11-02 of Regulation S-X under the Securities Act of
1933, as amended, and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder.

“Continuing Director” means at any date a member of the Board of Directors of
the Borrower who: (i) was a member of the Board of Directors of the Borrower on
the Closing Date; or (ii) was nominated for election or elected to the Board of
Directors of the Borrower with the affirmative vote of at least a majority of
the directors who were Continuing Directors at the time of such nomination or
election.

“Credit Facilities” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more debt facilities or other financing arrangements
(including, without

 

11



--------------------------------------------------------------------------------

limitation, commercial paper or letter of credit facilities or indentures)
providing for revolving credit loans, term loans, letters of credit or other
Debt (including the Revolving Credit Facility), including any notes, mortgages,
deeds of trust, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures, credit facilities, letter of credit facilities or commercial paper
facilities that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof (provided
that such increase in borrowing is permitted under Section 6.02) or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender or group of lenders.

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

“Debt” means, without duplication, with respect to any Person (i) indebtedness
or liability for borrowed money, including, without limitation, subordinated
indebtedness (other than trade accounts payable and accruals incurred in the
ordinary course of business); (ii) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (iii) obligations for the deferred purchase
price of property (including, without limitation, seller financing of any
Inventory) or services, provided, however, that Debt shall not include
(a) obligations with respect to (x) options to purchase Real Property that have
not been exercised, or (y) profit participation arrangements in favor of prior
owners of Real Property relating to subsequent sales of such Real Property or
(b) trade payables arising in the ordinary course of business; (iv) obligations
as lessee under Capital Leases to the extent that the same would, in accordance
with GAAP, appear as liabilities in the Borrower’s consolidated balance sheet;
(v) current liabilities in respect of unfunded vested benefits under Plans and
incurred withdrawal liability under any Multiemployer Plan; (vi) all fixed
obligations of such Person in respect of letters of credit or other similar
instruments or reimbursement obligations with respect thereto (including
contingent liabilities with respect to letters of credit not yet drawn upon, but
excluding standby letters of credit, and surety, performance, completion and
payment bonds, and similar instruments issued for the benefit of such Person,
and other liabilities and obligations of such Person in respect of earnest money
notes or similar purpose undertakings or indemnifications issued in the ordinary
course of business (as determined in good faith by the Borrower));
(vii) obligations under acceptance facilities; (viii) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any other Person or entity, or otherwise
to assure a creditor against loss, provided, however, that “Debt” shall not
include guaranties of performance obligations or guaranties of obligations of
others not otherwise constituting Debt as provided herein; (ix) obligations
secured by any Liens on any property of such Person, whether or not the
obligations have been assumed; (x) net liabilities under interest rate swap,
exchange or cap agreements (valued as the termination value thereof, computed in
accordance with a method approved by the International Swaps and Derivatives
Association and agreed to by such Person in the applicable agreement); and
(xi) all Disqualified Stock issued by such Person (the amount of Debt
represented by any Disqualified Stock will equal the greater of the voluntary or
involuntary liquidation preference for such Disqualified Stock plus accrued and
unpaid dividends).

 

12



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 7.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Designated Excluded Assets” means assets (including Capital Stock) with a Fair
Market Value (measured at the time of receipt) not in excess of $25,000,000
received as non-cash consideration in an Asset Sale or invested pursuant to
Section 6.04(c), in each case which have been designated by the Borrower to the
Agent as Designated Excluded Assets, which will constitute Excluded Property and
will not be required to be pledged as Collateral.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, on or prior to the later of
the Termination Date and the final maturity date of the Second Lien Notes;
provided that any Capital Stock which would not constitute Disqualified Stock
but for provisions thereof giving holders thereof the right to require the
Borrower to repurchase or redeem such Capital Stock upon the occurrence of a
change of control occurring prior to the later of the Termination Date and the
final maturity date of the Second Lien Notes will not constitute Disqualified
Stock if the change of control provisions applicable to such Capital Stock are
no more favorable to the holders of such Capital Stock than Section 2.07(c) of
this Agreement or Section 4.08 of the Base Indenture 2012 and such Capital Stock
specifically provides that the Borrower will not repurchase or redeem (or be
required to repurchase or redeem) any such Capital Stock pursuant to such
provisions prior to the Borrower’s repayment of the Loans and other Obligations
or repurchase of Second Lien Notes pursuant to Section 4.08 of the Base
Indenture 2012.

“Disqualified Stock Dividend” of any Person means, for any dividend payable with
regard to Disqualified Stock issued by such Person, the amount of such dividend
multiplied by a fraction, the numerator of which is one and the denominator of
which is one minus the maximum statutory combined federal, state and local
income tax rate (expressed as a decimal number between 1 and 0) then applicable
to such Person.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means any Loan when and to the extent that the interest rate
therefor is determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (i) the Adjusted LIBO Rate applicable to such
Interest Period plus (ii) the Applicable Margin.

“Event of Default” means any of the events specified in Section 7.01; provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

“Excess Proceeds” is defined in Section 2.07(d).

“Excess Proceeds Offer” is defined in Section 2.07(d).

“Executive Order” is defined in Section 4.16(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exchange Notes” means any notes issued in exchange for the Second Lien Notes
pursuant to the Registration Rights Agreement, dated as of July 18, 2012, among
the Borrower, certain subsidiaries of the Borrower, Credit Suisse Securities
(USA) LLC, Goldman, Sachs & Co., Deutsche Bank Securities Inc., UBS Securities
LLC and Citigroup Global Markets Inc., or a similar agreement.

“Excluded Property” means:

(i) Capital Stock in any Subsidiary or Affiliate;

(ii) up to $25,000,000 of Designated Excluded Assets;

(iii) real or personal property where the cost of obtaining a security interest
or perfection thereof exceeds its benefits, as determined by the Borrower in
good faith in an officers’ certificate delivered to the Agent;

(iv) real property subject to a Lien (a) permitted by clause (xxviii) of the
definition of Permitted Liens or (b) securing Debt incurred for the purpose of
financing the acquisition thereof;

(v) real property located outside the United States;

(vi) unentitled land;

 

14



--------------------------------------------------------------------------------

(vii) real property that is leased or held for the purpose of leasing to
unaffiliated third parties;

(viii) any real property in a community under development with a dollar amount
of investment as of the most recent month-end (as determined in accordance with
GAAP) of less than $2,000,000 or with less than 10 lots remaining;

(ix) assets, with respect to which any applicable law or contract prohibits the
creation or perfection of security interests therein (other than any contract
entered into for the purpose of causing any assets to constitute Excluded
Property under this clause (ix)); and

(x) cash, Cash Equivalents, deposit accounts and securities accounts (except to
the extent any of the foregoing constitutes proceeds of Collateral).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender or Agent or required to be withheld or deducted from a payment to any
such Person: (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profit Taxes, in each case,
(a) imposed as a result of such Person being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (b) imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Taxes (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received a
perfected security interest under, engaged in any other transaction pursuant to
or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document), (ii) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or a Commitment pursuant to a law in effect on
the date on which (x) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.15), or (y) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 9.04, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Person’s failure to comply with
Section 8.08, and (iv) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Debt” means all of the Debt of the Borrower and its Restricted
Subsidiaries that is outstanding on the Closing Date.

“Facility” means the term loan credit facility described in Section 2.01.

“Fair Market Value” means with respect to any asset or property the sale value
that would be obtained in an arm’s length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy. Fair Market Value shall be determined by the Board
of Directors of the Borrower acting in good faith and shall be evidenced by a
board resolution (certified by the Secretary or Assistant Secretary of the
Borrower) or an officer’s certificate of the principal financial officer of the
Borrower delivered to the Agent and the Notes Collateral Agent.

 

15



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for each day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations at approximately 11:00 A.M. New York City time on
such day on such transactions received by the Agent from three Federal Funds
brokers of recognized standing selected by the Agent in its sole discretion;
provided, however, that if the “Federal Funds Effective Rate” shall be less than
zero at any time, such rate shall be deemed for all purposes hereunder to be
zero.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“First Priority Collateral” means all of the Collateral subject to Liens
securing any or all of the First Priority Obligations.

“First Priority Collateral Agent” means any Person acting as collateral agent or
in any similar representative capacity for the benefit of any of the holders of
First Priority Obligations.

“First Priority Documents” means all operative agreements evidencing or
governing the First Priority Obligations and the Liens securing such First
Priority Obligations.

“First Priority Liens” means the Liens on any or all of the First Priority
Collateral that secure any or all of the First Priority Obligations.

“First Priority Obligations” has the meaning set forth in clause (xii)(b) of the
definition of Permitted Liens.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time (subject to the provisions of Section 1.02).

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantors” means (i) the Restricted Subsidiaries of Borrower identified on
Schedule II hereto and (ii) any Person that, pursuant to a Supplemental
Guaranty, guarantees the Obligations.

 

16



--------------------------------------------------------------------------------

“Guaranty” means (i) Guaranty dated as of the date hereof among each Guarantor
identified on Schedule II and the Agent, substantially in the form attached as
Exhibit A or (ii) a Supplemental Guaranty.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any interest rate swap agreement, foreign currency exchange
agreement, interest rate collar agreement, option or futures contract or other
similar agreement or arrangement relating to interest rates or foreign exchange
rates.

“Housing Unit” means a dwelling, including the land on which such dwelling is
located (including condominiums but excluding mobile homes), which dwelling is
either under construction or completed and is (or, upon completion of
construction thereof, will be) available for sale.

“Incur” means to, directly or indirectly, create, incur, assume, guarantee,
extend the maturity of or otherwise become liable with respect to any Debt;
provided, however, that neither the accrual of interest (whether such interest
is payable in cash or kind) nor the accretion of original issue discount shall
be considered an Incurrence of Debt. “Incurred” and “Incurrence” shall have
correlative meanings.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitee” is defined in Section 9.06(a).

“Information” is defined in Section 9.15(a).

“Intangible Assets” means all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights and all other items which would be treated as intangibles on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP.

“Intellectual Property” is defined in Section 4.22.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
September 11, 2009, among the Borrower, the subsidiaries of the Borrower party
thereto, Citibank, N.A., as initial first priority agent, and Wilmington Trust,
FSB, as initial second priority agent, as such agreement has been, and may
hereafter be amended, restated, supplemented or otherwise modified from time to
time.

“Interest Deficit” is defined in Section 2.05(b).

“Interest Expense” of the Borrower and its Restricted Subsidiaries for any
period means, without duplication, the aggregate amount of (i) interest which,
in conformity with GAAP, would be set opposite the caption “interest expense” or
any like caption on an income statement for such Persons (including, without
limitation, imputed interest included on Capital Leases, all commissions,
discounts and other fees and charges owed with respect to letters of credit
securing

 

17



--------------------------------------------------------------------------------

financial obligations and bankers’ acceptance financing, the net costs
associated with Hedging Obligations, amortization of other financing fees and
expenses, the interest portion of any deferred payment obligation, amortization
of discount or premium, if any, and all other non-cash interest expense other
than interest and other charges amortized to cost of sales) and includes,
without duplication (including duplication of the foregoing items), all interest
amortized to cost of sales for such period, and (ii) the amount of Disqualified
Stock Dividends recognized by the Borrower on any Disqualified Stock whether or
not paid during such period. Notwithstanding that GAAP may otherwise provide,
the Borrower shall not be required to include in Interest Expense the amount of
any premium to prepay Debt.

“Interest Incurred” of any Person for any period means, without duplication, the
aggregate amount of (i) interest which, in conformity with GAAP, would be set
opposite the caption “interest expense” or any like caption on an income
statement for such Person (including, without limitation, imputed interest
included on Capital Leases, all commissions, discounts and other fees and
charged owed with respect to letters of credit securing financial obligations
and bankers’ acceptance financing, the net costs associated with Hedging
Obligations, amortization of other financing fees and expenses, the interest
portion of any deferred payment obligation, amortization of discount or premium,
if any, and all other noncash interest expense other than interest and other
charges amortized to cost of sales) and includes, with respect to the Borrower
and its Restricted Subsidiaries, without duplication (including duplication of
the foregoing items), all interest capitalized for such period, all interest
attributable to discontinued operations for such period to the extent not set
forth on the income statement under the caption “interest expense” or any like
caption, and all interest actually paid by the Borrower or a Restricted
Subsidiary under any guarantee of Debt (including, without limitation, a
guarantee of principal, interest or any combination thereof) of any other Person
during such period and (ii) the amount of Disqualified Stock Dividends
recognized by the Borrower on any Disqualified Stock whether or not declared
during such period.

“Interest Period” means, with respect to any Eurodollar Loan, the period
commencing on the date of such Eurodollar Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Loan only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Eurodollar Loan
initially shall be the date on which such Eurodollar Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Eurodollar Loan.

“Internal Reorganization” means any reorganization between or among the Borrower
and any Subsidiary or Subsidiaries or between or among any Subsidiary and one or
more other Subsidiaries or any combination thereof by way of liquidations,
mergers, consolidations, conveyances, assignments, sales, transfers and other
dispositions of all or substantially all of the assets of a Subsidiary (whether
in one transaction or in a series of transactions); provided that

 

18



--------------------------------------------------------------------------------

(i) the Borrower shall preserve and maintain its status as a validly existing
corporation and (ii) all assets, liabilities, obligations and guarantees of any
Subsidiary party to such reorganization will continue to be held by such
Subsidiary or be assumed by the Borrower or a Wholly-Owned Subsidiary of the
Borrower.

“Inventory” means all Housing Units, lots, land, goods, merchandise and other
personal property wherever located to be used for or incorporated into any
Housing Unit.

“Inventory Shortfall” is defined in Section 6.06.

“Investment” of any Person means all (i) investments by such Person in any other
Person in the form of loans, advances or capital contributions, (ii) guarantees
of Debt or other obligations of any other Person by such Person, (iii) purchases
(or other acquisitions for consideration) by such Person of Debt, Capital Stock
or other securities of any other Person and (iv) other items that would be
classified as investments on a balance sheet of such Person determined in
accordance with GAAP. For all purposes of this Agreement, the amount of any such
Investment shall be the fair market value thereof (with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value). The making of any payment in accordance with the
terms of a guarantee or other contingent obligation permitted under this
Agreement shall not be considered an Investment.

“Junior Lien Obligations” has the meaning set forth in clause (xii)(c) of the
definition of Permitted Liens.

“Legal Requirements” means, as to any Person, the organizational documents of
such Person, and any treaty, law (including the common law), statute, ordinance,
code, rule, regulation, guidelines, license, permit requirement, order or
determination of an arbitrator or a court or other Governmental Authority, and
the interpretation or administration thereof, in each case applicable to or
binding upon such person or any of its property or to which such person or any
of its property is subject.

“Lenders” means each of the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lending Office” means, with respect to any Lender, the Lending Office of such
Lender (or of an affiliate of such Lender) heretofore designated in writing by
such Lender to the Agent or such other office or branch of such Lender (or of an
affiliate of such Lender) as that Lender may from time to time specify to the
Borrower and the Agent as the office or branch at which its Loans (or Loans of a
type designated in such notice) are to be made and maintained.

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate per annum determined, as set forth by Reuters on Reuters Reference
Screen LIBOR01 Page (or on any successor substitute screen of such service) or
any other interest rate reporting service of recognized international standing
selected by the Agent that has been nominated by the ICE Benchmark
Administration (or any successor service or entity that has been authorized by
the U.K. Financial Conduct Authority to administer the London Interbank Offered
Rate) as an authorized information vendor for the purpose of displaying such
rates, at approximately 11:00 a.m.

 

19



--------------------------------------------------------------------------------

(London time) on the date that is two Business Days prior to the commencement of
such Interest Period by reference to the settlement rates (as set forth by
Reuters or such other interest rate reporting service selected by the Agent) for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, the “LIBO Rate”
with respect to such Eurodollar Loan for such Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by major financial institutions reasonably
satisfactory to the Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided, however, that if the “LIBO Rate”
shall be less than zero at any time, such rate shall be deemed for all purposes
hereunder to be zero.

“Lien” means, with respect to any asset, any mortgage, deed of trust, deed to
secure debt, pledge, security interest, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority, or
other security agreement or preferential arrangement, charge, or encumbrance of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction to evidence any of the foregoing).

“Loan” means any loan made by any Lender hereunder and any conversion or
continuation thereof.

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Documents, the Intercreditor Agreement, and any and all documents delivered
hereunder or pursuant hereto.

“Loan Party” means the Borrower and each Guarantor.

“Mandatory Convertible Notes” means any Debt of a Person, the principal amount
of which is payable at maturity solely in Capital Stock of such Person (provided
that a requirement to pay accrued, but unpaid, interest on such Debt in cash at
maturity or a requirement to pay cash fees, expenses or premiums as a result of
the acceleration of payment, early redemption or otherwise with respect to such
Debt shall not disqualify such Debt as Mandatory Convertible Notes).

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Marketable Securities” means (i) equity securities that are listed on the New
York Stock Exchange, the American Stock Exchange or The Nasdaq Stock Market and
(ii) debt securities that are rated by a nationally recognized rating agency,
listed on the New York Stock Exchange or the American Stock Exchange or covered
by at least two reputable market makers.

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities, financial condition or
results of operations of the Borrower and its Restricted Subsidiaries, taken as
a whole, (ii) a material impairment of the ability of (a) the Borrower or
(b) the other Loan Parties, taken as a whole, in each case, to

 

20



--------------------------------------------------------------------------------

perform their respective Obligations under the Loan Documents, or (iii) a
material impairment of the rights and remedies of or benefits available to, or
increase the duties of, the Agent or the Lenders under any of the Loan
Documents.

“Material Subsidiary” means any Subsidiary of the Borrower which accounted for
5% or more of the Consolidated Tangible Assets or Consolidated Cash Flow
Available for Fixed Charges of the Borrower on a consolidated basis for the
fiscal year ending immediately prior to any Default or Event of Default.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means a deed of trust, mortgage, deed to secure debt or similar
agreement (including any assignments of or modifications thereto) in form
reasonably acceptable to the Notes Collateral Agent from the Borrower or a
Subsidiary Guarantor to the Notes Collateral Agent with respect to real
property.

“Multiemployer Plan” means a plan described in Section 4001(a)(3) of ERISA in
respect of which the Borrower, a Subsidiary or a Commonly Controlled Entity
(i) is an “employer” as defined in Section 3(5) of ERISA or (ii) has made
contributions, or been obligated to make contributions, during the preceding six
plan years.

“Net Proceeds” means:

(i) cash (in Dollars or freely convertible into Dollars) received by the
Borrower or any Restricted Subsidiary from an Asset Sale net of:

(a) all brokerage commissions, investment banking fees and all other fees and
expenses (including, without limitation, fees and expenses of counsel, financial
advisors, accountants and investment bankers) related to such Asset Sale;

(b) provisions for all income and other taxes measured by or resulting from such
Asset Sale of the Borrower or any of its Restricted Subsidiaries;

(c) payments made to retire Debt that was incurred in accordance with this
Agreement and that either (1) is secured by a Lien incurred in accordance with
this Agreement on the property or assets sold (other than Debt secured by Liens
on the Collateral) or (2) is required in connection with such Asset Sale to the
extent actually repaid in cash;

(d) amounts required to be paid to any Person (other than the Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets subject to the
Asset Sale; and

(e) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary thereof, as the case may be, as a reserve, in accordance with GAAP,
against any liabilities associated with such Asset Sale and retained by the
Borrower or any Restricted Subsidiary thereof, as the case may be, after such
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations or post-closing purchase price
adjustments associated with such Asset Sale, all as reflected in an officer’s
certificate delivered to the Notes Collateral Agent and the Agent; and

 

21



--------------------------------------------------------------------------------

(ii) all non-cash consideration received by the Borrower or any of its
Restricted Subsidiaries from such Asset Sale upon the liquidation or conversion
of such consideration into cash, without duplication, net of all items
enumerated in subclauses (a) through (e) of clause (i) hereof.

“Non-Excluded Communications” is defined in Section 9.15(b).

“Non-Recourse Debt” with respect to any Person means Debt of such Person for
which (i) the sole legal recourse for collection of principal and interest on
such Debt is against the specific property identified in the instruments
evidencing or securing such Debt and such property was acquired (directly or
indirectly, including through the purchase of Capital Stock of the Person owning
such property) with the proceeds of such Debt or such Debt was Incurred within
90 days after the acquisition (directly or indirectly, including through the
purchase of Capital Stock of the Person owning such property) of such property
and (ii) no other assets of such Person may secure such Debt or may be realized
upon in collection of principal or interest on such Debt. Debt which is
otherwise Non-Recourse Debt will not lose its character as Non-Recourse Debt
because there is recourse to the borrower, any guarantor or any other Person for
(a) environmental warranties, covenants and indemnities, (b) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, deposits, insurance and condemnation proceeds and other sums
actually received by the borrower from secured assets, waste and mechanics’
liens, breach of separateness covenants, and other customary exceptions or
(c) in the case of the borrower thereof only, other obligations in respect of
such Debt that are payable solely as a result of a voluntary or collusive
non-voluntary bankruptcy filing (or similar filing or action) by such borrower.

“Note” means a promissory note in substantially the form of Exhibit B hereto,
executed and delivered by the Borrower payable to a Lender in the amount of its
Commitment, including any amendment, modification, restatement, renewal or
replacement of such promissory note.

“Notes Collateral Agent” means Wilmington Trust, National Association, until a
successor replaces such party in accordance with the applicable provisions of
the Collateral Agreement and thereafter means the successor notes collateral
agent serving under the Collateral Agreement.

“Obligations” means (i) the due and punctual payment of principal of and
interest on the Loans and the Notes and (ii) the due and punctual payment of
fees, expenses, reimbursements, indemnifications and other present and future
monetary obligations of the Borrower and each Guarantor to the Lenders or to any
Lender, the Agent, the Notes Collateral Agent or any indemnified party, in each
case arising under the Loan Documents.

“OFAC” is defined in Section 4.16(a).

“Other Pari Passu Lien Obligations” has the meaning set forth in clause (xii)(c)
of the definition of Permitted Liens.

 

22



--------------------------------------------------------------------------------

“Participant” is defined in Section 10.03.

“Participant Register” is defined in Section 10.03.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Investments” of any Person means any Investments of such Person that
are not Restricted Investments.

“Permitted Liens” means:

(i) Liens for taxes, assessments or governmental charges or claims that either
(a) are not yet delinquent or (b) are being contested in good faith by
appropriate proceedings and as to which appropriate reserves have been
established or other provisions have been made in accordance with GAAP;

(ii) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, repairmen’s or other Liens imposed by law and arising
in the ordinary course of business (as determined in good faith by the Borrower)
and with respect to amounts that, to the extent applicable, either (a) are not
yet delinquent or (b) are being contested in good faith by appropriate
proceedings and as to which appropriate reserves have been established or other
provisions have been made in accordance with GAAP;

(iii) Liens (other than any Lien imposed by the Employee Retirement Income
Security Act of 1974, as amended) incurred or deposits made in the ordinary
course of business (as determined in good faith by the Borrower) in connection
with workers’ compensation, unemployment insurance and other types of social
security;

(iv) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory obligations, surety and appeal bonds, progress payments,
government contracts, utility services, developer’s or other obligations to make
on-site or off-site improvements and other obligations of like nature (exclusive
of obligations for the payment of borrowed money but including the items
referred to in clause (vi) of the definition of “Debt”), in each case incurred
in the ordinary course of business (as determined in good faith by the Borrower)
of the Borrower and the Restricted Subsidiaries;

(v) attachment or judgment Liens not giving rise to a Default or an Event of
Default and which are being contested in good faith by appropriate proceedings;

(vi) easements, rights-of-way, restrictions and other similar charges or
encumbrances not materially interfering with the ordinary course of business of
the Borrower and its Restricted Subsidiaries;

(vii) zoning restrictions, licenses, restrictions on the use of real property or
minor irregularities in title thereto, which do not materially impair the use of
such real property in the ordinary course of business of the Borrower and its
Restricted Subsidiaries or the value of such real property for the purpose of
such business;

 

23



--------------------------------------------------------------------------------

(viii) leases or subleases granted to others not materially interfering with the
ordinary course of business of the Borrower and its Restricted Subsidiaries;

(ix) purchase money mortgages (including, without limitation, obligations under
Capital Leases and purchase money security interests);

(x) Liens securing Refinancing Debt; provided that such Liens only extend to
assets which are similar to the type of assets securing the Debt being
refinanced and such refinanced Debt was previously secured by such similar
assets;

(xi) Lien created pursuant to the Security Documents;

(xii) Liens securing:

(a) the Obligations;

(b) up to an aggregate amount of Debt or other obligations of the Borrower and
the Restricted Subsidiaries equal to the greatest of (i) $200,000,000 and
(ii) 15% of Consolidated Tangible Assets, in each case otherwise permitted to be
incurred under this Agreement (and all obligations, including letters of credit
and similar instruments, incurred, issued or arising thereunder) and Liens
securing Refinancing Debt in respect thereof, which Liens incurred under this
clause (b) may be on a first-lien priority basis compared to the Loans on terms
substantially as set forth in the Intercreditor Agreement (collectively, “First
Priority Obligations”); provided that the proceeds of any such Debt constituting
First Priority Obligations shall not be used to repay or repurchase (and such
Debt shall not be issued in exchange for) any other Debt of the Borrower or any
of its Restricted Subsidiaries that is unsecured or secured by Liens on all or
any portion of the Collateral that are pari passu with or junior to the Liens
securing the Loans; and

(c) up to an aggregate amount of Debt or other obligations of the Borrower and
the Restricted Subsidiaries equal to the greater of (i) $700,000,000 and
(ii) 40% of Consolidated Tangible Assets, in each case, less the amount of Debt
secured under clauses (a) and (b) above and clause (xxviii) below, otherwise
permitted to be incurred under this Agreement (and all obligations, including
letters of credit and similar instruments, incurred, issued or arising
thereunder) and Liens securing Refinancing Debt in respect thereof, which Liens
incurred under this clause (c) shall, to the extent on Collateral, either (x) be
on a pari passu lien priority basis compared to the Loans on terms substantially
as set forth in the Intercreditor Agreement (collectively, “Other Pari Passu
Lien Obligations”) or (y) be on a junior lien priority basis compared to the
Loans on a basis substantially the same as the basis on which the Liens securing
the Loans are treated under the Intercreditor Agreement with respect to the
First Priority Liens, pursuant to an intercreditor agreement, in form and
substance substantially similar to the Intercreditor Agreement or as otherwise
reasonably satisfactory to the First Priority Collateral Agents and the Notes
Collateral Agent (collectively, “Junior Lien Obligations”);

provided that in the case of (b) and (c) (other than in the case of Junior Lien
Obligations), the holders of such secured Obligations (or a representative
thereof) become party to the Intercreditor Agreement;

 

24



--------------------------------------------------------------------------------

(xiii) any interest in or title of a lessor or sublessor to property subject to
any (x) Capital Lease incurred in compliance with the provisions of this
Agreement or (y) any lease or sublease;

(xiv) Liens existing on the Closing Date, including, without limitation, Liens
securing Existing Debt;

(xv) any option, contract or other agreement to sell an asset; provided such
sale is not otherwise prohibited under this Agreement;

(xvi) Liens securing Non-Recourse Debt of the Borrower or a Restricted
Subsidiary thereof;

(xvii) Liens on property or assets of any Restricted Subsidiary securing Debt of
such Restricted Subsidiary owing to the Borrower or one or more Restricted
Subsidiaries;

(xviii) Liens securing Debt (including Non-Recourse Debt) of an Unrestricted
Subsidiary;

(xix) any right of a lender or lenders to which the Borrower or a Restricted
Subsidiary may be indebted to offset against, or appropriate and apply to the
payment of, such Debt any and all balances, credits, deposits, accounts or
monies of the Borrower or a Restricted Subsidiary with or held by such lender or
lenders;

(xx) any pledge or deposit of cash or property in conjunction with obtaining
surety and performance bonds and letters of credit required to engage in
constructing on-site and off-site improvements required by municipalities or
other governmental authorities in the ordinary course of business (as determined
in good faith by the Borrower) of the Borrower or any Restricted Subsidiary;

(xxi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xxii) Liens encumbering customary initial deposits and margin deposits, and
other Liens that are customary in the industry and incurred in the ordinary
course of business (as determined in good faith by the Borrower) securing Debt
under Hedging Obligations and forward contracts, options, futures contracts,
futures options or similar agreements or arrangements designed to protect the
Borrower or any of its Subsidiaries from fluctuations in the price of
commodities;

(xxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business (as determined in good
faith by the Borrower);

(xxiv) Liens on property acquired by the Borrower or a Restricted Subsidiary and
Liens on property of a Person existing at the time such Person is merged with or
into or consolidated with the Borrower or any Restricted Subsidiary or becomes a
Restricted Subsidiary; provided that in each case such Liens (a) were in
existence prior to the contemplation of such acquisition, merger or
consolidation and (b) do not extend to any asset other than those of the Person
merged with or into or consolidated with the Borrower or the Restricted
Subsidiary or the property acquired by the Borrower or the Restricted
Subsidiary;

 

25



--------------------------------------------------------------------------------

(xxv) Liens replacing any of the Liens described in clauses (xiv) and
(xxiv) above; provided that (a) the principal amount of the Debt secured by such
Liens shall not be increased (except to the extent of reasonable premiums or
other payments required to be paid in connection with the repayment of the
previously secured Debt or Incurrence of related Refinancing Debt and expenses
Incurred in connection therewith) and (b) the new Liens shall be limited to the
property or part thereof which secured the Lien so replaced or property
substituted therefor as a result of the destruction, condemnation or damage of
such property;

(xxvi) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business (as determined in good faith by the Borrower);

(xxvii) Liens securing Debt incurred pursuant to Section 6.02(b)(ix) hereof; and

(xxviii) Liens securing Debt incurred pursuant to Section 6.02(b)(x) hereof;
provided that such Liens extend only to the land or lots to which such Debt
relates.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Borrower or a Subsidiary or a Commonly Controlled Entity is
an “employer” as defined in Section 3(5) of ERISA or during the preceding six
plan years, has made, or been obligated to make, contributions; provided,
however, that the term “Plan” shall not include any Multiemployer Plan.

“Preferred Stock” of any Person means all Capital Stock of such Person which has
a preference in liquidation or with respect to the payment of dividends.

“Pro Rata Share” means, at any time for any Lender, the ratio that such Lender’s
Commitment bears to the Commitment of each Lender.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code that could subject the Borrower or any Subsidiary to
any liability.

“Public Lender” is defined in Section 9.15(c).

“Real Estate Business” means homebuilding, housing construction, real estate
development or construction and the sale (in bulk or otherwise) or lease of
homes, lots and parcels of land and related real estate activities, including
the provision of mortgage financing or title insurance.

“Real Property” means all of those plots, pieces or parcels of land now owned,
leased or hereafter acquired or leased by a Loan Party, together with the right,
title and interest of such

 

26



--------------------------------------------------------------------------------

Loan Party in and to the streets, the land lying in the bed of any streets,
roads or avenues, opened or proposed, in front of, the air space and development
rights pertaining to the land and the right to use such air space and
development rights, all rights of way, privileges, liberties, tenements,
hereditaments and appurtenances belonging or in any way appertaining thereto,
all fixtures, all easements now or hereafter benefiting the land and all
royalties and rights appertaining to the use and enjoyment of the land necessary
for the residential development of such land, together with all of the buildings
and other improvements now or hereafter erected on the land, and any fixtures
appurtenant thereto.

“Refinancing Debt” means Debt that refunds, refinances or extends (by way of
replacement) any applicable Debt of the Borrower or its Restricted Subsidiaries
existing on the Closing Date or other Debt (other than Non-Recourse Debt)
permitted to be incurred by the Borrower or its Restricted Subsidiaries by the
terms of this Agreement (“Refinanced Debt”) but only to the extent that (i) the
Refinancing Debt is subordinated in right of payment to or pari passu in right
of payment with the Obligations to the same extent as such Refinanced Debt, if
at all, (ii) such Refinancing Debt is in an aggregate amount that is equal to or
less than the sum of (a) the aggregate amount then outstanding under the
Refinanced Debt, plus (b) accrued and unpaid interest on such Refinanced Debt,
plus (c) reasonable fees and expenses incurred in obtaining such Refinancing
Debt (including any applicable prepayment premiums and defeasance costs), it
being understood that this clause (ii) shall not preclude the Refinancing Debt
from being a part of a Debt financing that includes other or additional Debt
otherwise permitted herein, (iii) such Refinancing Debt is Incurred by the same
Person that initially Incurred such Refinanced Debt or by another Person of
which the Person that initially Incurred such Refinanced Debt is a Subsidiary,
(iv) such Refinancing Debt is Incurred within 180 days prior to or 180 days
after such Refinanced Debt is so refunded, refinanced or extended; and (v) the
Refinancing Debt is scheduled to mature either (x) no earlier than the
Refinanced Debt or (y) after the latest Termination Date.

“Register” is defined in Section 9.17.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

27



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

“Replacement Lender” is defined in Section 2.15(a).

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
with respect to a Plan (excluding any such event with respect to which the PBGC
has waived the 30-day notice requirement).

“Required Lenders” means Lenders whose Pro Rata Shares are equal to or greater
than 50%.

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.

“Restricted Investment” means an Investment in joint ventures or Unrestricted
Subsidiaries having an aggregate fair market value (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this definition that are at the time outstanding, net of any amounts
paid to the Borrower or any Restricted Subsidiary as a return of, or on, such
Investments, in excess of 5% of Consolidated Tangible Assets.

“Restricted Payment” means any of the following: (i) the declaration of any
dividend or the making of any other payment or distribution of cash, securities
or other property or assets in respect of the Capital Stock of the Borrower or
any Restricted Subsidiary (other than (a) dividends, payments or distributions
payable solely in Capital Stock (other than Disqualified Stock) of the Borrower
or a Restricted Subsidiary and (b) in the case of a Restricted Subsidiary,
dividends, payments or distributions payable to the Borrower or to another
Restricted Subsidiary and pro rata dividends, payments or distributions payable
to minority stockholders of such Restricted Subsidiary); (ii) the purchase,
redemption, retirement or other acquisition for value of any Capital Stock of
the Borrower or any Restricted Subsidiary (other than Capital Stock held by the
Borrower or a Restricted Subsidiary); (iii) any Restricted Investment; and
(iv) any principal payment, redemption, repurchase, defeasance or other
acquisition or retirement of any subordinated indebtedness (other than (a) Debt
permitted under Section 6.02(b)(vii) hereof or (b) the payment, redemption,
repurchase, defeasance or other acquisition or retirement of such Debt in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance or other acquisition or retirement);
provided, however, that Restricted Payments will not include any purchase,
redemption, retirement or other acquisition for value of Debt or Capital Stock
of the Borrower or a Restricted Subsidiary if the consideration therefor
consists solely of Capital Stock (other than Disqualified Stock) of the Borrower
or a Restricted Subsidiary.

“Restricted Subsidiary” means each of the Subsidiaries of the Borrower which is
not an Unrestricted Subsidiary.

 

28



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Second Amended and Restated Credit
Agreement, dated as of September 24, 2012, as amended, among the Borrower, the
lenders and letter of credit issuers party thereto, and Credit Suisse AG, Cayman
Islands Brach, as agent, as such facility may be amended, restated, supplemented
or otherwise modified from time to time.

“S&P” means Standard & Poor’s Rating Services.

“Second Priority Liens” means the Liens on any or all of the First Priority
Collateral that secure any or all of the Obligations with respect to the Second
Priority Obligations.

“Second Lien Notes” means the 6.625% Senior Secured Notes of the Borrower issued
pursuant to the Base Indenture 2012 in the original principal amount of
$300,000,000.

“Second Priority Obligations” means all Debt and other Obligations under this
Agreement and the other Loan Documents, the Second Lien Notes and any Other Pari
Passu Lien Obligations.

“Secured Parties” means the collective reference to the Agent, the Notes
Collateral Agent and the Lenders.

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages and all other security documents hereafter delivered to the Notes
Collateral Agent granting a Lien on any property of any Person to secure the
Obligations of the Loan Parties under any Loan Document.

“Senior Notes” means (i) the 8.125% Senior Notes due 2016 (the “2016 Notes”) of
the Borrower issued in the original principal amount of $275,000,000 pursuant to
the Indenture dated April 17, 2002 (the “Base Indenture 2002”) and the Eighth
Supplemental Indenture dated June 6, 2006, (ii) the 9 1/8% Senior Notes due 2019
of the Borrower issued in the original principal amount of $250,000,000 pursuant
to the Base Indenture 2002 and the Fourteenth Supplemental Indenture dated
November 12, 2010, (iii) the 6.625% Senior Secured Notes of the Borrower issued
in the original principal amount of $300,000,000 pursuant to the Indenture dated
July 18, 2012 (the “Base Indenture 2012”), (iv) the 5.750% Senior Notes of the
Borrower issued in the original principal amount of $325,000,000 pursuant to the
Indenture dated April 8, 2014, (v) the 7.500% Senior Notes of the Borrower
issued in the original principal amount of $200,000,000 pursuant to the
Indenture dated September 30, 2013 and (vi) the 7.250% Senior Notes of the
Borrower issued in the original principal amount of $200,000,000 pursuant to the
Indenture dated February 1, 2013.

“Significant Guarantor” means, at any date of determination thereof, any
Guarantor that (together with its Subsidiaries) accounts for ten percent
(10%) or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and ten percent (10%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.

 

29



--------------------------------------------------------------------------------

“Significant Subsidiary” means, at any date of determination thereof, any
Subsidiary that (together with its Subsidiaries) accounts for five percent
(5%) or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and five percent (5%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.

“Stated Termination Date” means March 11, 2018.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which any Lender is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board), but, so long as no Lender is required or directed under applicable
regulations to maintain such reserves, the Reserve Percentage shall be zero.
Such reserve percentages shall include those imposed pursuant to such Regulation
D. Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, as to the Borrower or a Guarantor, in the case of a
corporation, a corporation of which shares of stock having ordinary voting power
(other than stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by the Borrower or such Guarantor, as the case may be, or in the case of an
entity which is not a corporation, the activities of which are controlled
directly, or indirectly through one or more intermediaries, or both, by the
Borrower or such Guarantor, as the case may be.

“Successor” is defined in Section 6.03.

“Supplemental Guaranty” means a Supplemental Guaranty in the form provided for
in, and attached to, the form of Guaranty attached hereto as Exhibit A.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (i) the Stated Termination Date and
(ii) solely to that extent that any Second Lien Notes remain outstanding on such
date, January 14, 2018.

“Transactions” means, collectively, (i) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Loan hereunder on the Closing Date and (ii) the payment of related
fees, expenses and indemnity payments.

 

30



--------------------------------------------------------------------------------

“UHIC” means United Homes Insurance Corporation, a Vermont corporation and
Wholly-Owned Subsidiary of the Borrower.

“Unrestricted Subsidiary” means UHIC, Security Title Insurance Company, Inc., a
Vermont corporation, and, to the extent considered a Subsidiary of the Borrower,
Beazer Homes Capital Trust I, and each of the Subsidiaries of the Borrower
(including any newly formed or acquired Subsidiary) so designated by a
resolution adopted by the board of directors of the Borrower as provided below
and provided that:

(a) neither the Borrower nor any of its other Subsidiaries (other than
Unrestricted Subsidiaries) (1) provides any direct or indirect credit support
for any Debt of such Subsidiary (including any undertaking, agreement or
instrument evidencing such Debt) or (2) is directly or indirectly liable for any
Debt of such Subsidiary;

(b) the creditors with respect to Debt for borrowed money of such Subsidiary
have agreed in writing that they have no recourse, direct or indirect, to the
Borrower or any other Subsidiary of the Borrower (other than Unrestricted
Subsidiaries or the Capital Stock of Unrestricted Subsidiaries), including,
without limitation, recourse with respect to the payment of principal or
interest on any Debt of such Subsidiary; and

(c) no default with respect to any Debt of such Subsidiary (including any right
which the holders thereof may have to take enforcement action against such
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Debt of the Borrower and of its other Subsidiaries (other than other
Unrestricted Subsidiaries), to declare a default on such other Debt or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

The board of directors of the Borrower may designate an Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that:

(i) any such designation will be deemed to be an Incurrence by the Borrower and
its Restricted Subsidiaries of the Debt (if any) of such designated Subsidiary
for purposes of Section 6.02 hereof as of the date of such designation;

(ii) immediately after giving effect to such designation and the Incurrence of
any such additional Debt, the Borrower and its Restricted Subsidiaries could
incur $1.00 of additional Debt under the Consolidated Fixed Charge Coverage
Ratio or the ratio of Adjusted Debt of the Borrower and its Restricted
Subsidiaries to Adjusted Consolidated Tangible Net Worth contained in
Section 6.02 hereof; and

(iii) the Liens on the property and assets of such Unrestricted Subsidiary could
then be incurred in accordance with Section 6.01 hereof as of the date of such
designation.

Subject to the foregoing, the board of directors of the Borrower also may
designate any Restricted Subsidiary to be an Unrestricted Subsidiary; provided
that (a) the Restricted Subsidiary to be so designated has total consolidated
assets of $1,000 or less at the time of

 

31



--------------------------------------------------------------------------------

designation or (b) with respect to any other Restricted Subsidiary, at the time
of such designation:

(i) all previous Investments by the Borrower and its Restricted Subsidiaries in
such Restricted Subsidiary (net of any returns previously paid on such
Investments) will be deemed to be Investments at the time of such designation
and such Investments must be permitted at such time under Section 6.05 hereof;

(ii) immediately after giving effect to such designation and such Investment,
either (x) the Borrower and its Restricted Subsidiaries could incur $1.00 of
additional Debt under the Consolidated Fixed Charge Coverage Ratio or the ratio
of Adjusted Debt of the Borrower and the Restricted Subsidiaries to Adjusted
Consolidated Tangible Net Worth contained in Section 6.02 hereof or (y) either
the Consolidated Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries or the ratio of Adjusted Debt of the Borrower and its Restricted
Subsidiaries to Adjusted Consolidated Tangible Net Worth would be greater than
such ratio immediately prior to such designation, in each case on a pro forma
basis taking into account such designation; and

(iii) no Default or Event of Default shall have occurred or be continuing.

Any such designation by the board of directors of the Borrower will be evidenced
to the Agent by the delivery to the Agent of a certified copy of the resolution
of the board of directors of the Borrower giving effect to such designation and
an officers’ certificate certifying that such designation complied with the
foregoing conditions and setting forth the underlying calculations.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 8.08(d)(iii).

“Wholly-Owned Subsidiary” of any Person means (i) a Subsidiary, of which one
hundred percent (100%) of the outstanding Common Equity (except for directors’
qualifying shares or certain minority interests owned by other Persons solely
due to local law requirements that there be more than one stockholder, but which
interest is not in excess of what is required for such purpose) is owned
directly by such Person or through one or more other Wholly-Owned Subsidiaries
of such Person, or (ii) any entity other than a corporation in which such
Person, directly or indirectly, owns all of the outstanding Common Equity of
such entity.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

32



--------------------------------------------------------------------------------

Section 1.02 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with those applied
in the preparation of the financial statements referred to in Section 4.04, and
all financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles.

Section 1.03 Rules of Construction. (a) The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(c) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

(d) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

(e) Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any person shall be construed to include such person’s successors and
assigns (subject to any restrictions on such assignments set forth herein),
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Articles, Sections,
Schedules and Exhibits shall be construed to refer to Articles and Sections of,
and Schedules and Exhibits to, this Agreement, (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, and (vi) any
reference to any law, rule or regulation shall be construed to mean that law,
rule or regulation as amended and in effect from time to time.

(f) Each covenant in this Agreement shall be given independent effect, and the
fact that any act or omission may be permitted by one covenant and prohibited or
restricted by any other covenant (whether or not dealing with the same or
similar events) shall not be construed as creating any ambiguity, conflict or
other basis to consider any matter other than the express terms hereof in
determining the meaning or construction of such covenants and the enforcement
thereof in accordance with their respective terms.

(g) This Agreement is being entered into by and between competent and
sophisticated parties who are experienced in business matters and represented by
legal counsel and other advisors, and has been reviewed by the parties and their
legal counsel and other advisors. Therefore, any ambiguous language in this
Agreement will not be construed against any particular party as the drafter of
the language.

 

33



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

Section 2.01 The Facility. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make its portion of the Loans to the Borrower in
Dollars in an amount not to exceed such Lender’s Commitment set forth opposite
such Lender’s name on Schedule I. The Commitment of each Lender to fund the
Loans on the Closing Date shall expire upon the funding by Lenders of the Loans.
Once repaid, whether such repayment is voluntary or required, the Loans may not
be reborrowed. All Loans of, and other Obligations owing to, each Lender shall
be repaid by the Borrower in full in cash on the Termination Date.

Section 2.02 [Reserved].

Section 2.03 Conversions and Renewals. The Borrower may elect from time to time
to convert all or a part of one type of Loan into another type of Loan or to
renew all or part of a Loan by giving the Agent notice at least one (1) Business
Day before conversion into an ABR Loan, and at least three (3) Business Days
before the conversion into or renewal of a Eurodollar Loan, specifying: (a) the
renewal or conversion date; (b) the amount of the Loan to be converted or
renewed; (c) in the case of conversions, the type of Loan to be converted into;
and (d) in the case of renewals of or a conversion into a Eurodollar Loan, the
duration of the Interest Period applicable thereto; provided that (i) the
minimum principal amount of each Eurodollar Loan outstanding after a renewal or
conversion shall be One Million Dollars ($1,000,000) and the minimum amount of
each ABR Loan outstanding after a renewal or conversion shall be Two Hundred
Fifty Thousand Dollars ($250,000) and in each case in integral multiples of
$100,000 if in excess of such minimum amounts; (ii) Eurodollar Loans may be
converted on a Business Day that is not the last day of the Interest Period for
such Loan only if the Borrower pays on the date of conversion all amounts due
pursuant to Section 2.13; (iii) the Borrower may not renew a Eurodollar Loan or
convert an ABR Loan into a Eurodollar Loan at any time that a Default has
occurred that is continuing; (iv) no Interest Period may extend beyond the
earliest Termination Date to occur following such notice; and (v) not more than
eight (8) Interest Periods for Eurodollar Loans may be outstanding at any one
time. All conversions and renewals shall be made in the proportion of the
Lenders’ respective Pro Rata Shares. All notices given by the Borrower under
this Section 2.03 shall be irrevocable and shall be given not later than 11:00
A.M. New York City time on the day which is not less than the number of Business
Days specified above for such notice. The Agent shall thereafter notify each
Lender of each such notice within a reasonable time after it receives such
notice from the Borrower. In the event such notice from the Borrower is received
after 11:00 A.M. New York City time, it shall be treated as if received on the
next succeeding Business Day, and the Agent shall notify each Lender of such
notice within a reasonable time after it receives such notice from the Borrower.
Notwithstanding the foregoing, if the Borrower shall fail to give the Agent the
notice as specified above for the renewal or conversion of a Eurodollar Loan
prior to the end of the Interest Period with respect thereto, such Eurodollar
Loan shall automatically be converted into an ABR Loan on the last day of the
Interest Period for such Loan.

 

34



--------------------------------------------------------------------------------

Section 2.04 Interest. (a) The Borrower shall pay interest to the Agent, for the
account of the applicable Lender or Lenders on the outstanding and unpaid
principal amount of the Loans at the following rates:

(i) If an ABR Loan, then at a rate per annum equal to the Alternate Base Rate in
effect from time to time as interest accrues; and

(ii) If a Eurodollar Loan, then at a rate per annum for the Interest Period
applicable to such Eurodollar Loan equal to the Eurodollar Rate for such
Interest Period.

(b) Any change in the interest rate based on the Alternate Base Rate resulting
from a change in the Alternate Base Rate shall be effective (without notice) as
of the opening of business on the day on which such change in the Alternate Base
Rate becomes effective. Interest on each Eurodollar Loan shall be calculated on
the basis of a year of 360 days for the actual number of days elapsed. Interest
on each ABR Loan calculated on the basis of the Base Rate shall be calculated on
the basis of a year of 365 or 366 days (as appropriate) for the actual number of
days elapsed and interest on each ABR Loan calculated based on the Federal Funds
Effective Rate shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed.

(c) Interest on the Loans shall be paid (in an amount set forth in a statement
delivered by the Agent to the Borrower, provided, however, that the failure of
the Agent to deliver such statement shall not limit or otherwise affect the
obligations of the Borrower hereunder) in immediately available funds to the
Agent at the office of Agent from time to time designated by it in writing for
the account of the applicable Lending Office of each applicable Lender as
follows:

(i) For each ABR Loan, on the first day of each calendar quarter commencing on
the first such date after such Loan is made;

(ii) For each Eurodollar Loan, on the last day of the Interest Period with
respect thereto, except that, if such Interest Period is longer than three
months, interest shall also be paid on the last day of the third month of such
Interest Period; and

(iii) If not sooner paid, then on the applicable Termination Date or such
earlier date as the Loans may be due or declared due hereunder.

(d) Any principal amount of any Loan not paid when due (at maturity, by
acceleration, or otherwise) and any other overdue amounts (including, without
limitation, interest and fees) shall bear interest thereafter until paid in
full, payable on demand, at a rate per annum equal to the Alternate Base Rate or
the applicable Eurodollar Rate, as the case may be, for such Loan in effect from
time to time as interest accrues, plus two percent (2%) per annum.

Section 2.05 Interest Rate Determination. (a) The Agent shall determine each
Adjusted LIBO Rate. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent pursuant to the
terms of this Agreement.

(b) If the provisions of this Agreement or any Note would at any time require
payment by the Borrower to a Lender of any amount of interest in excess of the
maximum

 

35



--------------------------------------------------------------------------------

amount then permitted by the law applicable to any Loan, the interest payments
to such Lender shall be reduced to the extent necessary so that such Lender
shall not receive interest in excess of such maximum amount. If, as a result of
the foregoing a Lender shall receive interest payments hereunder or under a Note
in an amount less than the amount otherwise provided hereunder, such deficit
(hereinafter called “Interest Deficit”) will cumulate and will be carried
forward (without interest) until the termination of this Agreement. Interest
otherwise payable to a Lender hereunder and under a Note for any subsequent
period shall be increased by the maximum amount of the Interest Deficit that may
be so added without causing such Lender to receive interest in excess of the
maximum amount then permitted by the law on the applicable Loans. The amount of
the Interest Deficit relating to the Loans shall be treated as a prepayment
premium (to the extent permitted by law) and paid in full at the time of any
optional prepayment by the Borrower to the applicable Lenders of all the
applicable Loans at that time outstanding pursuant to Section 2.07. The amount
of the Interest Deficit relating to the applicable Loans at the time of any
complete payment of the Loans at that time outstanding (other than an optional
prepayment thereof pursuant to Section 2.07) shall be canceled and not paid.

Section 2.06 Notes. If so requested by any Lender, all Loans made by such Lender
under this Agreement shall be evidenced by, and repaid with interest in
accordance with, a single Note of the Borrower in substantially the form of
Exhibit B hereto, in each case duly completed, dated the date of this Agreement
and payable to such Lender for the account of its applicable Lending Office,
such Note to represent the obligation of the Borrower to repay the Loans made by
such Lender. Each Lender is hereby authorized by the Borrower, but no Lender
shall be required, to endorse on the schedule attached to such Note or Notes
held by it the amount and type of such applicable Loan and each renewal,
conversion, and payment of principal amount received by such applicable Lender
for the account of its applicable Lending Office on account of its applicable
Loans, which endorsement shall, in the absence of manifest error, be conclusive
as to the outstanding balance of such Loans made by such Lender; provided,
however, that the failure to make such notation with respect to any Loan or
renewal, conversion, or payment shall not limit or otherwise affect the
obligations of the Borrower under this Agreement or the Note or Notes held by
such Lender.

Section 2.07 Repayment of Loans; Prepayments. (a) The Borrower shall pay to the
Agent, for the account of the Lenders, on the dates set forth below, or if any
such date is not a Business Day, on the immediately preceding Business Day, a
principal amount of the Loans (as adjusted from time to time pursuant to this
Section 2.07) equal to the amount set forth below for such date, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment:

 

Repayment Date

   Amount

June 30, 2016

   $17,500,000

September 30, 2016

   $17,500,000

December 31, 2016

   $17,500,000

March 31, 2017

   $17,500,000

June 30, 2017

   $17,500,000

September 30, 2017

   $17,500,000

December 31, 2017

   $17,500,000

Termination Date

   Remaining unpaid principal
balance of the Loans

 

36



--------------------------------------------------------------------------------

(b) The Borrower may, upon notice to the Agent not later than noon New York City
time on the date of prepayment in the case of ABR Loans and at least three
(3) Business Days’ prior notice to the Agent in the case of Eurodollar Loans,
prepay (including, without limitation, all amounts payable pursuant to the terms
of Section 2.13) the Loans in whole or in part with accrued interest to the date
of such prepayment on the amount prepaid, provided that (i) each partial payment
shall be in a principal amount of not less than One Million Dollars ($1,000,000)
in the case of a Eurodollar Loan and Two Hundred Fifty Thousand Dollars
($250,000) in the case of an ABR Loan; and (ii) Eurodollar Loans may be prepaid
only on the last day of the Interest Period for such Loans; provided, however,
that such prepayment of Eurodollar Loans may be made on any other Business Day
if the Borrower pays at the time of such prepayment all amounts due pursuant to
Section 2.13. Voluntary prepayments of the Loans shall be applied to the
remaining scheduled installments of principal due in respect of the Loans under
Section 2.07(a) as directed by the Borrower or, if not so specified on or prior
to the time of such voluntary prepayment, pro rata to the remaining scheduled
installments of principal due in respect of the Loans under Section 2.07(a).
Upon receipt of any such prepayments, the Agent will promptly thereafter cause
to be distributed the Pro Rata Share of such prepayment to each Lender for the
account of its applicable Lending Office.

(c) The Borrower shall immediately upon a Change of Control prepay the Loans in
full and all accrued interest to the date of such prepayment, and in the case of
Eurodollar Loans all amounts due pursuant to Section 2.13.

(d) The Net Proceeds of any Asset Sale consummated pursuant to Section 6.04
shall, within one year, at the Borrower’s election:

(i) be used by the Borrower or a Restricted Subsidiary to invest in assets
(including Capital Stock of any Person that is or shall be a Restricted
Subsidiary following investment therein) used or useful in the business of the
Borrower and the Restricted Subsidiaries; provided that (except for Designated
Excluded Assets) to the extent that the assets disposed of in such Asset Sale
were Collateral, such assets are pledged as Collateral under the Loan Documents
with the Lien on such Collateral securing the Loans being of the same priority
with respect to the Loans as the Lien on the assets disposed of;

(ii) be used to permanently prepay or permanently repay any (A) Debt (or cash
collateralize letters of credit) constituting First Priority Obligations (and,
in the case of revolving obligations, to permanently reduce commitments with
respect thereto) to the extent the assets sold were First Priority Collateral or
(B) Debt which had been secured by the assets sold in the relevant Asset Sale or
other Debt that is not subordinated in right of payment to the Loans or any
Guaranty, to the extent the assets sold were not Collateral (and, in the case of
revolving obligations, to permanently reduce commitments with respect thereto);
or

 

37



--------------------------------------------------------------------------------

(iii) be applied to make an offer to prepay (in accordance with the terms set
forth in this Section 2.07(d)) the Loans and, if the Borrower or a Restricted
Subsidiary elects or is required to do so, to purchase, repay or redeem Other
Pari Passu Lien Obligations (to the extent the assets sold were Collateral), on
a pro rata basis if the amount of such Net Proceeds available for such
prepayment, purchase, repayment or redemption is less than the aggregate amount
of (A) the principal amount of the Loans to be prepaid and (B) the lesser of the
principal amount, or accreted value, of such Other Pari Passu Lien Obligations
or other Debt, as applicable, plus, in each case, accrued interest to the date
of prepayment, purchase, repayment or redemption, at 100% of the principal
amount or accreted value thereof, as the case may be, plus accrued and unpaid
interest, if any, to the date of prepayment, purchase, repayment or redemption.

The amount of such Net Proceeds neither used to prepay or repay the Debt
described above nor used or invested as set forth in the preceding paragraph
constitutes “Excess Proceeds”. Notwithstanding the above, any Asset Sale that is
subject to Section 6.03 hereof shall not be subject to this Section 2.07(d) or
Section 6.04.

Notwithstanding this Section 2.07(d), to the extent the Borrower or any of its
Restricted Subsidiaries receives securities or other non-cash property or assets
as proceeds of an Asset Sale, the Borrower shall not be required to make any
application of such non-cash proceeds required by this Section 2.07(d) until it
receives cash or cash equivalent proceeds from a sale, repayment, exchange,
redemption or retirement of or extraordinary dividend or return of capital on
such non-cash property. Any amounts deferred pursuant to the preceding sentence
shall be applied in accordance with this Section 2.07(d) (within the time
periods set forth in this Section 2.07(d) as if the date of such receipt was the
date of an Asset Sale) when cash or cash equivalent proceeds are thereafter
received from a sale, repayment, exchange, redemption or retirement of or
extraordinary dividend or return of capital on such non-cash property.

If the aggregate amount of Excess Proceeds equals $25,000,000 or more, the
Borrower shall so notify the Agent in writing by delivery of an officers’
certificate and shall offer to prepay the Loans (and, if the Borrower or a
Restricted Subsidiary is required to do so, offer to purchase, repay or redeem
Other Pari Passu Lien Obligations (to the extent the assets sold were
Collateral)) (an “Excess Proceeds Offer”), and shall prepay the Loans of the
Lenders, and shall purchase from holders of any such Other Pari Passu Lien
Obligations, on a pro rata basis, accepting such Excess Proceeds Offer on the
date fixed for the closing of such Excess Proceeds Offer (the “Asset Sale Offer
Date”), the maximum principal amount (in $2,000 minimum denominations or in
integral multiples of $1,000 in excess thereof) of such Loans (and such Other
Pari Passu Lien Obligations) plus accrued and unpaid interest thereon, if any,
to the Asset Sale Offer Date that may be prepaid, purchased, repaid and
redeemed, as the case may be, out of the Excess Proceeds, at an offer price (the
“Asset Sale Offer Price”) in cash in an amount equal to 100% of the principal
amount thereof (or, if less, the accreted value) plus accrued and unpaid
interest, if any, to the Asset Sale Offer Date, in accordance with the
procedures set forth in this Section 2.07(d). To the extent that the aggregate
amount of the Loans of the Lenders accepting (and such Other Pari Passu Lien
Obligations tendered pursuant to) an Excess Proceeds Offer is less than the
Excess Proceeds relating thereto, then the Borrower may use such Excess
Proceeds, or a portion thereof, for general corporate purposes in the business
of the Borrower and its Restricted Subsidiaries existing on the date hereof.
Upon completion of an Excess Proceeds Offer, the amount of Excess Proceeds shall
be reset at zero.

 

38



--------------------------------------------------------------------------------

Within 30 days after the date on which the amount of Excess Proceeds equals
$25,000,000 or more, the Borrower (with notice to the Agent) or the Agent at the
Borrower’s request (and at the expense of the Borrower) will send or cause to be
sent to all Persons who were Lenders on the date such Excess Proceeds equaled
$25,000,000, at their respective addresses appearing in the Register, a notice
of such occurrence and of such Lenders’ rights arising as a result thereof. Such
notice will contain all instructions and materials necessary to enable Lenders
to elect to accept prepayment of their Loans by the Borrower. Such notice, which
will govern the terms of the Excess Proceeds Offer, will state:

(iv) that the Excess Proceeds Offer is being made pursuant to this
Section 2.07(d) and the length of time such Excess Proceeds Offer will remain
open;

(v) that, to the extent Excess Proceeds are available, the Lender has the right
to require the Borrower to prepay such Lender’s Loans at the Asset Sale Offer
Price;

(vi) that the Loans of any Lender not accepting any Excess Proceeds Offer will
continue to accrue interest;

(vii) that the Loans of any Lender accepting prepayment pursuant to the Excess
Proceeds Offer will cease to accrue interest on the Asset Sale Offer Date;

(viii) that the Asset Sale Offer Date will be no earlier than 45 days nor later
than 60 days from the date such notice is mailed;

(ix) that any Lender electing to have its Loans prepaid pursuant to any Excess
Proceeds Offer will be required to surrender its Note, if any, to the Borrower
at the address specified in the notice prior to termination of the Excess
Proceeds Offer;

(x) that Lenders will be entitled to withdraw their election if the Borrower
receives, not later than the expiration of the Excess Proceeds Offer, or such
longer period as may be required by law, a telegram, telex, facsimile
transmission or letter setting forth the name of the Lender, the principal
amount of the Loans the Lender elected to have prepaid and a statement that such
Lender is withdrawing its election to have its Loans prepaid; and

(xi) that any Lender whose Loan is repaid only in part will, if such Lender so
requests, be issued a new Note equal in principal amount to the unpaid portion
of the Note surrendered.

In the event the aggregate principal amount of the Loans of the Lenders electing
to be prepaid, together with accrued interest thereon, exceeds the amount of
Excess Proceeds, the Loans of all Lenders electing prepayment shall be prepaid
on a pro rata basis, with such

 

39



--------------------------------------------------------------------------------

adjustments as may be deemed appropriate by the Borrower so that only Loans in
minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof, will be prepaid. To the extent that the Excess Proceeds remaining are
less than $1,000, the Borrower may use such Excess Proceeds for general
corporate purposes. Lenders whose Loans are prepaid only in part will, if such
Lender so requests, be issued new Notes equal in principal amount to the unpaid
portion of the Note surrendered. Pending any such application under this
Section 2.07(d), Net Proceeds may be used to temporarily reduce Debt or
otherwise be invested in any manner not prohibited by this Agreement. The
Borrower will prepay the Loans of the Lenders electing to be prepaid, together
with accrued interest thereon, in accordance with this Section 2.07(d) not later
than one Business Day after the Asset Sale Offer Date in connection with which
the Excess Proceeds Offer is being made. Any prepayments made pursuant to this
Section 2.07(d) shall be applied on a pro rata basis to the remaining scheduled
installments of principal due in respect of the Loans under Section 2.07(a). The
Borrower will publicly announce the results of the Excess Proceeds Offer
promptly after the Asset Sale Offer Date.

Section 2.08 Method of Payment. The Borrower shall make each payment under this
Agreement and under any of the Notes not later than noon New York City time on
the date when due in lawful money of the United States to the Agent for the
account of the applicable Lending Office of each Lender in immediately available
funds. The Agent will promptly thereafter cause to be distributed (a) the Pro
Rata Share of such payments of principal and interest with respect to Loans in
like funds to each Lender for the account of its applicable Lending Office and
(b) other fees payable to any Lender to be applied in accordance with the terms
of this Agreement. The Borrower hereby authorizes each Lender, if and to the
extent payment is not made when due under this Agreement or under any of the
Notes, to charge from time to time against any account of the Borrower with such
Lender any amount as due. Whenever any payment to be made under this Agreement
or under any of the Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of the payment
of interest and the commitment fee, as the case may be, except, in the case of a
Eurodollar Loan, if the result of such extension would be to extend such payment
into another calendar month, such payment shall be made on the immediately
preceding Business Day.

Section 2.09 Use of Proceeds. The proceeds of the Loans hereunder shall be used
by the Borrower to repay Debt under the 2016 Notes and for working capital and
general business purposes of the Borrower and the Subsidiaries to the extent
permitted in this Agreement. The Borrower will not (a) directly or indirectly,
use any part of such proceeds for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X or
(b) directly or, to its knowledge, indirectly, use any part of such proceeds or
otherwise make available such proceeds (x) to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC or (y) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the U.S. Foreign Corrupt Practices Act of 1977.

 

40



--------------------------------------------------------------------------------

Section 2.10 Yield Protection. If any Change in Law, or the compliance of any
Lender therewith,

(a) subjects any Lender or any applicable Lending Office to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
federal taxation of the overall net income of any Lender or applicable Lending
Office), or changes the basis of taxation of payments to any Lender in respect
of its Loans or other amounts due it hereunder, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Office (other than reserves and assessments taken into account in
determining the interest rate applicable to Loans), or

(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Office of making, funding or maintaining
loans or issuing or participating in letters of credit or reduces any amount
receivable by any Lender or any applicable Lending Office in connection with
loans, or requires any Lender or any applicable Lending Office to make any
payment calculated by reference to the amount of loans held, letters of credit
issued or interest received by it, by an amount deemed material by such Lender,

then, within fifteen (15) days of demand by such Lender, the Borrower shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender reasonably determines is attributable to
making, funding and maintaining its Loans. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to indicate the period of retroactive effect
thereof.

Section 2.11 Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital or liquidity required to be maintained by such Lender, any
Lending Office of such Lender or any corporation controlling such Lender is
increased as a result of a Change in Law, then, within 10 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
obligation to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy); provided, however, that a Lender shall impose
such cost upon the Borrower only if such Lender is generally imposing such cost
on its other borrowers having similar credit arrangements. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 2.11
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and

 

41



--------------------------------------------------------------------------------

of such Lender’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
indicate the period of retroactive effect thereof.

Section 2.12 Availability of Eurodollar Loans. If any Lender determines that
maintenance of its Eurodollar Loans at the Lending Office selected by the Lender
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law (and it is not reasonably possible for the Lender to
designate an alternate Lending Office without being adversely affected thereby),
or if the Required Lenders determine that (a) deposits of a type and maturity
appropriate to match fund Eurodollar Loans are not available or (b) the interest
rate applicable to Eurodollar Loans does not accurately reflect the cost of
making or maintaining such Eurodollar Loans, then the availability of Eurodollar
Loans shall be suspended and any outstanding Eurodollar Loans shall be
automatically converted to ABR Loans.

Section 2.13 Funding Indemnification. If any payment of a Eurodollar Loan occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Loan is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits required to fund or maintain the
Eurodollar Loan.

Section 2.14 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Office with respect
to its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 2.10 and Section 2.11 or to avoid the unavailability of Eurodollar
Loans. Each Lender shall deliver a written statement of such Lender as to the
amount due, if any, under Section 2.10, Section 2.11 or Section 2.13. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement shall be payable on demand after
receipt by the Borrower of the written statement. The obligations of the
Borrower under Section 2.10, Section 2.11 and Section 2.13 shall survive payment
of the Obligations and termination of this Agreement.

Section 2.15 Replacement of Certain Lenders. (a) In the event a Lender
(“Affected Lender”): (i) shall have requested compensation from the Borrower
under Section 2.10 or Section 2.11 to recover additional costs incurred by such
Lender that are not being incurred generally by the other Lenders, (ii) shall
have delivered a notice pursuant to Section 2.12 claiming that such Lender is
unable to extend Eurodollar Loans to the Borrower for reasons not generally
applicable to the other Lenders, (iii) shall have invoked Section 9.13 or
(iv) shall fail to consent to any proposed amendment, modification, waiver or
consent hereunder requiring the unanimous approval of all Lenders or the
approval of such Lender as being affected

 

42



--------------------------------------------------------------------------------

thereby, so long as such proposed amendment, modification, waiver or consent has
otherwise been approved by the Required Lenders, then, in any such case, the
Borrower may affect the replacement of such Affected Lender in accordance with
the provisions of this Section 2.15. The Borrower may elect to replace an
Affected Lender and make written demand on such Affected Lender (with a copy to
the Agent) for the Affected Lender to assign, and, if a Replacement Lender (as
hereinafter defined) notifies the Affected Lender of its willingness to purchase
the Affected Lender’s interests in the Facility and the Borrower consents
thereto in writing, then such Affected Lender shall assign pursuant to one or
more duly executed Assignments and Assumptions in substantially and in all
material respects in the form and substance of Exhibit D five (5) Business Days
after the date of such demand, to one or more financial institutions that comply
with the provisions of Section 10.02 that the Borrower shall have engaged for
such purpose (each a “Replacement Lender”), all of such Affected Lender’s rights
and obligations (from and after the date of such assignment) under this
Agreement and the other Loan Documents in accordance with Section 10.02 (with
the Borrower or the Replacement Lender paying any applicable processing or
recording fee). As conditions to any such assignment, (x) such assignment shall
not conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction and (y) the Affected Lender shall
have concurrently received, in cash, all amounts due and owing to the Affected
Lender hereunder or under any other Loan Document, including, without
limitation, the aggregate outstanding principal amount of the Loans owed to such
Lender, together with accrued interest thereon through the date of such
assignment, and amounts payable under Section 2.10 and Section 2.11 with respect
to such Affected Lender; provided that upon such Affected Lender’s replacement,
such Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Section 2.10, Section 2.11, Section 2.13,
Section 9.04 and Section 9.06, as well as to any fees accrued for its account
hereunder and not yet paid, and shall continue to be obligated under
Section 8.05 with respect to obligations and liabilities accruing prior to the
replacement of such Affected Lender. A Lender shall not be required to make any
such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
cease to apply.

(b) Notwithstanding anything to the contrary contained in this Agreement, each
Replacement Lender must be approved by the Agent (such approval not to be
unreasonably withheld or delayed) and must comply with the conditions set forth
in Section 10.02.

Section 2.16 Fees.

(a) The Borrower agrees to pay to each Lender on the Closing Date an upfront fee
equal to 1.50% of the aggregate amount of Commitments of such Lender, which
upfront fee shall be structured as original issue discount.

(b) The Borrower shall pay to the Agent such additional fees as are specified in
the Agent’s Fee Letter.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds. Once paid, none of the fees payable hereunder shall be
refundable under any circumstances absent manifest error in the calculation of
such fees.

 

43



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01 Conditions Precedent to Closing Date. This Agreement and the
Commitments of each Lender shall be effective on the date (the “Closing Date”)
on which each of the following conditions precedent shall have been satisfied or
waived by each Lender:

(a) Credit Agreement. The Agent shall have received this Agreement duly executed
by each of the parties hereto.

(b) Notes. Each Lender that so requests shall have received a Note payable to
such Lender duly executed by the Borrower.

(c) Guaranty. The Agent shall have received the Guaranty, duly executed by each
Guarantor listed in Schedule II, and such Guaranty shall be in full force and
effect.

(d) Collateral Agreement. The Agent shall have received a copy of a certificate
signed by an Authorized Officer of the Borrower that satisfies the requirements
of Section 7.19 of the Collateral Agreement pursuant to which the Obligations
shall have been designated by the Borrower as “Other Pari Passu Lien
Obligations” (as defined in the Collateral Agreement), together with evidence of
delivery of such certificate to the Notes Collateral Agent and each “Other Pari
Passu Lien Representative” (as defined in the Collateral Agreement).

(e) No Default or Event of Default; Representations and Warranties. The
following statements shall be true and the Agent shall have received a
certificate, substantially in the form of the certificate attached hereto as
Exhibit C, signed by a duly authorized Financial Officer of the Borrower dated
the Closing Date, stating that:

(i) The representations and warranties contained in ARTICLE IV of this Agreement
are correct in all material respects on and as of such date except to the extent
that any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty is correct in all
material respects as of such earlier date; provided that in each case, any
representation or warranty that is qualified as to “materiality” or “material
adverse effect” shall be true and correct in all respects; and

(ii) At the time of and immediately after such date, no Default or Event of
Default has occurred and is continuing.

(f) Secretary’s Certificates of the Loan Parties. The Agent shall have received
a certificate of the Secretary or an Assistant Secretary of the Borrower, each
corporate Guarantor, or the general partner of each limited partnership
Guarantor or managing member of each limited liability company Guarantor, as the
case may be, certifying (i) the names and true signatures of each officer,
partner, member or other representative of the Borrower and such Guarantor who
has been authorized to execute and deliver this Agreement, the Notes, the
Guaranty, and any other Loan Document or other document required to be executed
and

 

44



--------------------------------------------------------------------------------

delivered by or on behalf of the Borrower and such Guarantor under this
Agreement, (ii) that the attached copies of the certificate of incorporation and
by-laws of the Borrower and such corporate Guarantor, or certificate of limited
partnership and limited partnership agreement of such limited partnership
Guarantor, or certificate of formation and limited liability company or
operating agreement of each limited liability company guarantor, or equivalent
applicable constituent documents of such Guarantor, which have each been
certified as of a recent date by the Secretary of State in which the Borrower
and such Guarantor was formed or organized, have not been amended except as set
forth therein and remain in full force and effect and (iii) the attached copy of
resolutions of the Board of Directors of the Borrower and such corporate
Guarantor, or the consents of such limited partnership or limited liability
company Guarantor, approving and authorizing the execution, delivery and
performance of this Agreement, the Notes, the Guaranty and the other Loan
Documents to which it is a party.

(g) Good Standing Certificates of the Loan Parties. The Agent shall have
received a recently dated certificate of good standing for each Loan Party
issued by the secretary of state or other appropriate governmental officer in
each such Loan Party’s jurisdiction of incorporation or formation.

(h) Opinions of Counsel. The Agent shall have received, on behalf of itself, the
Lenders, the favorable written opinions of (i) King & Spalding LLP, counsel for
the Borrower and for certain of the Guarantors, and (ii) each local counsel
listed on Schedule 3.01, in each case (w) dated on the Closing Date,
(x) addressed to the Agent and the Lenders, (y) in form and substance reasonably
satisfactory to the Lenders and (z) covering such matters relating to the Loan
Documents and the Transactions as the Lenders shall reasonably request, and the
Borrower and the applicable Guarantors hereby request such counsel to deliver
such opinions.

(i) Financial Statements. The Lenders shall have received the financial
statements referred to in Section 4.04, none of which shall demonstrate a
material adverse change in the business, assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since September 30, 2015.

(j) Debt. All Debt under the 2016 Notes shall have been (or substantially
concurrently with the funding of the Loans on the Closing Date shall be) repaid
in full.

(k) Solvency Certificate. The Agent shall have received a certificate from the
chief financial officer of the Borrower certifying that the Loan Parties, taken
as a whole, after giving effect to the Transactions to occur on the Closing
Date, are solvent.

(l) Perfection Certificate and Lien Searches. The Agent shall have received a
Perfection Certificate with respect to the Loan Parties dated the Closing Date
and duly executed by a Responsible Officer of the Borrower, and shall have
received the results of a search of the Uniform Commercial Code filings (or
equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons and in which the chief
executive office of each such Person is located, in each case as indicated on
such Perfection Certificate, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
reasonably satisfactory to the Lenders that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.01
or have been or will be contemporaneously released or terminated.

 

45



--------------------------------------------------------------------------------

(m) [Reserved].

(n) Intercreditor Documents. The Agent shall have received evidence from the
Borrower that all requirements under the Intercreditor Agreement have been
satisfied in order for the Obligations to constitute Additional Second Priority
Obligations (as defined in the Intercreditor Agreement).

(o) Approvals and Consents. All requisite Governmental Authorities and third
parties shall have approved or consented to the Transactions and the other
transactions contemplated hereby to the extent required, all applicable appeal
periods shall have expired and there shall not be any pending or threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain, prevent or impose burdensome conditions on
the Transactions or the other transactions contemplated hereby.

(p) KYC Documentation. The Lenders and the Agent shall have received, to the
extent requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(q) Closing Fees. The Borrower shall have paid (or substantially concurrently
with the funding of the Loans on the Closing Date shall pay) (i) a cash fee to
the Agent in accordance with the terms of the Agent’s Fee Letter, (ii) all
upfront fees required pursuant to Section 2.16(a) and (iii) to the extent
invoices therefor have been received by the Borrower prior to the Closing Date,
all reasonable fees, disbursements and other charges of counsel required to be
paid under Section 9.04(a).

(r) Costs and Expenses. The Agent shall have received all fees and other amounts
due and payable on the Closing Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document, agreement and/or instrument required to be
approved by the Agent, Required Lenders or Lenders, as applicable, on the
Closing Date, and its acknowledgment that each of the conditions set forth above
has been satisfied to its satisfaction.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.01 Incorporation, Formation, Good Standing, and Due Qualification. The
Borrower, each Subsidiary, and each of the Guarantors is (in the case of a
corporation) a corporation duly incorporated or (in the case of a limited
partnership) a limited

 

46



--------------------------------------------------------------------------------

partnership duly formed or (in the case of a limited liability company) a
limited liability company duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or formation; has the
power and authority to own its assets and to transact the business in which it
is now engaged or proposed to be engaged; and is duly qualified and in good
standing under the laws of each other jurisdiction in which such qualification
is required, except where the failure to be so qualified would not reasonably be
expected, in any one case or in the aggregate, to have a Material Adverse
Effect.

Section 4.02 Power and Authority. The execution, delivery and performance by the
Borrower and the Guarantors of the Loan Documents to which each is a party have
been duly authorized by all necessary corporate, partnership or limited
liability company action, as the case may be, and do not and will not
(a) require any consent or approval of the stockholders of such corporation,
partners of such partnership or members of such limited liability company
(except such consents as have been obtained as of the date hereof);
(b) contravene such corporation’s charter or bylaws, such partnership’s
partnership agreement or such limited liability company’s articles or
certificate of formation or operating agreement; (c) violate, in any material
respect, any provision of any law, rule, regulation (including, without
limitation, Regulations U and X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to such corporation, partnership or
limited liability company; (d) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other material agreement,
lease, or instrument to which such corporation, partnership or limited liability
company is a party or by which it or its properties may be bound or affected;
(e) result in, or require, the creation or imposition of any Lien, upon or with
respect to any of the properties now owned or hereafter acquired by such
corporation, partnership or limited liability company, other than Liens securing
the Obligations; and (f) cause such corporation, partnership or limited
liability company to be in default, in any material respect, under any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination, or
award or any such indenture, agreement, lease or instrument.

Section 4.03 Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents previously delivered or when delivered under this Agreement
are or will be legal, valid, and binding obligations of the Borrower or each
Guarantor, as the case may be, enforceable against the Borrower or each
Guarantor, as the case may be, in accordance with their respective terms, except
to the extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.

Section 4.04 Financial Statements. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2015, and the consolidated
statements of operations, cash flow and changes to stockholders’ equity of the
Borrower and its Subsidiaries for the period of one (1) fiscal quarter ended
December 31, 2015, are complete and correct and fairly present as at such date
the financial condition of the Borrower and its Subsidiaries and the results of
their operations for the periods covered by such statements, all in accordance
with GAAP consistently applied (subject to the absence of footnotes and year-end
adjustments), and since September 30, 2015, there has been no change or
occurrence that has had a Material Adverse Effect. No information, exhibit, or
report furnished by the Borrower to any Lender in connection with the
negotiation of this Agreement, taken together, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading.

 

47



--------------------------------------------------------------------------------

Section 4.05 Labor Disputes and Acts of God. Neither the business nor the
properties of the Borrower or any Subsidiary or any Guarantor are affected by
any fire, explosion, accident, strike, lockout, or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance) having, in any one case or in the
aggregate, a Material Adverse Effect. Except to the extent any of the following
would not reasonably be expected to, in any one case or in the aggregate, have a
Material Adverse Effect, (a) the hours worked by and payments made to employees
of the Borrower and its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters, (b) all payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary and (c) the consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Subsidiary is bound.

Section 4.06 Other Agreements. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument or subject to
any charter, corporate or other restriction which could reasonably be expected
to have a Material Adverse Effect. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument to which it is a party, in
any case where such default could reasonably be expected to have a Material
Adverse Effect.

Section 4.07 Litigation. Except as disclosed in Schedule 4.07 or Schedule 4.14,
or reflected in or reserved for in the financial statements referred to in
Section 4.04, there is no pending or, to the knowledge of the Borrower or any
Guarantor, threatened action, suit or proceeding at law or in equity against or
affecting the Borrower or any Significant Subsidiary or any Significant
Guarantor or any business, property or rights of any such Person before any
court, governmental agency, or arbitrator, which would reasonably be expected to
have a Material Adverse Effect.

Section 4.08 No Defaults on Outstanding Judgments or Orders. Except for
judgments with respect to which the uninsured liability of the Borrower, each
Significant Subsidiary and each Significant Guarantor does not exceed
$10,000,000 in the aggregate for all such judgments, the Borrower, each
Significant Subsidiary and each Significant Guarantor have satisfied all final,
non-appealable judgments. None of the Borrower, any Significant Subsidiary or
any Significant Guarantor is in default with respect to any judgment, writ,
injunction, decree, ruling or order of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board, bureau, agency,
or instrumentality, domestic or foreign, except for defaults with respect to
(a) any monetary judgment, writ, inunction, decree, ruling or order with respect
to which the uninsured liability of the Borrower, each Significant Subsidiary
and each Significant Guarantor does not exceed $10,000,000 in the aggregate for
all

 

48



--------------------------------------------------------------------------------

such defaults or (b) any non-monetary judgment, writ, injunction, decree, ruling
or order which would not reasonably be expected, in any one case or in the
aggregate, to have a Material Adverse Effect and which would not constitute an
Event of Default hereunder.

Section 4.09 Properties and Liens. (a) As of the Closing Date, the Borrower,
each Guarantor and each other Subsidiary have good and marketable title to, or
valid leasehold interests in, all of their respective properties and assets,
real and personal, including all of the properties and assets and leasehold
interests reflected in the financial statements referred to in Section 4.04
(other than any properties or assets disposed of in the ordinary course of
business or as otherwise expressly permitted by this Agreement). None of the
properties and assets owned by the Borrower, any Guarantor or any other
Restricted Subsidiary and none of their leasehold interests is subject to any
Lien, except such as may be permitted pursuant to Section 6.01 (provided that
any Liens required by Section 6.01 to be junior to the Liens securing the
Facility are, in fact, junior to such Liens securing the Facility).

(b) The Borrower, each Guarantor and each other Subsidiary (i) have complied
with all obligations under all leases to which it is a party and all such leases
are in full force and effect, and (ii) enjoy peaceful and undisturbed possession
under all such leases, in each case except where failure to so comply or to have
such possession would not reasonably be expected to have a Material Adverse
Effect.

Section 4.10 Subsidiaries and Ownership of Stock. Set forth in Schedule 4.10
hereto is a complete and accurate list, as of the Closing Date, of the
Subsidiaries of the Borrower, showing the jurisdiction of incorporation or
formation of each and showing the percentage of the Borrower’s ownership of the
outstanding stock or partnership interest or membership interest of each
Subsidiary. All of the outstanding Capital Stock of each such corporate
Subsidiary has been validly issued, is fully paid and nonassessable, and, except
as a result of an Internal Reorganization or a transaction permitted by
Section 6.03 or Section 6.04, is owned, directly or indirectly, by the Borrower
free and clear of all Liens. The limited partnership agreement of each such
limited partnership Subsidiary is in full force and effect and has not been
amended or modified, except for such amendments or modifications as are
delivered to the Agent under Section 3.01. As of the Closing Date, each of the
Guarantors is a Wholly-Owned Subsidiary of the Borrower.

Section 4.11 ERISA. The Borrower and each Subsidiary and each Guarantor are in
compliance in all material respects with all applicable provisions of ERISA and
the Code. Except to the extent the occurrence of any of the following,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (a) neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any Plan; (b) no
notice of intent to terminate a Plan has been filed, nor has any Plan been
terminated; (c) no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
a Plan, nor has the PBGC instituted any such proceedings; (d) neither the
Borrower nor any Commonly Controlled Entity has completely or partially
withdrawn from a Multiemployer Plan under circumstances that could subject the
Borrower or any Subsidiary to withdrawal liabilities; (e) the Borrower and each
Commonly Controlled Entity have met their minimum funding requirements under
ERISA with respect to all of their Plans and the present value of all vested
benefits under each Plan does not exceed the fair

 

49



--------------------------------------------------------------------------------

market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with the provisions of
ERISA; and (f) neither the Borrower nor any Commonly Controlled Entity has
incurred any liability to the PBGC under ERISA.

Section 4.12 Operation of Business. The Borrower, each Subsidiary and each
Guarantor possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their respective
businesses substantially as now conducted and as presently proposed to be
conducted and the Borrower and each of its Subsidiaries and each Guarantor are
not in violation of any valid rights of others with respect to any of the
foregoing, in each case where the failure to possess such licenses, permits,
franchises, patents, copyrights, trademarks, trade names or rights thereto or
the violation of the valid rights of others with respect thereto could
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect.

Section 4.13 Taxes. All federal and state income tax liabilities or income tax
obligations, and all other material income tax liabilities or material income
tax obligations, of the Borrower, each Subsidiary and each Guarantor have been
timely paid or have been accrued by or reserved for by the Borrower, except to
the extent being contested as provided in Section 5.12. All federal and state
income tax returns and other material tax returns required to be filed by the
Borrower, each Subsidiary and each Guarantor have been timely filed, and such
tax returns, taken as a whole, are complete and correct in all material
respects. The Borrower constitutes the parent of an affiliated group of
corporations for purposes of filing a consolidated United States federal income
tax return.

Section 4.14 Laws; Environment. Except as disclosed in Schedule 4.14 hereto or
except where failure to comply with or satisfy any of the following would not
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect: (a) the Borrower, each Subsidiary and each Guarantor have duly
complied, and their businesses, operations, assets, equipment, property,
leaseholds, or other facilities are in compliance, in all respects, with the
provisions of all federal, state, and local statutes, laws, codes, and
ordinances and all rules and regulations promulgated thereunder (including
without limitation those relating to the environment, health and safety);
(b) the Borrower, each Subsidiary and each Guarantor have been issued and will
maintain all required federal, state, and local permits, licenses, certificates,
and approvals relating to (i) air emissions; (ii) discharges to surface water or
groundwater; (iii) noise emissions; (iv) solid or liquid waste disposal; (v) the
use, generation, storage, transportation, or disposal of toxic or hazardous
substances or hazardous wastes (intended hereby and hereafter to include any and
all such materials listed in any federal, state, or local law, code, or
ordinance and all rules and regulations promulgated thereunder as hazardous); or
(vi) other environmental, health or safety matters; (c) no Responsible Officer
of the Borrower, any Subsidiary or any Guarantor has received notice of, or has
knowledge of any violations of any federal, state, or local environmental,
health, or safety laws, codes or ordinances or any rules or regulations
promulgated thereunder with respect to its businesses, operations, assets,
equipment, property, leaseholds, or other facilities; (d) except in accordance
with a valid governmental permit, license, certificate or approval, there has
been no emission, spill, release, or discharge into or upon (i) the air;
(ii) soils, or any improvements located thereon; (iii) surface water or
groundwater; or (iv) the sewer, septic system or waste treatment,

 

50



--------------------------------------------------------------------------------

storage or disposal system servicing the premises, of any toxic or hazardous
substances or hazardous wastes at or from the premises, in each case related to
the premises of the Borrower, each Subsidiary and each Guarantor; and
accordingly the premises of the Borrower, each Subsidiary and each Guarantor
have not been adversely affected, in any respect, by any toxic or hazardous
substances or wastes; (e) there has been no complaint, order, directive, claim,
citation, or notice by any governmental authority or any person or entity and,
to the knowledge of the Borrower, any Subsidiary or any Guarantor, none is
threatened, with respect to violations of law or damages by reason of Borrower’s
or any Subsidiary’s (i) air emissions; (ii) spills, releases, or discharges to
soils or improvements located thereon, surface water, groundwater or the sewer,
septic system or waste treatment, storage or disposal systems servicing the
premises; (iii) noise emissions; (iv) solid or liquid waste disposal at any
location; (v) use, generation, storage, transportation, or disposal of toxic or
hazardous substances or hazardous waste at any location; or (vi) other
environmental, health or safety matters affecting the Borrower, any Subsidiary
or any Guarantor or its business, operations, assets, equipment, property,
leaseholds, or other facilities; and (vii) neither the Borrower nor any
Subsidiary nor any Guarantor has any indebtedness, obligation, or liability,
absolute or contingent, matured or not matured, with respect to the storage,
treatment, cleanup, or disposal of any solid wastes, hazardous wastes, or other
toxic or hazardous substances (including without limitation any such
indebtedness, obligation, or liability with respect to any current regulation,
law, or statute regarding such storage, treatment, cleanup, or disposal).

Section 4.15 Investment Company Act. Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

Section 4.16 OFAC; Foreign Corrupt Practices Act; USA Patriot Act. (a) None of
the Borrower, the Guarantors or their respective directors or officers nor, to
the knowledge of any Responsible Officer of any Loan Party, any agent, employee
or other person acting, directly or indirectly, on behalf of any of the
foregoing, is (or will be) a person with whom, to the knowledge of such
Responsible Officer, any Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and, to the
knowledge of such Responsible Officer, is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, Borrower hereby agrees to provide to any Lender with any additional
information that such Lender deems necessary from time to time in order to
ensure compliance with all applicable Laws concerning money laundering and
similar activities.

(b) None of the Borrower, the Guarantors or their respective directors or
officers nor, to the knowledge of any Responsible Officer of any Loan Party, any
of their respective Affiliates or any agent, employee or other person acting,
directly or indirectly, on behalf of any of the foregoing, is in violation of
any Legal Requirements relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the USA
Patriot Act.

 

51



--------------------------------------------------------------------------------

(c) None of the Borrower, the Guarantors or their respective directors or
officers nor, to the knowledge of any Responsible Officer of any Loan Party, any
agent, broker, employee or other person acting, directly or indirectly, on
behalf of any of the foregoing, in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
Section 4.16(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

(d) None of the Borrower, the Guarantors or their respective directors or
officers, nor, to the knowledge of any Responsible Officer of any Loan Party,
any agent, employee or other person acting, directly or indirectly, on behalf of
any of the foregoing, has, in the course of its actions for, or on behalf of,
the Loan Parties, directly or indirectly, offered, paid, authorized, or ratified
any bribe, kickback, or other similar payment in violation of any applicable
law, including, without limitation, the U.S. Foreign Corrupt Practices Act of
1977, any federal or state law prohibiting bribery of public officials, any laws
prohibiting commercial bribery, or any other anti-corruption law in any
jurisdiction where the Borrower or any of its Subsidiaries do business.

Section 4.17 Accuracy of Information. The representations and warranties by the
Borrower or any Guarantor contained herein or in any other Loan Document or made
hereunder or in any other Loan Document and the certificates, schedules,
exhibits, reports or other documents provided or to be provided by the Borrower
or any Guarantor in connection with the transactions contemplated hereby or
thereby (including, without limitation, the negotiation of and compliance with
the Loan Documents), when taken as a whole, do not contain and will not contain
a misstatement of a material fact or omit to state a material fact required to
be stated therein in order to make the statements contained therein, in the
light of the circumstances under which made, not materially misleading at the
time such statements were made or are deemed made.

Section 4.18 Security Documents. The Collateral Agreement is effective until
release thereof permitted under this Agreement to create in favor of the Notes
Collateral Agent, for the benefit of, among others, the Agent and Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Collateral described in the
Collateral Agreement, the Collateral Agreement constitutes a fully perfected
Lien on all right, title and interest of the Borrower and the Guarantors in such
Collateral (other than such Collateral in which a security interest cannot be
perfected by filing of a financing statement under the Uniform Commercial Code
as in effect at the relevant time in the relevant jurisdiction) and the proceeds
thereof, as security for the Obligations (as defined in the Collateral
Agreement), in each case prior and superior in right to any other Person except
Liens expressly permitted under Section 6.01.

Section 4.19 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages and (c) such as have been made or
obtained and are in full force and effect.

 

52



--------------------------------------------------------------------------------

Section 4.20 Insurance. The insurance information furnished to the Agent
pursuant to Section 3.01(l) includes a true, complete and correct description of
all insurance maintained by the Borrower or by the Borrower for its Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect and all premiums then due and payable have been duly paid. The Borrower
and its Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are customary under industry practice.

Section 4.21 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of the Loan Parties, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the properties of the Loan
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the businesses in which they are engaged as such businesses are now
conducted and are now proposed to be conducted following the Closing Date.

Section 4.22 Intellectual Property. The Borrower, each Subsidiary and each
Guarantor owns or is licensed to use, free and clear of all Liens (other than
Liens permitted by Section 6.01, provided that the Liens required by
Section 6.01 to be junior to the Liens securing the Facility are, in fact,
junior to the Liens securing the Facility), all patents and patent applications,
trademarks, trade names, service marks, copyrights, domain names and
applications for registration thereof, and technology, trade secrets,
proprietary information, inventions, know-how and processes, in each case
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 4.23 Margin Stock. None of the Borrower or its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.

Section 4.24 Non-EEA Financial Institution Status. None of Borrower or any of
its Subsidiaries is an EEA Financial Institution.

 

53



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Loan shall remain unpaid, the Borrower will (unless otherwise
agreed to by the Required Lenders in writing):

Section 5.01 Maintenance of Existence. Preserve and maintain, and cause each
Subsidiary to preserve and maintain (except for a Subsidiary that ceases to
maintain its existence solely as a result of an Internal Reorganization), its
corporate, limited partnership or limited liability company existence and good
standing in the jurisdiction of its incorporation or formation and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is required except where the failure to so qualify to transact
business would not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Maintenance of Records. Keep and cause each Subsidiary to keep,
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Borrower and its Subsidiaries.

Section 5.03 Maintenance of Properties. Maintain, keep, and preserve, and cause
each Subsidiary to maintain, keep, and preserve, all of its material properties
(tangible and intangible, real and personal) necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear and casualty excepted.

Section 5.04 Conduct of Business. Do or cause to be done all things necessary to
obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of the business of the Borrower or any
Subsidiary.

Section 5.05 Maintenance of Insurance. Maintain, and cause each Subsidiary to
maintain, insurance with financially sound reputable insurance companies or
associations (or, in the case of insurance for construction warranties and
builder default protection for buyers of Housing Units from the Borrower or any
of its Subsidiaries or UHIC) in such amounts and covering such risks as are
customarily carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof.

Section 5.06 Compliance with Laws. Comply, and cause each Subsidiary to comply,
in all material respects with all applicable laws, rules, regulations, and
orders, the noncompliance with which would reasonably be expected to, in any one
case or in the aggregate, have a Material Adverse Effect, and such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property, other
than any such taxes, assessments and charges being contested by the Borrower or
such Subsidiary, as applicable, in good faith; and with respect to the matters
disclosed in Schedule 4.14, implement prudent measures to achieve compliance
with all relevant laws and regulations within a reasonable time and in
accordance with requirements negotiated with applicable regulatory agencies.

Section 5.07 Right of Inspection. At any reasonable time and from time to time,
permit the Agent, any Lender or any of their respective agents, representatives
or independent contractors to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any Subsidiary, and to discuss the affairs, finances, and accounts of the
Borrower and any Subsidiary with any of their respective officers and directors
and the Borrower’s independent accountants.

 

54



--------------------------------------------------------------------------------

Section 5.08 Reporting Requirements. Furnish to the Agent for delivery to each
Lender, as applicable:

(a) Quarterly financial statements. As soon as available and in any event within
fifty (50) days after the end of each of the first three quarters of each fiscal
year of the Borrower, an unaudited condensed consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarter, unaudited condensed
consolidated statements of operations and cash flow of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, and unaudited condensed consolidated
statements of changes in stockholders’ equity of the Borrower and its
Subsidiaries for the portion of the fiscal year ended with the last day of such
quarter along with management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year and all prepared in
accordance with GAAP consistently applied and certified by the chief financial
officer of the Borrower (subject to year-end adjustments); the timely filing by
the Borrower of the Borrower’s quarterly 10-Q report with the Securities and
Exchange Commission shall satisfy the foregoing requirements.

(b) Annual financial statements. As soon as available and in any event within
ninety-five (95) days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year, consolidated statements of operations and cash flow of the
Borrower and its Subsidiaries for such fiscal year, and consolidated statements
of changes in stockholders’ equity of the Borrower and its Subsidiaries for such
fiscal year along with management’s discussion and analysis of the financial
condition and results of operations for such fiscal year, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the prior fiscal year and all prepared in
accordance with GAAP consistently applied and accompanied by an opinion thereon
acceptable to the Required Lenders by Deloitte & Touche or other independent
accountants selected by the Borrower and acceptable to the Required Lenders; the
timely filing by the Borrower of the Borrower’s annual 10-K report with the
Securities and Exchange Commission shall satisfy the foregoing requirements.

(c) Budget. Within fifty (50) days after the beginning of each fiscal year of
the Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) broken down by
quarter and, promptly when available, any significant revisions of such budget.

(d) Management letters. Promptly upon receipt thereof, copies of any reports or
“management letters” submitted to the Borrower or any Subsidiary by independent
certified public accountants in connection with examination of the financial
statements of the Borrower or any Subsidiary made by such accountants and the
management’s response thereto (subject to any applicable privileges with respect
to such documents).

 

55



--------------------------------------------------------------------------------

(e) Quarterly compliance certificate. Within fifty (50) days after the end of
each of the first three quarters, and within ninety-five (95) days after the end
of each fourth quarter, of each fiscal year of the Borrower, a compliance
certificate from the President or a Financial Officer of the Borrower
(i) certifying the Borrower’s compliance with, and setting forth in reasonable
detail the computation of, the covenant set forth in Section 6.06 and
(ii) certifying that, to the best of such officer’s knowledge, no Default or
Event of Default has occurred and is continuing, or if a Default or Event of
Default has occurred and is continuing, a statement as to the nature thereof and
the action which is proposed to be taken with respect thereto.

(f) Notice of litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting the Borrower or any Subsidiary which could reasonably be expected to
result in a judgment against the Borrower or such Subsidiary in excess of
$10,000,000 (to the extent not covered by insurance) or could reasonably be
expected to have a Material Adverse Effect.

(g) Notice of Defaults and Events of Default. As soon as possible and in any
event within ten (10) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by the Borrower with
respect thereto.

(h) ERISA reports. As soon as possible, and in any event within thirty (30) days
after any Responsible Officer of the Borrower or any Subsidiary knows or has
reason to know that any circumstances exist that constitute grounds entitling
the PBGC to institute proceedings to terminate a Plan subject to ERISA with
respect to the Borrower or any Commonly Controlled Entity, and promptly but in
any event within two (2) Business Days of receipt by the Borrower or any
Commonly Controlled Entity of notice that the PBGC intends to terminate a Plan
or appoint a trustee to administer the same, and promptly but in any event
within five (5) Business Days of the receipt of notice concerning the imposition
of withdrawal liability in excess of $500,000 with respect to the Borrower or
any Commonly Controlled Entity, the Borrower will deliver to each Lender a
certificate of the chief financial officer of the Borrower setting forth all
relevant details and the action which the Borrower proposes to take with respect
thereto.

(i) Proxy statements, etc. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements, and reports which the Borrower or
any Subsidiary sends to its stockholders, and copies of all regular, periodic,
and special reports, and all registration statements which the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any governmental
authority which may be substituted therefor, or with any national securities
exchange; the timely filing by the Borrower of any of the foregoing items with
the Securities and Exchange Commission shall satisfy the foregoing requirements.

 

56



--------------------------------------------------------------------------------

(j) Materially adverse developments. Prompt written notice of any development
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

(k) KYC Documentation. Promptly after the request by any Lender or the Agent,
all documentation and other information that such Lender or the Agent reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

(l) General information. Such other information respecting the condition or
operations, financial or otherwise, of the Borrower or any Subsidiary as any
Lender may from time to time reasonably request.

Section 5.10 Environment. Be and remain, and cause each Subsidiary to be and
remain, in compliance with the provisions of all federal, state, and local
environmental, health, and safety laws, codes and ordinances, and all rules and
regulations issued thereunder, except where the failure to so comply would not
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect; with respect to matters disclosed in Schedule 4.14, implement
prudent measures to achieve compliance with all relevant laws and regulations
within a reasonable time and in accordance with requirements negotiated with
applicable regulatory agencies; notify the Agent promptly of any notice of a
hazardous discharge or environmental complaint received from any governmental
agency or any other party (and the Agent shall notify the Lenders promptly
following its receipt of any such notice from the Borrower); notify the Agent
promptly of any hazardous discharge from or affecting its premises if (a) the
storage, treatment or cleanup of such hazardous discharge (all in accordance
with applicable laws and regulations) or (b) the diminution in the value of the
assets affected by such hazardous discharge, is reasonably expected to exceed
$500,000 (and the Agent shall notify the Lenders promptly following its receipt
of any such notice from the Borrower); promptly use its commercially reasonable
efforts to contain and remove the same, in compliance with all applicable laws;
promptly pay any fine or penalty assessed in connection therewith; permit the
Agent to inspect the premises, to conduct tests thereon, and to inspect all
books, correspondence, and records pertaining thereto; and at the Agent’s
request, and at the Borrower’s expense, provide a report of a qualified
environmental engineer, reasonably satisfactory in scope, form, and content to
the Agent, and such other and further assurances reasonably satisfactory to the
Agent that the condition has been corrected.

Section 5.11 Use of Proceeds. Use the proceeds of the Loans solely as provided
in Section 2.09.

Section 5.12 Taxes. Pay and cause each Subsidiary to pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside.

Section 5.13 New Restricted Subsidiaries. Within fifty (50) days after any
Person becoming (or being designated) a Restricted Subsidiary, cause such
Restricted Subsidiary to (a) execute and deliver to the Agent, for the benefit
of the Lenders, a Supplemental

 

57



--------------------------------------------------------------------------------

Guaranty and (b) deliver or cause to be delivered an opinion of counsel,
certified copies of resolutions, articles of incorporation or other formation
documents, incumbency certificates and other documents with respect to such
Subsidiary and its Guaranty substantially similar to the documents delivered
pursuant to Section 3.01 with respect to the Guarantors, all of which shall be
reasonably satisfactory to the Agent in form and substance; provided that if and
so long as any such Subsidiary has total assets the book value of which is not
more than $5,000,000, the Borrower shall not be required to comply with this
Section; provided, further, that Ridings Development LLC shall not be required
to deliver a Guaranty or any Security Document.

Section 5.14 Maintenance of Ratings. Use commercially reasonable efforts to
maintain a public corporate family rating from Moody’s with respect to the
Borrower.

Section 5.15 After-Acquired Property; Collateral Requirements. The Borrower and
each Guarantor shall comply with the requirements set forth in Section 4.15 and
Section 4.16 of the Base Indenture 2012 as in effect on the Closing Date, which
any additional Collateral granted in connection therewith shall secure the
Obligations on a pari passu basis with the other Second Priority Obligations.

Section 5.16 Post-Closing Matters. As promptly as practicable, and in any event
within the time periods after the Closing Date specified in Schedule 5.16 or
such later date as the Agent shall agree in writing, the Loan Parties shall
deliver the documents and take the actions specified on such Schedule, in each
case, in form and substance reasonably satisfactory to the Agent.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Loan shall remain unpaid, the Borrower and each Restricted
Subsidiary will not (unless otherwise agreed to by the Required Lenders in
writing):

Section 6.01 Liens. Create, incur, assume or suffer to exist any Liens, other
than Permitted Liens, on any of its or their assets, property, income or profits
therefrom, except in the case of any asset or property not part of the
Collateral, any Lien if the Loans are equally and ratably secured with (or on a
senior basis to, if such Lien secures subordinated Debt) the obligations secured
by such Lien. Any Lien created for the benefit of the Agent and the Lenders
pursuant to the preceding sentence shall provide by its terms that such Lien
shall be automatically and unconditionally released and discharged upon the
release and discharge of the Lien securing such other obligations, which release
and discharge in the case of any sale of any such asset or property shall not
affect any Lien that the Agent may have on the proceeds of such sale.

Section 6.02 Debt. (a) Create, incur, assume or suffer to exist, or permit any
Restricted Subsidiary to create, incur, assume or suffer to exist, any Debt
(including Acquired Debt), except that the Borrower and the Guarantors may Incur
Debt, including Acquired Debt, if, after giving effect thereto and the
application of the proceeds therefrom, either (i) the Borrower’s Consolidated
Fixed Charge Coverage Ratio on the date thereof would be at least 2.0 to 1.0 or
(ii) the ratio of Adjusted Debt of the Borrower and the Restricted Subsidiaries
to Adjusted Consolidated Tangible Net Worth is less than 7.5 to 1.

 

58



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the provisions of (a) shall not prevent:

(i) the Borrower or any Restricted Subsidiary from Incurring (A) Refinancing
Debt or (B) Non-Recourse Debt;

(ii) (A) the Borrower from Incurring Debt created hereunder and under the other
Loan Documents and (B) the Borrower from Incurring Debt evidenced by the Second
Lien Notes or any Exchange Notes issued in exchange therefor;

(iii) the Borrower or any Guarantor from Incurring Debt under Credit Facilities
not to exceed the greater of $200,000,000 and 15% of Consolidated Tangible
Assets;

(iv) any guarantee of Debt of the Borrower under this Agreement or any other
Second Priority Obligations;

(v) the Borrower and its Restricted Subsidiaries from Incurring Debt under any
deposits made to secure performance of tenders, bids, leases, statutory
obligations, surety and appeal bonds, progress payments, government contracts
and other obligations of like nature (exclusive of the obligation for the
payment of borrowed money);

(vi) any Guarantor from guaranteeing Debt of the Borrower or any other
Guarantor, or the Borrower from guaranteeing Debt of any Guarantor, in each case
permitted to be Incurred under this Agreement (other than Non-Recourse Debt);

(vii) (A) any Restricted Subsidiary from Incurring Debt owing to the Borrower or
any Guarantor that is both a Wholly Owned Subsidiary and a Restricted
Subsidiary; provided that (1) such Debt is subordinated to any Guaranty of such
Restricted Subsidiary in a manner reasonably satisfactory to the Agent, if any,
and (2) such Debt shall only be permitted pursuant to this clause (vii)(A) for
so long as the Person to whom such Debt is owing is the Borrower or a Guarantor
that is both a Wholly Owned Subsidiary and a Restricted Subsidiary, and (B) the
Borrower from Incurring Debt owing to any Guarantor that is both a Wholly Owned
Subsidiary and a Restricted Subsidiary; provided that (1) such Debt is
subordinated to the Borrower’s obligations under this Agreement in a manner
reasonably satisfactory to the Agent, and (2) such Debt shall only be permitted
pursuant to this clause (vii)(B) for so long as the Person to whom such Debt is
owing is a Guarantor that is both a Wholly Owned Subsidiary and a Restricted
Subsidiary;

(viii) the Borrower and any Restricted Subsidiary from Incurring Debt under
Capital Leases or purchase money obligations, in each case Incurred for the
purpose of acquiring or financing all or any part of the purchase price or cost
of

 

59



--------------------------------------------------------------------------------

construction or improvement of property or equipment used in the business of the
Borrower or such Restricted Subsidiary, as the case may be, in an aggregate
amount at any time outstanding not to exceed $50,000,000;

(ix) the Borrower or any Restricted Subsidiary from Incurring obligations for,
pledge of assets in respect of, and guaranties of, bond financings of political
subdivisions or enterprises thereof in the ordinary course of business (as
determined in good faith by the Borrower);

(x) the Borrower or any Restricted Subsidiary from incurring Debt owed to a
seller of entitled land, lots under development or finished lots under the terms
of which the Borrower or such Restricted Subsidiary, as obligor, is required to
make a payment upon the future sale of such land or lots; and

(xi) the Borrower or any Restricted Subsidiary from Incurring Debt in an
aggregate principal amount at any time outstanding not to exceed $100,000,000.

(c) The Borrower shall not, and shall not cause or permit any Guarantor that is
a Restricted Subsidiary to, directly or indirectly, in any event Incur any Debt
that purports to be by its terms (or by the terms of any agreement governing
such Debt) subordinated to any other Debt of the Borrower or of such Guarantor,
as the case may be, unless such Debt is also by its terms (or by the terms of
any agreement governing such Debt) made expressly subordinated to the Loans or
the Guaranty of such Guarantor, as the case may be, at least to the same extent
and in the same manner as such Debt is subordinated to such other Debt of the
Borrower or such Guarantor, as the case may be.

(d) For purposes of determining compliance with this Section 6.02, in the event
an item of Debt meets the criteria of more than one of the types of Debt
described in the above clauses of this Section 6.02, the Borrower, in its sole
discretion, shall classify such item of Debt in any manner that complies with
this Section 6.02 and may from time to time reclassify such item of Debt in any
manner in which such item could be Incurred at the time of such
reclassification.

Section 6.03 Mergers, Etc. Consolidate or merge with or into, or sell, lease,
convey or otherwise dispose of all or substantially all of its assets
(including, without limitation, by way of liquidation or dissolution), or assign
any of its obligations under the Loans, any Guaranty or this Agreement (as an
entirety or substantially in one transaction or series of related transactions),
to any Person (in each case other than with the Borrower or another Wholly Owned
Restricted Subsidiary) unless:

(i) the Person formed by or surviving such consolidation or merger (if other
than the Borrower or such Guarantor, as the case may be), or to which such sale,
lease, conveyance or other disposition or assignment shall be made
(collectively, the “Successor”), is a solvent corporation or other legal entity
organized and existing under the laws of the United States or any state thereof
or the District of Columbia, and the Successor assumes in a form reasonably

 

60



--------------------------------------------------------------------------------

satisfactory to the Agent all of the obligations of the Borrower or such
Guarantor, as the case may be, under this Agreement or such Guarantor’s
Guaranty, as the case may be, and this Agreement, the Intercreditor Agreement
and the Loan Documents; and

(ii) immediately after giving effect to such transaction, no Default or Event of
Default has occurred and is continuing.

The foregoing provisions shall not apply to a transaction involving the
consolidation or merger of a Guarantor with or into another Person, or the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of such Guarantor, that results in such Guarantor being released from its
Guaranty as provided in Section 8.09 hereof.

Section 6.04 Sale of Assets. (a) Make any Asset Sale unless:

(i) the Borrower (or such Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value thereof; and

(ii) not less than 70% of the consideration received by the Borrower (or such
Restricted Subsidiary, as the case may be) is in the form of cash, Cash
Equivalents and Marketable Securities (excluding Marketable Securities of the
Borrower).

(b) The amount of (i) any Debt (other than any Subordinated Debt) of the
Borrower or any Restricted Subsidiary that is actually assumed by the transferee
in such Asset Sale and (ii) the Fair Market Value of any property or assets
(including Capital Stock of any Person that shall be a Restricted Subsidiary
following receipt thereof) received that are used or useful in a Real Estate
Business (provided that (except for Designated Excluded Assets) to the extent
that the assets disposed of in such Asset Sale were Collateral, such property or
assets are pledged as Collateral under the Security Documents substantially
simultaneously with such sale, with the Lien on such Collateral securing the
Loans being of the same priority with respect to the Loans as the Lien on the
assets disposed of), shall be deemed to be consideration required by clause
(ii) of Section 6.04(a) above for purposes of determining the percentage of such
consideration received by the Borrower or the Restricted Subsidiaries. Any
Marketable Securities received as consideration in connection with an Asset Sale
shall be converted into cash or Cash Equivalents within 180 days of receipt of
such Marketable Securities.

(c) The Net Proceeds of such Asset Sale shall be used or applied as required by
Section 2.07(d).

Section 6.05 Restricted Payments. (a) Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment, after the Closing Date if
at the time of such Restricted Payment:

(i) the amount of such proposed Restricted Payment (the amount of such
Restricted Payment, if other than in cash, shall be determined in good faith by
a majority of the disinterested members of the Board of Directors of the

 

61



--------------------------------------------------------------------------------

Borrower), when added to the aggregate amount of all Restricted Payments
(excluding Restricted Payments permitted by Section 6.05(b)(ii),
Section 6.05(b)(iii), Section 6.05(b)(iv), Section 6.05(b)(vi) and
Section 6.05(b)(vii)) declared or made after the Closing Date exceeds the sum
of:

(A) $200,000,000, plus

(B) 50% of the Borrower’s Consolidated Net Income accrued during the period
(taken as a single period) commencing on the first day of the fiscal quarter in
which the Covenant Trigger Date (as defined in the Base Indenture 2012) occurs
and ending on the last day of the fiscal quarter immediately preceding the
fiscal quarter in which the Restricted Payment is to occur (or, if such
aggregate Consolidated Net Income is a deficit, minus 100% of such aggregate
deficit), plus

(C) the net cash proceeds derived from the issuance and sale of Capital Stock of
the Borrower and its Restricted Subsidiaries (or any capital contribution to the
Borrower or a Restricted Subsidiary) that is not Disqualified Stock (other than
a sale to, or a contribution by, a Subsidiary of the Borrower) after the Closing
Date, plus

(D) 100% of the principal amount of, or, if issued at a discount, the accreted
value of, any Debt of the Borrower or a Restricted Subsidiary which is issued
(other than to a Subsidiary of the Borrower) after the Closing Date that is
converted into or exchanged for Capital Stock of the Borrower that is not
Disqualified Stock, plus

(E) 100% of the aggregate amounts received by the Borrower or any Restricted
Subsidiary from the sale, disposition or liquidation (including by way of
dividends) of any Investment (other than to any Subsidiary of the Borrower and
other than to the extent sold, disposed of or liquidated with recourse to the
Borrower or any of its Subsidiaries or to any of their respective properties or
assets) but only to the extent (x) not included in clause (B) above and (y) that
the making of such Investment constituted a Permitted Investment or Restricted
Investment, plus

(F) 100% of the principal amount of, or if issued at a discount, the accreted
value of, any Debt or other obligation that is the subject of a guarantee by the
Borrower which is released (other than due to a payment on such guarantee) after
the Closing Date, but only to the extent that such guarantee constituted a
permitted Restricted Payment, plus

(G) with respect to any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary in accordance with the definition of “Unrestricted
Subsidiary” (so long as the designation of such Subsidiary as an Unrestricted
Subsidiary was treated as a Restricted Payment made after the Closing Date, and
only to the extent not included

 

62



--------------------------------------------------------------------------------

in clause (B) above), an amount equal to the lesser of (x) the proportionate
interest of the Borrower or a Restricted Subsidiary in an amount equal to the
excess of (1) the total assets of such Subsidiary, valued on an aggregate basis
at the lesser of Book Value and Fair Market Value thereof, over (2) the total
liabilities of such Subsidiary, determined in accordance with GAAP, and (y) the
amount of the Restricted Payment deemed to be made upon such Subsidiary’s
designation as an Unrestricted Subsidiary; or

(ii) the Borrower would be unable to incur $1.00 of additional Debt under the
Consolidated Fixed Charge Coverage Ratio contained in Section 6.02 hereof; or

(iii) a Default or Event of Default has occurred and is continuing or occurs as
a consequence thereof.

(b) Notwithstanding the foregoing, the provisions of this Section 6.05 shall not
prevent:

(i) the payment of any dividend within 60 days after the date of declaration
thereof if the payment thereof would have complied with the limitations of this
this Agreement on the date of declaration;

(ii) the purchase, repayment, redemption, repurchase, defeasance or other
acquisition or retirement of shares of the Borrower’s Capital Stock or the
Borrower’s or a Restricted Subsidiary’s Debt for, or out of the net proceeds of
a substantially concurrent sale (other than a sale to a Subsidiary of the
Borrower) of, other shares of its Capital Stock (other than Disqualified Stock);
provided that the proceeds of any such sale shall be excluded in any computation
made under Section 6.05(a)(i)(C) above;

(iii) the purchase, repayment, redemption, repurchase, defeasance or other
acquisition or retirement for value of Debt, including premium, if any, with the
proceeds of Refinancing Debt;

(iv) payments or distributions pursuant to or in connection with a merger,
consolidation or transfer of assets that complies with Section 6.04 and
Section 6.03 hereof;

(v) any purchase, redemption, retirement or other acquisition for value of
Capital Stock of the Borrower or any Subsidiary held by officers or employees or
former officers or employees of the Borrower or any Subsidiary (or their estates
or beneficiaries under their estates) not to exceed $500,000 in any calendar
year and $5,000,000 in the aggregate since the Closing Date;

(vi) repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants or similar instruments if such Capital Stock represents a
portion of the exercise price of such options, warrants or similar instruments;

 

63



--------------------------------------------------------------------------------

(vii) the payment by the Borrower of cash in lieu of the issuance of fractional
shares upon the exercise of options, warrants or similar instruments or upon the
conversion or exchange of Capital Stock of the Borrower;

(viii) the payment of dividends on Preferred Stock and Disqualified Stock up to
an aggregate amount of $10,000,000 in any fiscal year; provided that immediately
after giving effect to any declaration of such dividend, the Borrower could
incur at least $1.00 of Debt under the Consolidated Fixed Charge Coverage Ratio
contained under Section 6.02 hereof;

(ix) payments not to exceed $40,000,000 in the aggregate for the purchase,
repayment, redemption, repurchase, defeasance or other acquisition or retirement
for value of the Borrower’s junior subordinated notes due July 30, 2036 (or the
related trust preferred securities issued by Beazer Homes Capital Trust I), as
such securities may be amended or modified from time to time; or

(x) other Restricted Payments made after the Closing Date in an amount not to
exceed $100,000,000 in the aggregate during the term of this Agreement.

Section 6.06 Minimum Total Inventory. Permit the total Book Value of Inventory
as of the last day of any fiscal quarter to be less than $1,250,000,000 (the
amount of any such shortfall being herein referred to as the “Inventory
Shortfall”).

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default; Remedies. (a) An “Event of Default” wherever
used herein, means any one of the following events:

(i) the failure by the Borrower to pay interest on any Loan when the same
becomes due and payable and the continuance of any such failure for a period of
30 days;

(ii) the failure by the Borrower to pay the principal of any Loan when the same
becomes due and payable at maturity, upon acceleration or otherwise (including
the failure to make any prepayment of the Loans required under Section 2.07(c)
upon a Change of Control or under Section 2.07(d) in connection with an Excess
Proceeds Offer);

(iii) the failure by the Borrower or any of its Subsidiaries to comply with
(x) any of its agreements or covenants in, or provisions of, this Agreement or
any of the other Loan Documents (other than a failure to comply with the
provisions of Section 6.06) and such failure continues for the period and after
the notice specified below and (y) the provisions of Section 6.06 and (I) such
failure continues for a period of 90 days or (II) the Borrower shall fail to
prepay the Loans within such 90 day period in an amount equal to the applicable
Inventory Shortfall;

 

64



--------------------------------------------------------------------------------

(iv) the acceleration of any Debt (other than Non-Recourse Debt) of the Borrower
or any of its Subsidiaries that has an outstanding principal amount of
$25,000,000 or more in the aggregate;

(v) the failure by the Borrower or any of its Subsidiaries to make any principal
or interest payment in respect of Debt (other than Non-Recourse Debt) of the
Borrower or any of its Subsidiaries with an outstanding aggregate amount of
$25,000,000 or more within five days of such principal or interest payment
becoming due and payable (after giving effect to any applicable grace period set
forth in the documents governing such Debt);

provided, that if such failure to pay shall be remedied, waived or extended,
then the Event of Default hereunder shall be deemed likewise to be remedied,
waived or extended without further action by the Borrower;

(vi) a final judgment or judgments that exceed $25,000,000 or more in the
aggregate, for the payment of money, having been entered by a court or courts of
competent jurisdiction against the Borrower or any of its Subsidiaries and such
judgment or judgments is not satisfied, stayed, annulled or rescinded within 60
days of being entered;

(vii) the Borrower or any Material Subsidiary pursuant to or within the meaning
of any Bankruptcy Law:

(A) commences a voluntary case;

(B) consents to the entry of an order for relief against it in an involuntary
case;

(C) consents to the appointment of a Custodian of it or for all or substantially
all of its property; or

(D) makes a general assignment for the benefit of its creditors;

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Borrower or any Material Subsidiary as debtor in
an involuntary case;

(B) appoints a Custodian of the Borrower or any Material Subsidiary or a
Custodian for all or substantially all of the property of the Borrower or any
Material Subsidiary; or

(C) orders the liquidation of the Borrower or any Material Subsidiary and the
order or decree remains unstayed and in effect for 60 days;

 

65



--------------------------------------------------------------------------------

(ix) any Guaranty ceases to be in full force and effect (other than in
accordance with the terms of such Guaranty and this Agreement) or is declared
null and void and unenforceable or found to be invalid or any Guarantor denies
its liability under its Guaranty (other than by reason of release of a Guarantor
from its Guaranty in accordance with the terms of this Agreement and such
Guaranty); or

(x) (A) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on any material portion of the Collateral
intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required by this Agreement or the
Security Documents) other than in accordance with the terms of the relevant
Security Document and this Agreement and other than the satisfaction in full of
all Obligations under this Agreement or the release or amendment of any such
Lien in accordance with the terms of this Agreement or the Security Documents,
or, except for expiration in accordance with its terms or amendment,
modification, waiver, termination or release in accordance with the terms of
this Agreement and the relevant Security Document, any of the Security Documents
shall for whatever reason be terminated or cease to be in full force and effect,
or (B) the enforceability thereof shall be contested by the Borrower or any
Guarantor.

(b) A Default under Section 7.01(a)(iii)(x) and Section 7.01(a)(x)(A) hereof
will not be deemed an Event of Default until the Agent notifies the Borrower of
the Default and the Borrower does not cure the Default (1) within 60 days after
receipt of the notice of a Default under Section 7.01(a)(iii)(x) or (2) within
30 days after receipt of the notice of a Default under Section 7.01(a)(x)(A).
The notice must specify the Default, demand that it be remedied and state that
the notice is a “Notice of Default.” If such a Default is cured within such time
period, it ceases.

(c) If an Event of Default (other than an Event of Default specified in
Section 7.01(a)(vii) and Section 7.01(a)(viii)) shall have occurred and be
continuing under this Agreement, the Agent by notice to the Borrower may, and
shall at the request of the Required Lenders, declare all Loans to be due and
payable immediately. Upon such declaration of acceleration, the amounts due and
payable on the Loans will be due and payable immediately. If an Event of Default
with respect to the Borrower specified in Section 7.01(a)(vii) and
Section 7.01(a)(viii) occurs, such an amount will ipso facto become and be
immediately due and payable without any declaration, notice or other act on the
part of the Agent and the Borrower or any Lender.

(d) In the event that the maturity of the Loans is accelerated pursuant to
Section 7.01(c), 100% of the principal amount of the Loans will become due and
payable plus accrued interest, if any, to the date of payment.

(e) Upon the occurrence and during the continuance of any Event of Default, the
Agent may exercise any and all remedies provided under any of the Loan Documents
or otherwise provided by law.

 

66



--------------------------------------------------------------------------------

Section 7.02 Set Off. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, subject to the prior written consent of the Agent, without notice to the
Borrower (any such notice being expressly waived by the Borrower), to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement or any Note or Notes held by such Lender or any other Loan Document,
irrespective of whether or not the Agent or such Lender shall have made any
demand under this Agreement or any Note or Notes held by such Lender or such
other Loan Document and although such obligations may be unmatured. Each Lender
agrees promptly to notify the Borrower (with a copy to the Agent) after any such
set-off and application; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 7.02 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which each Lender may have.

ARTICLE VIII

AGENCY PROVISIONS

Section 8.01 Authorization and Action. Each Lender hereby (i) irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, (ii) directs the Agent to execute
those Loan Documents to which it is a party, (iii) authorizes the Agent to
become a party to the Collateral Agreement and each other Senior Secured Notes
Security Document (as defined in the Collateral Agreement) and to become bound
by the Intercreditor Agreement, in each case, on behalf of the Secured Parties
and to act as the Other Pari Passu Lien Representative (as defined in the
Collateral Agreement) for the Secured Parties and (iv) authorizes the Agent to
appoint and authorize the Notes Collateral Agent as its collateral agent under
the Collateral Agreement and each of the other Senior Secured Notes Security
Documents (as defined in the Collateral Agreement) and any related agreements on
the terms set forth therein. The duties of the Agent shall be mechanical and
administrative in nature and the Agent shall not by reason of this Agreement or
any other Loan Document be a trustee or fiduciary for any Lender, regardless of
the existence of a Default or Event of Default. The Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Loan Documents to which it is a party. As to any matters not expressly
provided for by this Agreement or any other Loan Document (including, without
limitation, enforcement or collection of the Loans and the Notes), the Agent
shall not be required to act or to refrain from acting except upon the
instructions of the Required Lenders or, to the extent required under
Section 9.01, all Lenders (and shall be fully protected in so acting or so
refraining from acting), and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or applicable law. The Agent shall
administer the Loan in the same manner that it would administer a comparable
loan held 100% for its own account. The Agent may perform any of its duties
under this Agreement and any other Loan Document by and through its agents
(which shall include any third party sub-agent or mortgage servicer). In
executing any other Loan Documents or exercising any other right or remedy
thereunder or under applicable law, the Agent shall enjoy all the rights,
protections, immunities and indemnities granted to it hereunder.

 

67



--------------------------------------------------------------------------------

Notwithstanding anything else to the contrary herein, whenever reference is made
in this Agreement, or any other Loan Document, to any discretionary action by,
consent, designation, specification, requirement or approval of, notice, request
or other communication from, or other direction given or action to be undertaken
or to be (or not to be) suffered or omitted by the Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Agent, it is understood that in all cases the Agent shall be fully
justified in failing or refusing to take any such action if it shall not have
received written instruction, advice or concurrence from the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in any other Loan Document) in respect of such action.
The Agent shall have no liability for any failure or delay in taking any actions
contemplated above as a result of a failure or delay on the part of the Required
Lenders to provide such instruction, advice or concurrence. This provision is
intended solely for the benefit of the Agent and its successors and permitted
assigns and is not intended to and will not entitle the other parties hereto to
any defense, claim or counterclaim, or confer any rights or benefits on any
party hereto.

Section 8.02 Liability of Agent. (a) Neither the Agent nor any of its Affiliates
or any of their respective directors, officers, agents, employees or advisors
shall be liable for any action taken or omitted to be taken by it or them (i) at
the direction of the Required Lenders (or such other percentage of Lenders as
permitted or required hereunder) or (ii) in good faith under or in connection
with this Agreement or any other Loan Document in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, the Agent (a) may treat the payee of any Note as the holder
thereof until the Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to the Agent; (b) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in reliance upon the
advice of such counsel, accountants, or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties, or representations made in or in connection with this
Agreement; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any terms, covenants, or conditions of this
Agreement on the part of the Loan Parties (other than the payment of principal,
interest and fees due hereunder), or to inspect the property (including the
books and records) of the Borrower; (e) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
perfection, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; (f) shall be deemed to have no knowledge of any Default unless and
until written notice thereof is given to the Agent by the Borrower or a Lender;
(g) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be sent by any telecommunication device capable of creating a written record
(including electronic mail)) believed by it in good faith to be genuine and
signed or sent by the proper party or parties and (h) the satisfaction of any
condition set forth in ARTICLE III or elsewhere herein.

 

68



--------------------------------------------------------------------------------

(b) The Agent shall in no event be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services.

Section 8.03 Rights of Agent Individually. (a) The Person serving as the Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliate thereof as if such Person were not the Agent and
without any duty to account therefor to the Lenders.

(b) Each Lender understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 8.03 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in any of the Borrower, another Loan Party or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Agent nor any member of the Agent’s Group shall
have any duty to disclose to any Lender or use on behalf of the Lenders, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the

 

69



--------------------------------------------------------------------------------

Lenders hereunder and under the other Loan Documents). Each Lender agrees that
no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender. None
of (i) this Agreement or any other Loan Document, (ii) the receipt by the
Agent’s Group of information concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) or
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Loan Parties or their Affiliates)
or for its own account.

Section 8.04 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. The Agent shall promptly provide the
Lenders with copies of all notices of default and other formal notices sent or
received by the Agent in accordance with Section 9.02, any written notice
relating to changes in the Borrower’s debt ratings received by the Agent from
the Borrower or a ratings agency, any documents received by the Agent pursuant
to Section 5.08 (except to the extent that the Borrower has furnished the same
directly to the Lenders) and any other documents or notices received by the
Agent with respect to this Agreement and requested in writing by any Lender.

Section 8.05 Indemnification. The Lenders severally agree to indemnify and hold
harmless the Agent, the Notes Collateral Agent and each Affiliate of the Agent
and the Notes Collateral Agent, and each of their respective successors,
assigns, directors, officers, employees, agents, controlling persons, members
and advisors (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), in the proportion of their Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever and regardless
of whether such matter is initiated by a third party or by a Lender, the
Borrower, any other Loan Party or any of their respective Affiliates) which may
be imposed on, incurred by, or asserted against the Agent, the Notes Collateral
Agent or any of Affiliates of the Agent or the Notes Collateral Agent, or any of
their respective successors, assigns, directors, officers, employees, agents,
controlling persons, members and advisors, in any way relating to or arising out
of this Agreement and the other Loan Documents or any action taken or omitted by
the Agent or the Notes Collateral Agent under this Agreement, the other Loan
Documents; provided that no Lender shall be liable for any portion of any of the
foregoing if determined by a court of competent jurisdiction in a final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Agent, the Notes Collateral Agent or such Affiliate,
successor, assign, director, officer, employee, agent, controlling person,
member or advisor. Without limitation of the foregoing, each Lender severally
agrees to reimburse the Agent (to the extent not reimbursed by the Borrower and

 

70



--------------------------------------------------------------------------------

without limiting the obligation of the Borrower to do so) promptly upon demand
for such Lender’s Pro Rata Share of any reasonable and documented out-of-pocket
expenses (including fees and reasonable fees disbursements and other charges of
counsel) incurred by the Agent in connection with the preparation,
administration, or enforcement of, or legal advice in respect of rights or
responsibilities under, this Agreement, the other Loan Documents; provided,
however, that no Lender shall be required to reimburse the Agent for any such
expenses determined by a court of competent jurisdiction in a final,
non-appealable judgment to have resulted primarily from the Agent’s gross
negligence or willful misconduct. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (ii) any taxes, deductions or withholdings attributable to
such Lender’s failure to comply with the provisions of Section 10.03 relating to
the maintenance of a Participant Register and (iii) any taxes, deductions or
withholdings excluded from the definition of “Taxes” attributable to such
Lender, in each case, that are payable or paid by the Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such amounts were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this paragraph. This
Section 8.05 shall survive termination of this Agreement and the resignation and
removal of the Agent and the Notes Collateral Agent.

Section 8.06 Successor Agent. (a) The Agent may resign at any time by giving
prior written notice thereof to the Lenders and the Borrower. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent, subject to Section 8.06(b). If no successor Agent has been
appointed pursuant to the immediately preceding sentence by the thirtieth
(30th) day after the date such notice of resignation was given by the retiring
Agent, such Agent’s resignation shall nonetheless become effective and the
Required Lenders shall thereafter perform all the duties of such Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders appoint a successor Agent. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this ARTICLE VIII shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

(b) The appointment of any successor Agent that is not a Lender shall, as long
as no Event of Default shall have occurred and be continuing, be subject to the
prior written approval of the Borrower, which approval shall not be unreasonably
withheld or delayed.

Section 8.07 Sharing of Payments, Etc. If any Lender shall obtain any payments
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in respect of any principal or interest on any of its Loans in
excess of its Pro Rata

 

71



--------------------------------------------------------------------------------

Share of payments on account of the Loans of all Lenders, such Lender shall
purchase from the other Lenders such participations in the Loans held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each applicable
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (a) the amount of such Lender’s required
repayment to (b) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 8.07
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 8.08 Withholding Tax Matters. (a) For purposes of this Section 8.08 and
Section 9.04, the term “applicable law” shall be deemed to include FATCA.

(b) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
each Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in subsections (c),
(d) and (f) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(c) Without limiting the generality of subsection (b) above, each Lender that is
a U.S. Person shall deliver to the Borrower and the Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

 

72



--------------------------------------------------------------------------------

(d) Without limiting the generality of subsection (b) above, each Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Agent (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner.

(e) Without limiting the generality of subsection (b) above, any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Agent (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made.

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law, and at such time or times reasonably requested by the Borrower or the
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such

 

73



--------------------------------------------------------------------------------

additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this subsection (f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

Section 8.09 Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Agent is hereby
irrevocably authorized by each Secured Party, for itself and behalf of each of
its Affiliates that may hereafter become a Secured Party (without requirement of
notice to or consent of any Secured Party) to take any action reasonably
requested by the Borrower (including, without limitation, authorizing and
instructing any sub-agent or collateral service provider to take such action)
having the effect of releasing any Collateral or guarantee obligations of the
Guarantors (i) to the extent necessary to permit consummation of any transaction
permitted by this Agreement or that has been consented to in accordance with
Section 9.01 or (ii) under the circumstances described in paragraph (b) below.
In connection with any such request, the Borrower shall deliver, and the Agent
may conclusively rely upon, an officer’s certificate of the Borrower stating
that the conditions precedent to any such release have been satisfied and that
the Agent is permitted to execute and deliver (or otherwise authorize) such
release.

(b) At such time as the Loans and the other Obligations under the Loan Documents
shall have been paid in full in cash, the Agent is hereby authorized to release
guarantee obligations of the Guarantors. Any release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Amendments, Etc.

(a) This Agreement, the other Loan Documents and any provision hereof or thereof
may not be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan or waive

 

74



--------------------------------------------------------------------------------

or excuse any such payment or any part thereof, or decrease the rate of interest
on any Loan without the prior written consent of each Lender to which such Loan
is owing, (ii) decrease or extend the date for payment of any fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify any
provision requiring pro rata treatment of the Lenders, the provisions of
Section 8.07, Section 10.01 or the provisions of this Section or release all or
substantially all of the value of the guarantees provide by the Guarantors or
all or substantially all of the Collateral, without the prior written consent of
each Lender, or (iv) reduce the percentage contained in the definition of the
term “Required Lenders” without the prior written consent of each Lender (it
being understood that with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Commitments on the date hereof); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Agent (in its
respective capacities as such) hereunder or under any other Loan Document
without the prior written consent of the Agent.

(b) The Agent and the Borrower may amend any Loan Document to correct
administrative errors or omissions, or to effect administrative changes that are
not adverse to any Lender. Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to such Loan Document.

Section 9.02 Notices, Etc. (a) All notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified at its
address for notices set forth on its signature page to this Agreement or in the
case of any subsequent Lender, in its Administrative Questionnaire, or at such
other address as shall be notified in writing (x) in the case of the Borrower
and the Agent, to the other parties and (y) in the case of all other parties, to
the Borrower and the Agent.

(b) All notices, demands, requests, consents and other communications described
in Section 9.02(a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02(d) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform, and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in Section 9.02(a); provided, however, that
notices and communications to the Agent pursuant to ARTICLE II or ARTICLE VIII
shall not be effective until received by the Agent.

 

75



--------------------------------------------------------------------------------

(c) Notwithstanding Section 9.02(a) and Section 9.02(b) (unless the Agent
requests that the provisions of Section 9.02(a) and Section 9.02(b) be followed)
and any other provision in this Agreement or any other Loan Document providing
for the delivery of any Approved Electronic Communication by any other means,
the Borrower shall deliver all Approved Electronic Communications to the Agent
by properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Agent to such electronic
mail address (or similar means of electronic delivery) as the Agent may notify
to the Borrower. Nothing in this Section 9.02(c) shall prejudice the right of
the Agent or any Lender to deliver any Approved Electronic Communication to the
Borrower in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.

(d) Each Lender and the Borrower agree that the Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on SyndTrak™,
IntraLinks™ or a substantially similar electronic platform chosen by the Agent
to be its electronic transmission system (the “Approved Electronic Platform”).

(e) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders and the Borrower hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(f) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR ANY OF ITS
AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

(g) Each of the Lenders and the Borrower agrees that the Agent may, but (except
as may be required by applicable law) shall not be obligated to, store the
Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Agent’s generally-applicable document retention procedures
and policies.

 

76



--------------------------------------------------------------------------------

Section 9.03 No Waiver. No failure or delay on the part of any Lender or the
Agent in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy hereunder. The making of a Loan
notwithstanding the existence of a Default or Event of Default shall not
constitute any waiver or acquiescence of such Default or Event of Default, and
the making of any Loan notwithstanding any failure or inability to satisfy the
conditions precedent to such Loan shall not constitute any waiver or
acquiescence with respect to such conditions precedent with respect to any
subsequent Loans. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law, in equity or otherwise.

Section 9.04 Costs, Expenses, and Taxes. (a) The Borrower agrees to pay the
Agent, the Arranger and the Lenders for all reasonable and documented out-of
pocket costs (including, without limitation, reasonable fees, disbursements and
other charges of counsel) in connection with the preparation, negotiation,
execution, delivery, review, amendment, modification, waiver and administration
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated) and activities related thereto. The Borrower also
agrees to reimburse the Agent, the Arranger and the Lenders for any reasonable
and documented out-of-pocket expenses (including, without limitation, fees,
disbursement and other charges of counsel) of the Agent and the Lenders in
connection with the collection of the Obligations and enforcement or protection
of its rights in connection with the Loan Documents, including during any
workout or restructuring in respect of the Loan Documents.

(b) The Borrower shall pay any and all stamp, documentary, court, intangible,
filing and similar taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing, and recording of any of the
Loan Documents and the other documents to be delivered under any such Loan
Documents, and agrees to hold the Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or failing to pay such taxes and fees.

(c) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment by any Loan Party or
the Agent, then such Loan Party or the Agent, as applicable, shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law, and if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Agent or any Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

77



--------------------------------------------------------------------------------

(d) The Borrower shall indemnify the Agent, and each Lender, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Agent or such Lender, as applicable,
or required to be withheld or deducted from a payment to the Agent or such
Lender, as applicable, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) If any party hereto determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 9.04 (including by the payment of
additional amounts pursuant to this Section 9.04), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority), in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (e), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (e) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection (e) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(f) This Section 9.04 shall survive termination of this Agreement and the
resignation and removal of the Agent.

Section 9.05 Integration. This Agreement (including the Borrower’s obligation to
pay the fees as provided herein (including but not limited to Section 2.16) and
in the Agent’s Fee Letter) and the Loan Documents contain the entire agreement
between the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto.

Section 9.06 Indemnity.

(a) The Borrower agrees to indemnify the Agent, the Notes Collateral Agent, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and

 

78



--------------------------------------------------------------------------------

disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document and any agreement or instrument contemplated
by any of the foregoing, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Facility), (ii) the use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
release of hazardous materials on any property currently or formerly owned or
operated by the Borrower or any of its Subsidiaries, or any violation of or
liability under environmental, health or safety laws related in any way to the
Borrower or its Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
(x) the gross negligence, willful misconduct or bad faith of such Indemnitee, or
(y) a material breach by such Indemnitee of any funding obligation under this
Agreement.

(b) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent under Section 9.04 or Section 9.06(a), each Lender severally
agrees to pay to the Agent such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent in its capacity as such.

(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof.

(d) The provisions of this Section 9.06 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Agent. All amounts due under this
Section 9.06 shall be payable on written demand therefor.

Section 9.07 CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Severability of Provisions. Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

79



--------------------------------------------------------------------------------

Section 9.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.10 Headings. Article and Section headings in the Loan Documents are
included in such Loan Documents for the convenience of reference only and shall
not constitute a part of the applicable Loan Documents for any other purpose.

Section 9.11 CONSENT TO JURISDICTION. (a) THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY NEW YORK
STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT

(c) THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
SUCH ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY LOAN DOCUMENT BY THE

 

80



--------------------------------------------------------------------------------

MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OF COPIES OF SUCH
PROCESS TO AN APPOINTED PROCESS AGENT OR THE BORROWER AT ITS ADDRESS SPECIFIED
IN SECTION 9.02. THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING CONTAINED
IN THIS SECTION 9.11 SHALL AFFECT THE RIGHT OF THE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE BORROWER OR ANY OTHER LOAN PARTY IN ANY OTHER
JURISDICTION.

Section 9.12 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL ACTION OR PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

Section 9.13 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.14 No Fiduciary Duty. The relationship between the Borrower and the
Lenders and the Agent shall be solely that of borrower and lender. Neither the
Agent nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations. The Loan Parties acknowledge that the
Agent, each Lender and their respective Affiliates may have economic interests
that conflict with those of the Loan Parties, their stockholders and/or their
respective affiliates.

Section 9.15 Confidentiality.

(a) Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors, and any administration
or settlement service providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 9.15, to
(x) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan

 

81



--------------------------------------------------------------------------------

Documents or (y) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any Subsidiary or any
of their respective obligations, (vi) with the consent of the Borrower or
(vii) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.15. For the purposes of this Section,
“Information” shall mean all information received from the Borrower and related
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that was available to the Agent or
any Lender on a nonconfidential basis prior to its disclosure by the Borrower;
provided that, in the case of Information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

(b) The Borrower hereby agrees, unless directed otherwise by the Agent or unless
the electronic mail address referred in this Section 9.15(b) has not been
provided by the Agent to the Borrower, that it will, or will cause its
Subsidiaries to, provide to the Agent all information, documents and other
materials that it is obligated to furnish to the Agent pursuant to the Loan
Documents or to the Lenders under ARTICLE V, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
the payment of any principal or other amount due under this Agreement prior to
the scheduled date therefor or (ii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document (all such non-excluded
communications being referred to herein collectively as “Non-Excluded
Communications”), by transmitting the Non-Excluded Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Agent to an electronic mail address as directed by the Agent. In addition, the
Borrower agrees, and agrees to cause its Subsidiaries, to continue to provide
the Non-Excluded Communications to the Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Agent.

(c) The Borrower hereby acknowledges that (i) the Agent will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials to the Approved Electronic Platform and (ii) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Approved Electronic Platform designated as “Public Investor;” and (z) the Agent
shall be entitled to treat any Borrower Materials that are not marked

 

82



--------------------------------------------------------------------------------

“PUBLIC” as being suitable only for posting on a portion of the Platform not
marked as “Public Investor.” Notwithstanding the foregoing, the following
Borrower Materials shall be marked “PUBLIC”, unless the Borrower notifies the
Agent promptly that any such document contains material non-public information:
(A) the Loan Documents and (B) notification of changes in the terms of the
Facilities. Notwithstanding anything in this Agreement to the contrary, the
Borrower hereby acknowledges and agrees that all financial statements and
certificates furnished pursuant to Section 3.01(i), Section 5.08(a) and
Section 5.08(b) are hereby deemed suitable for distribution, and shall be made
available, to the Lender Parties as if the same had been marked “PUBLIC” in
accordance with this Section 9.15.

(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Approved Electronic Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Non-Excluded Communications that are not made available
through the “Public Side Information” portion of the Approved Electronic
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

Section 9.16 USA Patriot Act Notification. Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

Section 9.17 Register. The Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

Section 9.18 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each such party
hereby waives, any claim against all other parties hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided, however, that nothing
contained in this Section 9.18 or otherwise shall limit the Borrower’s
indemnification and reimbursement obligations to the extent such special,
indirect, consequential or punitive damages are included in any third-party
claims with respect to which an Indemnitee is entitled to indemnification and/or
reimbursement hereunder and the other Loan Documents.

 

83



--------------------------------------------------------------------------------

Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 10.01 Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or under the other Loan Documents without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder or under
the other Loan Documents except in accordance with this ARTICLE X. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and Participants (to the extent provided in Section 10.03)) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

84



--------------------------------------------------------------------------------

Section 10.02 Assignments. (a) Subject to the conditions set forth in Section
10.02(b), any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that the written consents (which consents shall not be
unreasonably withheld or delayed) of the Agent, and (unless an Event of Default
has occurred and is continuing) the Borrower shall be required prior to an
assignment becoming effective with respect to an assignee which, prior to such
assignment, is not a Lender, an Affiliate of a Lender or an Approved Fund;
provided, further, that consent of the Borrower shall be deemed to have been
given if the Borrower has not responded within five (5) Business Days of a
request for such consent.

(b) Assignments shall be subject to the following additional conditions:

(i) each assignment shall be in an integral multiple of $2,500,000 (provided
that simultaneous assignments by two or more Approved Funds shall be combined
for purposes of determining whether the minimum assignment requirement is met)
or, if less, the entire remaining amount of such assigning Lender’s Commitments
and Loans,

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(iii) the parties to each assignment shall (A) execute and deliver to the Agent
an Assignment and Assumption (“Assignment and Assumption”) in substantially the
form of Exhibit D hereto via an electronic settlement system acceptable to the
Agent or (B) if previously agreed with the Agent, manually execute and deliver
to the Agent an Assignment and Assumption, in each case together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Agent);

(iv) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire and all applicable tax forms; and

(v) no assignment shall be made to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).

(c) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.02(b)(iii), if
applicable, any written consent to such assignment required by Section 10.02(a)
and any applicable tax forms, the Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

85



--------------------------------------------------------------------------------

Section 10.03 Participations. Any Lender may, without the consent of the
Borrower or the Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans owing to it); provided that (a) such
Lender’s obligations under this Agreement and the other Loan Documents shall
remain unchanged, (b) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (c) such Lender shall
remain the holder of any applicable Note for all purposes under the Loan
Documents, (d) all amounts payable by the Borrower under this Agreement shall be
determined as if such Lender had not sold participating interests and (e) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(i) forgives principal, interest or fees (other than Agent’s fees) or reduces
the interest rate (other than Agent’s fees) of such Lender, in each case with
respect to Loans or other Obligations in which such Participant has an interest,
(ii) increases or extends the Commitments in which such Participant has an
interest, (iii) postpones the final maturity of the Facility or any date fixed
for any regularly scheduled payment of principal of, or interest or fees (other
than Agent’s fees) or (iv) releases all or substantially all of the value of the
guarantees provided by the Guarantors or all or substantially all of the
Collateral. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

Section 10.04 Pledge to Federal Reserve Bank. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank, and
this Article shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

Section 10.05 Intercreditor Agreement. Each of the Lenders and the other Secured
Parties (a) acknowledges that it has received a copy of the Intercreditor

 

86



--------------------------------------------------------------------------------

Agreement, (b) consents to the terms of the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Agent to enter
into the Intercreditor Agreement (including any and all amendments, amendments
and restatements, modifications, supplements and acknowledgements thereto
permitted hereby) from time to time as Agent and on behalf of such Person, and
by its acceptance of the benefits of the Security Documents, hereby acknowledges
and agrees to be bound by such provisions. In the event of a conflict or any
inconsistency between the terms of the Intercreditor Agreement and the Loan
Documents, the terms of the Intercreditor Agreement shall prevail.

[remainder of page intentionally left blank; signature pages follow]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

 

BEAZER HOMES USA, INC. By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President

Address for Notices for all Loan Parties

 

1000 Abernathy Road

Suite 260

Atlanta, Georgia 30328

Attention: President

Tel:     (770) 829-3700

Fax:     (770) 481-0431

APRIL CORPORATION

BEAZER GENERAL SERVICES, INC.

BEAZER HOMES CORP.

BEAZER HOMES HOLDINGS CORP.

BEAZER HOMES INDIANA HOLDINGS CORP.

BEAZER HOMES SALES, INC.

BEAZER HOMES TEXAS HOLDINGS, INC.

BEAZER REALTY, INC.

BEAZER REALTY CORP.

BEAZER REALTY LOS ANGELES, INC.

BEAZER REALTY SACRAMENTO, INC.

BEAZER/SQUIRES REALTY, INC.

By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER MORTGAGE
CORPORATION By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   President and Chief Executive Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ARDEN PARK VENTURES, LLC

BEAZER CLARKSBURG, LLC

BEAZER COMMERCIAL HOLDINGS, LLC

BEAZER HOMES INVESTMENTS, LLC

BEAZER HOMES MICHIGAN, LLC

DOVE BARRINGTON DEVELOPMENT LLC

ELYSIAN HEIGHTS POTOMIA, LLC

By:   BEAZER HOMES CORP., its Sole Member By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER SPE, LLC By:
  BEAZER HOMES HOLDING, CORP., its Sole Member By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER HOMES INDIANA
LLP By:  

BEAZER HOMES INVESTMENTS, LLC,

its Managing Partner

By:   BEAZER HOMES CORP., its Sole Member By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BEAZER HOMES TEXAS, L.P.

By: BEAZER HOMES TEXAS HOLDINGS, INC.,

its General Partner

By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER REALTY
SERVICES, LLC By:   BEAZER HOMES INVESTMENTS LLC, its Sole Member By:   BEAZER
HOMES CORP., its Sole Member By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BH BUILDING PRODUCTS, LP By:   BH PROCUREMENT SERVICES, LLC, its General Partner
By:   BEAZER HOMES TEXAS, L.P., its Sole Member By:  

BEAZER HOMES TEXAS HOLDINGS, INC.

its General Partner

By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President BH PROCUREMENT
SERVICES, LLC By:   BEAZER HOMES TEXAS, L.P., its Sole Member By:  

BEAZER HOMES TEXAS HOLDINGS, INC.,

its General Partner

By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President CLARKSBURG ARORA LLC
By:   BEAZER CLARKSBURG, LLC, its Sole Member By:  

BEAZER HOMES CORP.,

its Sole Member

By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CLARKSBURG SKYLARK, LLC By:   CLARKSBURG ARORA LLC, its Sole Member By:   BEAZER
CLARKSBURG, LLC, its Sole Member By:  

BEAZER HOMES CORP.,

its Sole Member

By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER-INSPIRADA,
LLC By: BEAZER HOMES HOLDINGS CORP., its Manager and Sole Member By:  

/s/ Robert L. Salomon

Name:   Robert L. Salomon Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Agent

By:  

/s/ Renee Kuhl

Name:   Renee Kuhl Title:   Vice President

Address for Notices for Agent

 

Wilmington Trust, National Association

50 South Sixth Street

Suite 1290

Minneapolis, MN 55402

Attention: Renee Kuhl

Tel: (612) 217-5635

Fax: (612) 217-5651

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MCS CORPORATE LENDING LLC,

as Lender

By:  

/s/ George Mueller

Name:   George Mueller Title:   Authorized Signatory

Address for Notices

 

MCS Corporate Lending LLC

9 West 57th Street, Suite 4160

New York, NY 10019

Attention: John Knox

Tel: (212) 659-2022

Fax: (212) 271-9943

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Lender

   Commitment
Amount    Percentage of Total
Commitments

MCS Corporate Lending LLC

   $140,000,000    100%   

 

  

 

Total

   $140,000,000    100%   

 

  

 



--------------------------------------------------------------------------------

Schedule II

Guarantors

 

1. Beazer Homes Corp.

 

2. Beazer/Squires Realty, Inc.

 

3. Beazer Homes Sales, Inc.

 

4. Beazer Realty Corp.

 

5. Beazer Mortgage Corporation

 

6. Beazer General Services, Inc.

 

7. Beazer Homes Holdings Corp.

 

8. Beazer Homes Texas Holdings, Inc.

 

9. Beazer Homes Texas, L.P.

 

10. April Corporation

 

11. Beazer SPE, LLC

 

12. Beazer Homes Investments, LLC

 

13. Beazer Realty, Inc.

 

14. Beazer Homes Indiana LLP

 

15. Beazer Homes Indiana Holdings Corp.

 

16. Beazer Realty Services, LLC

 

17. Beazer Realty Los Angeles, Inc.

 

18. Beazer Realty Sacramento, Inc.

 

19. BH Building Products, LP

 

20. BH Procurement Services, LLC

 

21. Beazer Commercial Holdings, LLC

 

22. Beazer Clarksburg, LLC

 

23. Arden Park Ventures, LLC

 

24. Beazer Homes Michigan, LLC

 

25. Dove Barrington Development LLC

 

26. Clarksburg Arora LLC

 

27. Clarksburg Skylark, LLC

 

28. Elysian Heights Potomia, LLC

 

29. Beazer-Inspirada LLC



--------------------------------------------------------------------------------

Schedule 3.01(9)

LOCAL COUNSEL

Colorado

Ireland Stapleton Pryor & Pascoe, PC

717 17th Street, Suite 2800

Denver, CO 80202

Florida

Holland & Knight LLP

200 South Orange Avenue

Suite 2600

Orlando, Florida 32801

Indiana

Barnes & Thornburg LLP

11 South Meridian Street

Indianapolis, Indiana 46204-3535

Maryland

Walsh, Colucci, Lubeley, & Walsh, P.C.

4310 Prince William Parkway, Suite 300

Prince William, VA 22192

New Jersey

Greenbaum, Rowe, Smith & Davis LLP

Metro Corporate Campus One

P.O. Box 5600

Woodbridge, New Jersey 07095-0988

Tennessee

Holland & Knight LLP

1180 West Peachtree Street

Atlanta, GA 30309

Virginia

Hunton & Williams LLP

Bank of America Plaza

600 Peachtree Street, N.E.

Atlanta, Georgia 30308-2216



--------------------------------------------------------------------------------

Schedule 4.07

CLAIMS

Matters described in the following reports as filed by the Borrower with the
Securities and Exchange Commission:

 

  (1) Report on Form 10-K for the fiscal year ended September 30, 2015, filed on
November 11, 2015 (Part 1, Item 3, “Legal Proceedings”; Notes to Consolidated
Financial Statements, Note (9), “Contingencies”)

 

  (2) Report on Form 10-Q for the fiscal quarter ended December 31, 2015, filed
on February 4, 2016 (Part I, Item 1, Notes to Unaudited Condensed Consolidated
Financial Statements, Note (8), “Contingencies”; Part II, Item 1, “Legal
Proceedings”)



--------------------------------------------------------------------------------

Schedule 4.10

SUBSIDIARIES OF BORROWER

 

Direct Wholly-Owned Subsidiaries

 

  

Subsidiary

  

State of Incorporation/Formation

Subsidiaries of Beazer Homes USA, Inc.

Beazer Homes Holdings Corp.

   Delaware

Beazer Mortgage Corporation

   Delaware

Security Title Insurance Company

   Vermont

Beazer Homes Capital Trust I*

   Delaware Subsidiaries of Beazer Homes Holdings Corp.

April Corporation

   Colorado

Beazer General Services, Inc.

   Delaware

Beazer Homes Corp.

   Tennessee

Beazer Homes Sales, Inc.

   Delaware

Beazer Homes Texas Holdings, Inc.

   Delaware

Beazer-Inspirada LLC

   Delaware

Beazer Realty Los Angeles, Inc.

   Delaware

Beazer Realty Sacramento, Inc

   Delaware

Beazer SPE, LLC

   Georgia Subsidiaries of Beazer Homes Corp.

Arden Park Ventures, LLC

   Florida

Beazer Clarksburg, LLC

   Maryland

Beazer Commercial Holdings, LLC

   Delaware

Beazer Homes Investments, LLC

   Delaware

Beazer Homes Michigan, LLC

   Delaware

Beazer Realty Corp.

   Georgia

Beazer Realty, Inc.

   New Jersey

Beazer/Squires Realty, Inc.

   North Carolina

Dove Barrington Development LLC

   Delaware

Elysian Heights Potomia, LLC

   Virginia

Ridings Development LLC

   Delaware Subsidiaries of Beazer Homes Investments, LLC

Beazer Homes Indiana Holdings Corp.

   Delaware

Beazer Realty Services, LLC

   Delaware Subsidiaries of Beazer Homes Texas, L.P.

BH Procurement Services, LLC

   Delaware Subsidiaries of Beazer General Services, Inc.

Beazer Rental, OpCo, LLC

   Delaware Subsidiaries of Beazer Clarksburg, LLC

Clarksburg Arora LLC

   Maryland Subsidiaries of Clarksburg Arora LLC

Clarksburg Skylark, LLC

   Maryland

 

*  Beazer Homes Capital Trust I is a statutory trust that the Borrower is the
beneficiary of but does not exercise control over.



--------------------------------------------------------------------------------

Indirect Wholly-Owned Subsidiaries

 

Subsidiary

  

State of

Incorporation/

Formation

  

% Ownership

Beazer Homes Indiana, LLP    Indiana   

Beazer Homes

Investments, LLC –98%

 

Beazer Homes Indiana

Holdings Corp. – 1%

 

Beazer Homes Corp. – 1%

Beazer Homes Texas, L.P.    Delaware   

Beazer Homes Texas Holdings, Inc. – 1%

 

Beazer Homes Corp. – 99%

BH Building Products, LP    Delaware   

Beazer Homes Texas, L.P. – 99%

 

BH Procurement Services, LLC – 1%

United Home Insurance Company, A Risk Retention Group    Vermont   

Beazer Homes

Holdings Corp. – 26.50%

 

Beazer Homes Texas

Holdings, Inc. – 27.29%

 

Beazer Homes Corp. – 46.22%



--------------------------------------------------------------------------------

Schedule 4.14

ENVIRONMENTAL MATTERS

Matters described in the following reports as filed by the Borrower with the
Securities and Exchange Commission:

 

  (1) Report on Form 10-K for the fiscal year ended September 30, 2015, filed on
November 11, 2015 (Part 1, Item 3, “Legal Proceedings”; Notes to Consolidated
Financial Statements, Note (9), “Contingencies”)

 

  (2) Report on Form 10-Q for the fiscal quarter ended December 31, 2015, filed
on February 4, 2016 (Part I, Item 1, Notes to Unaudited Condensed Consolidated
Financial Statements, Note (8), “Contingencies”; Part II, Item 1, “Legal
Proceedings”)



--------------------------------------------------------------------------------

Schedule 5.16

Post-Closing Matters

 

1. No later than 120 days following the Closing Date:

 

  (a) the Agent shall have received evidence that counterparts of modifications
to Mortgages previously recorded in favor of the Notes Collateral Agent have
been submitted to the appropriate offices of First American Title Insurance
Company for recordation in the appropriate offices in the appropriate
jurisdictions where, after consultation with local counsel, the Agent determines
that such modifications are reasonably required in order to ensure that the
valid and perfected first priority Liens created by such Mortgages in favor of
the Notes Collateral Agent secure the Obligations, in each case, subject only to
Liens permitted under Section 6.01 of the Credit Agreement (provided that any
Liens required by Section 6.01 of the Credit Agreement to be junior to the Liens
securing the Facility are, in fact, junior to such Liens securing the Facility);

 

  (b) the Agent shall have received a letter of opinion addressed to the Agent
and the Lenders from counsel to the Borrower with respect to the adequacy of the
form of the modifications of the Mortgages described in the foregoing clause
(a) and such other matters as reasonably requested by the Agent;

 

  (c) for each property encumbered by a mortgage for which a mortgage
modification is required by item 1(a), the Agent shall have received a completed
standard “life of loan” flood hazard determination form for each property
encumbered by a Mortgage, and if the property is located in an area designated
by the U.S. Federal Emergency Management Agency (or any successor agency) as
having special flood or mud slide hazards, (i) a notification from the Borrower
(“Borrower Notice”) and (if applicable) notification from the Borrower that
flood insurance coverage under the National Flood Insurance Program (“NFIP”)
created by the U.S. Congress pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2004 is not available
because the applicable community does not participate in the NFIP,
(ii) documentation evidencing the Agent’s receipt of the Borrower Notice (e.g.,
countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (iii) if a Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Agent; and

 

  (d) prior to the first recording of any modifications referred to in clause
(a) above, the Agent shall have received an amendment to or an amendment and
restatement of that certain Services Agreement, dated as of May 10, 2013 by and
among First American Professional Real Estate Services, Inc., the Notes
Collateral Agent and the Borrower (the “Servicing Arrangement”) to reflect the
transactions contemplated by the Credit Agreement (including, without
limitation, the appointment of the Notes Collateral Agent with respect to
Collateral matters as contemplated by Section 8.01 of the Credit Agreement).



--------------------------------------------------------------------------------

2. No later than 30 days following the Closing Date, the Agent shall have
received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.05 of the Credit Agreement and the applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and
to name the Notes Collateral Agent, for the benefit of the Secured Parties, as
additional insured as its interests may appear.



--------------------------------------------------------------------------------

Exhibit A

FORM OF GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of March 11, 2016 by and between the
undersigned parties hereto (collectively, the “Guarantors”) and Wilmington
Trust, National Association, as administrative agent (in such capacity, the
“Agent”), in favor of the Agent, for the benefit of the Secured Parties under
the Credit Agreement referred to below.

WITNESSETH:

WHEREAS, Beazer Homes USA, Inc., a Delaware corporation (the “Borrower”), the
Agent and the lenders from time to time parties thereto (the “Lenders”) are
parties to that certain Credit Agreement dated as of March 11, 2016 (as amended,
restated, amended and restated, supplemented, renewed, extended or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, it is a condition precedent to the execution of the Credit Agreement by
the Agent and the Lenders that each of the Guarantors execute and deliver this
Guaranty pursuant to which each of the Guarantors shall guarantee the payment
when due, subject to Section 9, of all Guaranteed Obligations, as defined below;
and

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and in consideration of such financial and other support as the
Borrower may in the future provide, to the Guarantors, and in order to induce
the Lenders and the Agent to enter into the Credit Agreement, and because each
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Guarantors is willing to guarantee the
obligations of the Borrower under the Credit Agreement, any Note and any other
Loan Documents;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Defined Terms and Rules of Construction. (a) “Guaranteed Obligations”
is defined in Section 3.

(b) Other capitalized terms used herein but not defined herein shall have the
meaning set forth in the Credit Agreement.

(c) The rules of construction set forth in Section 1.03 of the Credit Agreement
shall apply to this Guaranty and are hereby incorporated by reference as if set
forth fully in this Guaranty.

 

A-1



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. Each of the Guarantors represents and
warrants as of the date hereof that:

(a) It is (in the case of a corporation) a corporation duly incorporated or (in
the case of a limited partnership) a limited partnership duly formed or (in the
case of a limited liability company) a limited liability company duly formed,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation or formation; has the power and authority to own its assets and to
transact the business in which it is now engaged or proposed to be engaged in;
and is duly qualified and in good standing under the laws of each other
jurisdiction in which such qualification is required.

(b) The execution, delivery and performance by it of this Guaranty have been
duly authorized by all necessary corporate, partnership or limited liability
company action, as the case may be, and do not and will not (1) require any
consent or approval of its stockholders, partners or members (as applicable)
(except such consents as have been obtained as of the date hereof);
(2) contravene its charter or bylaws, partnership agreement or articles or
certificate of formation or operating agreement (as applicable); (3) violate, in
any material respect, any provision of any law, rule, regulation (including,
without limitation, Regulations U and X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination, or
award presently in effect having applicability to it; (4) result in a breach of
or constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease, or instrument to which it is a party or by
which it or its properties may be bound or affected; (5) result in, or require,
the creation or imposition of any Lien, upon or with respect to any of the
properties now owned or hereafter acquired by it; and (6) cause it to be in
default, in any material respect, under any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease or instrument.

(c) This Guaranty is its legal, valid, and binding obligation, enforceable
against it, in accordance with its respective terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.

SECTION 3. The Guaranty. Subject to Section 9, each of the Guarantors hereby,
jointly and severally, absolutely and unconditionally guarantees, as primary
obligor and not as surety, the full and punctual payment (whether at stated
maturity, upon acceleration or early termination or otherwise, and at all times
thereafter, at the time and in the manner and otherwise in accordance with the
terms of the Credit Agreement) and performance of the Obligations, including
without limitation any such Obligations incurred or accrued during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding, whether
or not allowed or allowable in such proceeding (collectively, subject to the
provisions of Section 9, being referred to collectively as the “Guaranteed
Obligations”). Upon failure by the Borrower to pay punctually any such amount,
each of the Guarantors agrees that it shall forthwith on demand pay to the Agent
for the benefit of the Secured Parties, the amount not so paid at the place and
in the manner specified in the Credit Agreement, any Note or any other Loan
Document, as the case may be. This Guaranty is a continuing guaranty of payment
and not of collection. Each of the Guarantors waives any right to require the
Agent or any Lender to sue the Borrower, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations, or otherwise
to enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

 

A-2



--------------------------------------------------------------------------------

SECTION 4. Guaranty Unconditional. Subject to Section 9, the obligations of each
of the Guarantors hereunder shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

(i) any extension, renewal, settlement, compromise, amendment, waiver or release
in respect of any of the Guaranteed Obligations, by operation of law or
otherwise, or any obligation of any other guarantor of any of the Guaranteed
Obligations, or any default, failure or delay, willful or otherwise, in the
payment or performance of the Guaranteed Obligations;

(ii) any modification or amendment of or supplement to the Credit Agreement, any
Note, any other Loan Document or any Guaranteed Obligation;

(iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Borrower under the Credit Agreement, any
Note, any other Loan Document or any obligations of any other guarantor of any
of the Guaranteed Obligations, or any action or failure to act by the Agent, the
Notes Collateral Agent or any Lender or any Affiliate of the Agent, any Lender
or the Notes Collateral Agent with respect to any collateral securing all or any
part of the Guaranteed Obligations;

(iv) any change in the corporate existence, structure or ownership of the
Borrower or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower, or any other guarantor of the Guaranteed Obligations, or its assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(v) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Agent or any Lender or any other Person, whether in
connection herewith or any unrelated transactions;

(vi) any invalidity or unenforceability relating to or against the Borrower, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to the Credit Agreement, any Note, any other Loan Document or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower,
or any other guarantor of the Guaranteed Obligations, of the Borrower of or
interest on any Note or any other amount payable by the Borrower under the
Credit Agreement, any Note or any other Loan Document;

 

A-3



--------------------------------------------------------------------------------

(vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Guaranteed Obligation or any rights of the Agent or
any Lender with respect thereto; or

(viii) any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Agent, any Lender or any
other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge or
defense of any Guarantor’s obligations hereunder.

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments under the Credit Agreement shall
have terminated or expired. If at any time any payment of the Borrower of or
interest on any Note or any other amount payable by the Borrower or any other
party under the Credit Agreement, any Note or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, each of the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

SECTION 6. Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of any
of the Guaranteed Obligations, or any other Person. Except as may be prohibited
by applicable law, each of the Guarantors also waives the benefits of any
provision of law requiring that the Agent exhaust any right or remedy, or take
any action, against the Borrower, any Guarantor, any other person and/or
property, or otherwise.

SECTION 7. Subordination; Subrogation. Each of the Guarantors hereby
subordinates to the Guaranteed Obligations all indebtedness or other liabilities
of the Borrower or to any other Guarantor to such Guarantor. Each of the
Guarantors hereby further agrees not to assert any right, claim or cause of
action, including, without limitation, a claim for subrogation, reimbursement,
indemnification or otherwise, against the Borrower arising out of or by reason
of this Guaranty or the obligations hereunder, including, without limitation,
the payment or securing or purchasing of any of the Guaranteed Obligations by
any of the Guarantors unless and until the Guaranteed Obligations are
indefeasibly paid in full and all Commitments have terminated or expired.

SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Agent made at the request of the Required Lenders.

 

A-4



--------------------------------------------------------------------------------

SECTION 9. Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantors, the Agent or any Lender, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Guarantor’s “Maximum Liability”). This Section 9(a)
with respect to the Maximum Liability of the Guarantors is intended solely to
preserve the rights of the Agent hereunder to the maximum extent not subject to
avoidance under applicable law, and neither the Guarantor nor any other person
or entity shall have any right or claim under this Section 9(a) with respect to
the Maximum Liability, except to the extent necessary so that the obligations of
the Guarantors hereunder shall not be rendered voidable under applicable law.

(b) Each of the Guarantors agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor, and
may exceed the aggregate Maximum Liability of all other Guarantors, without
impairing this Guaranty or affecting the rights and remedies of the Agent
hereunder. Nothing in this Section 9(b) shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.

(c) In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 9(c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Section 9(c) are for the benefit of both the Agent and
the Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

 

A-5



--------------------------------------------------------------------------------

SECTION 10. Bankruptcy, Etc. Until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments under the Credit Agreement shall
have terminated or expired, no Guarantor shall, without the prior written
consent of the Agent, commence or join with any other person in commencing any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, or liquidation law or statute against the Borrower or any
other Guarantor. To the fullest extent permitted by law, no obligations of any
Guarantor hereunder shall be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
law or statute, voluntary or involuntary, involving the Borrower or any other
Guarantor or by any defense which the Borrower or such other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. To the fullest extent permitted by law, the
Guarantors will not prohibit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person from paying
the Agent, or allowing the claim of the Agent in respect of, any interest, fees,
costs, expenses or other Obligations accruing or arising after the date on which
such case or proceeding is commenced.

SECTION 11. Notices. All notices, demands, requests, consents and other
communications to any party hereunder shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic email), and addressed to the party to be notified (a) in the case of
a Guarantor, in care of the Borrower at the Borrower’s address specified in
Section 9.02(a) of the Credit Agreement and (b) in the case of the Agent, at its
address specified in Section 9.02(a) of the Credit Agreement. All other notice
provisions (and related defined terms) set forth in Section 9.02 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis.

SECTION 12. No Waivers. No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
Note or the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies provided by law.

SECTION 13. No Duty to Advise. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each of the Guarantors assumes and incurs under this Guaranty, and agrees that
neither the Agent nor any Lender has any duty to advise any of the Guarantors of
information known to it regarding those circumstances or risks.

SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Agent and the Lenders and their respective successors and permitted assigns and
in the event of an assignment of any amounts payable under the Credit Agreement,
any Note or any other Loan

 

A-6



--------------------------------------------------------------------------------

Documents, the rights hereunder, to the extent applicable to the indebtedness so
assigned, shall be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and
permitted assigns.

SECTION 15. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by each of the Guarantors and the Agent with the consent of the Required
Lenders.

SECTION 16. Costs of Enforcement. Each of the Guarantors agrees to reimburse the
Agent, the Arranger and the Lenders for any reasonable and documented
out-of-pocket costs and expenses (including, without limitation, all court costs
and attorneys’ fees) and expenses paid or incurred by the Agent and the Lenders
in endeavoring to collect all or any part of the Guaranteed Obligations from, or
in prosecuting any action against, the Borrower, the Guarantors or any other
guarantor of all or any part of the Guaranteed Obligations.

SECTION 17. APPLICABLE LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 18. JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a) EACH GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR THE OTHER LOAN DOCUMENTS AGAINST THE GUARANTORS OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS IN ANY NEW YORK
STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

A-7



--------------------------------------------------------------------------------

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

SECTION 20. Severability of Provisions. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty or affecting the validity
or enforceability of such provision in any other jurisdiction.

SECTION 21. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties to this Guaranty in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Guaranty.

SECTION 22. Taxes, etc. All payments required to be made by any of the
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof
(excluding federal taxation of the overall income of any Lender), provided,
however, that if any of the Guarantors is required by law to make such deduction
or withholding, such Guarantor shall forthwith (i) pay to the Agent or any
Lender, as applicable, such additional amount as results in the net amount
received by the Agent or any Lender, as applicable, equaling the full amount
which would have been received by the Agent or any Lender, as applicable, had no
such deduction or withholding been made, (ii) pay the full amount deducted to
the relevant authority in accordance with applicable law, and (iii) furnish to
the Agent or any Lender, as applicable, certified copies of official receipts
evidencing payment of such withholding taxes within thirty (30) days after such
payment is made.

 

A-8



--------------------------------------------------------------------------------

SECTION 23. Set Off. Upon the occurrence and during the continuance of any Event
of Default, each Lender is hereby authorized at any time and from time to time,
without notice to any Guarantor (any such notice being expressly waived by each
Guarantor), with the prior written consent of the Agent, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Guaranty or
any other Loan Document, irrespective of whether or not the Agent or such Lender
shall have made any demand under the Credit Agreement or such other Loan
Document and although such obligations may be unmatured. Each Lender, as
applicable, agrees promptly to notify the applicable Guarantor (with a copy to
the Agent) after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section 23 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which each
Lender may have.

SECTION 24. Supplemental Guarantors. Pursuant to Section 5.13 of the Credit
Agreement, additional Subsidiaries shall become obligated as Guarantors
hereunder (each as fully as though an original signatory hereto) by executing
and delivering to the Agent a supplemental guaranty in the form of Exhibit A
attached hereto (with blanks appropriately filled in), together with such
additional supporting documentation required pursuant to Section 5.13 of the
Credit Agreement.

SECTION 25. USA PATRIOT Act Notice. The Agent hereby notifies each Guarantor
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies such Guarantor, which
information includes the name and address of such Guarantor and other
information that will allow the Agent to identify such Guarantor in accordance
with the USA PATRIOT Act.

SECTION 26. Collateral Agreement and Intercreditor Agreement. Each Guarantor
hereby authorizes the Borrower to (i) designate the Obligations as Additional
Second Priority Obligations (for purposes of and as defined in the Intercreditor
Agreement) and (ii) designate the Obligations as Other Pari Passu Lien
Obligations (for purposes of and as defined in the Collateral Agreement).

[remainder of page intentionally left blank; signature pages follow]

 

A-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed, under seal where necessary, by its authorized officer as of the
day and year first above written.

 

   

BEAZER HOMES USA, INC.,

a Delaware corporation

    By:  

 

    Name:   Robert L. Salomon     Title:   Executive Vice President GUARANTORS:
   

APRIL CORPORATION

BEAZER GENERAL SERVICES, INC.

BEAZER HOMES CORP.

BEAZER HOMES HOLDINGS CORP.

BEAZER HOMES INDIANA HOLDINGS CORP.

BEAZER HOMES SALES, INC.

BEAZER HOMES TEXAS HOLDINGS, INC.

BEAZER REALTY, INC.

BEAZER REALTY CORP.

BEAZER REALTY LOS ANGELES, INC.

BEAZER REALTY SACRAMENTO, INC.

BEAZER/SQUIRES REALTY, INC.

    By:  

 

    Name:   Robert L. Salomon     Title:   Executive Vice President     BEAZER
MORTGAGE CORPORATION     By:  

 

    Name:   Robert L. Salomon     Title:   President and Chief Executive Officer

 

A-10

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

ARDEN PARK VENTURES, LLC

BEAZER CLARKSBURG, LLC

BEAZER COMMERCIAL HOLDINGS, LLC

BEAZER HOMES INVESTMENTS, LLC

BEAZER HOMES MICHIGAN, LLC

DOVE BARRINGTON DEVELOPMENT LLC

ELYSIAN HEIGHTS POTOMIA, LLC

By:   BEAZER HOMES CORP., its Sole Member By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER SPE, LLC By:
BEAZER HOMES HOLDING, CORP., its Sole Member By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER HOMES INDIANA
LLP By:  

BEAZER HOMES INVESTMENTS, LLC,

its Managing Partner

By:   BEAZER HOMES CORP., its Sole Member By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President

 

A-11

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

BEAZER HOMES TEXAS, L.P.

By: BEAZER HOMES TEXAS HOLDINGS, INC.,

its General Partner

By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President BEAZER REALTY
SERVICES, LLC By: BEAZER HOMES INVESTMENTS LLC, its Sole Member By:   BEAZER
HOMES CORP., its Sole Member By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President

 

A-12

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

BH BUILDING PRODUCTS, LP By: BH PROCUREMENT SERVICES, LLC, its General Partner
By:   BEAZER HOMES TEXAS, L.P., its Sole Member By:  

BEAZER HOMES TEXAS HOLDINGS, INC.

its General Partner

By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President BH PROCUREMENT
SERVICES, LLC By:   BEAZER HOMES TEXAS, L.P., its Sole Member By:  

BEAZER HOMES TEXAS HOLDINGS, INC.,

its General Partner

By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President CLARKSBURG ARORA LLC
By:   BEAZER CLARKSBURG, LLC, its Sole Member By:  

BEAZER HOMES CORP.,

its Sole Member

By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President

 

A-13

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

CLARKSBURG SKYLARK, LLC By:   CLARKSBURG ARORA LLC, its Sole Member By:   BEAZER
CLARKSBURG, LLC, its Sole Member By:  

BEAZER HOMES CORP.,

its Sole Member

By:  

 

BEAZER-INSPIRADA LLC By: BEAZER HOMES HOLDINGS CORP., its Manager and Sole
Member By:  

 

Name:   Robert L. Salomon Title:   Executive Vice President

 

A-14

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:   Title:  

 

A-15

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

EXHIBIT A TO GUARANTY

SUPPLEMENTAL GUARANTY

[Date]

Wilmington Trust, National Association, as Agent for the Lenders

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Credit Agreement, dated as of
March 11, 2016, among Beazer Homes USA, Inc., the lenders from time to time
parties thereto (the “Lenders”) and Wilmington Trust, National Association, as
administrative agent (the “Agent”) (as amended, restated, amended and restated,
supplemented, renewed, extended or otherwise modified from time to time, the
“Credit Agreement”) and (ii) that certain Guaranty, dated as of March 11, 2016,
by and between the Guarantors parties thereto and the Agent, in favor of the
Agent, for the benefit of the Secured Parties (as amended, restated, amended and
restated, supplemented, renewed, extended or otherwise modified from time to
time, the “Guaranty”). Terms not defined herein which are defined in the Credit
Agreement shall have for the purposes hereof the respective meanings provided
therein.

In accordance with Section 5.13 of the Credit Agreement and Section 24 of the
Guaranty, the undersigned, [GUARANTOR]                    , a
[corporation/limited partnership/limited liability company] organized under the
laws of                     , hereby elects to be a “Guarantor” for all purposes
of the Credit Agreement and the Guaranty, respectively, effective from the date
hereof.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto as a
Guarantor.

This Supplemental Guaranty shall be construed in accordance with and governed by
the internal laws of the State of New York (but otherwise without regard to the
conflict of laws provisions, other than Section 5-1401 of the General
Obligations Law of the State of New York).

 

A-16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the      day of     , 201  .

 

[GUARANTOR] By:  

(SEAL)

Name:   Title:  

 

A-17



--------------------------------------------------------------------------------

Exhibit B

FORM OF NOTE

 

$                              , 201  

FOR VALUE RECEIVED, the undersigned, BEAZER HOMES USA, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to                     
(the “Lender”) at the office of Wilmington Trust, National Association, as
Agent, located at [●] (or at such other office as Agent may from time to time
designate in writing), for the account of the applicable Lending Office of the
Lender, in lawful money of the United States and in immediately available funds,
the principal amount of                      Dollars ($        ) or the
aggregate unpaid principal amount of all Loans made to the Borrower by the
Lender pursuant to the Credit Agreement and outstanding on the Termination Date,
whichever is less, and to pay interest from the date of this Note, in like
money, at said office for the account of the applicable Lending Office, at the
time and at a rate per annum as provided in the Credit Agreement. The Lender is
hereby authorized by the Borrower, but is not required, to endorse on the
schedule attached to this Note held by it the amount and type of each Loan and
each renewal, conversion, and payment of principal amount received by the Lender
for the account of the applicable Lending Office on account of its Loans, which
endorsement shall, in the absence of manifest error, be conclusive as to the
outstanding balance of the Loans made by the Lender; provided, however, that the
failure to make such notation with respect to any Loan or renewal, conversion,
or payment shall not limit or otherwise affect the obligations of the Borrower
hereunder.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of March 11, 2016, between the Borrower, the
Agent, the Lender and certain other lenders party thereto (which, as it may be
amended, modified, restated, amended and restated, supplemented, renewed or
extended from time to time, is herein called the “Credit Agreement”). Terms used
herein which are defined in the Credit Agreement shall have their defined
meanings when used herein. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events and also for prepayments on account of principal hereof
prior to the maturity of this Note upon the terms and conditions specified in
the Credit Agreement.

The Borrower hereby agrees to pay all reasonable costs and expenses (including
reasonable attorney’s fees and expenses) paid or incurred by the holder of this
Note in the collection of any principal or interest payable under this Note or
the enforcement of this Note or any other Loan Documents.

 

B-1



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of New York, without regard to principles of conflict of law (other than
Section 5-1401 of the General Obligations Law of the State of New York).

 

BEAZER HOMES USA, INC. By:  

(SEAL)

Name:   Title:  

 

B-2

[Signature Page to Note]



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date Made

or Paid

 

Type of Loan

 

Amount of

Principal Paid

 

Unpaid Principal

Balance of Note

 

Name of Person

Making Notation

                       

 

B-3



--------------------------------------------------------------------------------

Exhibit C

FORM OF CLOSING DATE CERTIFICATE

Date: March [    ], 2016

This Certificate is delivered pursuant to the Credit Agreement dated as of
March 11, 2016 among Beazer Homes USA, Inc., Wilmington Trust, National
Association, as Agent, and the Lenders party thereto (as amended, restated,
amended and restated, supplemented, renewed, extended or otherwise modified from
time to time, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement. This
certification is delivered pursuant to Section 3.01(c) of the Credit Agreement.

The undersigned, in his capacity as Chief Financial Officer of the Borrower, and
not in his individual capacity, hereby certifies as of the Closing Date as
follows:

1. The representations and warranties contained in Article IV of the Credit
Agreement are correct in all material respects on and as of the Closing Date
except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
is correct in all material respects as of such earlier date, provided that in
each case, any representation or warranty that is qualified as to “materiality”
or “material adverse effect” shall be true and correct in all respects.

2. At the time of and immediately after the Closing Date, no Default or Event of
Default has occurred and is continuing.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as a Financial
Officer of the Borrower, and not in the undersigned’s individual capacity, as of
the date first written above.

 

By:  

 

Name:   Title:   [                    ] of Beazer Homes USA, Inc.

 

C-1



--------------------------------------------------------------------------------

Exhibit D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented, renewed, extended or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):   

 

  

 

1  Select as applicable.

 

D-1



--------------------------------------------------------------------------------

4.    Agent:    Wilmington Trust, National Association, as the Agent under the
Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated as of
March 11, 2016 among Beazer Homes USA, Inc., the Lenders party thereto and
Wilmington Trust, National Association, as Agent 6.    Assigned Interest:      

 

Aggregate Amount of

Loans for all Lenders

   Amount of Loans
Assigned      Percentage Assigned
of Loans2

$            

   $                        %

$            

   $                        %

$            

   $                        %

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

D-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: Wilmington Trust, National Association, as Agent
By:  

 

Name:   Title:   [Consented to:]4 [BEAZER HOMES USA, INC.] By:  

 

Name:   Title:  

 

 

3  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

D-3



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

BEAZER HOMES USA, INC. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.08(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

D-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 11, 2016 (as
amended, restated, amended and restated, supplemented, renewed, extended or
otherwise modified from time to time, the “Credit Agreement”), among Beazer
Homes USA, Inc., (the “Borrower”), Wilmington Trust, National Association, as
administrative agent (the “Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.08(d)(iii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 201  

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 11, 2016 (as
amended, restated, amended and restated, supplemented, renewed, extended or
otherwise modified from time to time, the “Credit Agreement”), among Beazer
Homes USA, Inc., (the “Borrower”), Wilmington Trust, National Association, as
administrative agent (the “Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.08(d)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 201  

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 11, 2016 (as
amended, restated, amended and restated, supplemented, renewed, extended or
otherwise modified from time to time, the “Credit Agreement”), among Beazer
Homes USA, Inc., (the “Borrower”), Wilmington Trust, National Association, as
administrative agent (the “Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.08(d)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 201  

 

E-3-1



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 11, 2016 (as
amended, restated, amended and restated, supplemented, renewed, extended or
otherwise modified from time to time, the “Credit Agreement”), among Beazer
Homes USA, Inc., (the “Borrower”), Wilmington Trust, National Association, as
administrative agent (the “Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.08(d)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 201  

 

E-4-1